EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN
SEIS, EN EL MUNICIPIO EL LLANO, AGUASCALIENTES.

INDICE
. Resumen ejecutivo
|. Apartado A: Evaluación de Impacto Social

A. Presentación

a.1 Información del promovente

B. Información general del proyecto

b.1 Descripción de la planta fotovoltaica

b.1.1 Descripción general de la instalación eléctrica
b.1.2 Obras civiles y edificios

b.1.3 Sistema de monitorización y control

b.1.4 Sistema de comunicaciones

b.1.5 Sistema de seguridad

b.1.6 Producción eléctrica

b.2 Ubicación física del proyecto

b.2.1 Delimitación

b.2.2 Relieve

b.2.3 Topografía

b.2.4 Clima

b.2.5 Hidrografía

b.2.6 Suelos

b.2.7 Recursos naturales

b.3 Plan de trabajo del proyecto

b.4 Trámites administrativos vinculados al proyecto
C. Metodología de la Evaluación de Impacto Social
c.1 Desarrollo de la metodología

c.2 Técnica seleccionada: motivos y pertinencia
c.3 Participantes y procedimiento

D. Áreas de influencia del proyecto

d.1 Caracterización de las áreas de influencia

d.1.1 Área núcleo

d.1.2 Área de influencia directa

d.1.3 Área de influencia indirecta

d.2 Identificación de localidades por cada área de influencia
E. Resultado del estudio de línea base

e.1 Indicadores sociodemográficos

e.1.1 Tamaño, estructura y crecimiento de la población
e.1.2 Distribución de la población

e.1.3 Migración, marginacion y pobreza

e.1.4 Hogares y familias

e.1.5 Educación

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

e.1.6 Servicios de salud

e.1.7 Trabajo y condiciones laborales

e.1.8 Seguridas social

e.1.9 Vivienda

e.1.10 Seguridad y orden público

e.2 Indicadores socioeconómicos

e.2.1 Nivel y distribución de ingresos

e.2.2 Principales actividades del sector primario

e.2.3 Principales actividades del sector secundario
e.2.4 Principales actividades del sector terciario

e.2.5 Finanzas públicas locales

e.3 Indicadores socioculturales

e.3.1 Patrimonio tangible e intangible

e.3.2 Dinámica social de la comunidad

F. Caracterización de pueblos y comunidades indígenas
G. Análisis de actores de interés

9.1 Identificación de actores de interés

9.2 Análisis de influencia de actores de interés

9.3 Estrategia de interacción con los actores de interés
H. Impactos sociales

h.1 Identificación y caracterización de impactos sociales
h.2 Predicción y valoración de impactos sociales

h.3 Medidas de prevención y mitigación de impactos sociales negativos
h.4 Medidas de ampliación de impactos sociales positivos
|. Referencias bibliográficas

III. Apartado B. Plan de gestión social

A. Resumen ejecutivo

B. Introducción

C. Plan de implementación de medidas de prevención, mitigación y
compensación de impactos sociales negativos y medidas de ampliación de
impactos sociales positivos

D. Plan de comunicación y vinculación con las comunidades en el área núcleo
y el área de influencia directa

E. Mecanismos de participación activa y equitativa de las mujeres y hombres
integrantes de las comunidades en el área núcleo y área de influencia directa
F. Plan de Inversión Social

G. Plan de abandono, cierre o desmantelamiento

H. Plan de evaluación continua de los impactos sociales

|. Responsables de la elaboración

IV. Anexos
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Il. RESUMEN EJECUTIVO

a.1 Informacion del promovente

Alten Energías Renovables (“Alten”) y su equipo gestor tienen una amplia
experiencia en el desarrollo, inversión y operación de plantas solares

fotovoltaicas desde 2006.

Contando con más de 50 plantas fotovoltaicas en operación y más de 450
MWp en desarrollo en diferentes grados de avance, ingresos consolidados
superiores a los €175m y amplia experiencia internacional con diferentes

escenarios regulatorios, económicos y técnicos.

Siendo asi que Alten Energías Renovables comprende prácticamente toda la
cadena de valor del sector fotovoltaico, abarcando desde el diseño de los
parques, acuerdos con los socios locales, la identificación del terreno así como
la negociación de los mismos, la tramitación y gestión de permisos, soporte
técnico, desarrollo, acuerdos de interconexión de MT, negociación de los PPA,

entre otros, promoviendo asi proyectos “Greenfield”.

Los generales del promovente y la manera de contactar es la siguiente:

Nombre: Alten Energías Renovables México Seis, S.A. de C.V.

Representante Legal: Martín Hagerman Sánchez

Dirección: Prolongación Paseo de la Reforma No. 115, Int. 804, Colonia Paseo
de Las Lomas, Álvaro Obregón, C.P. 01330, Ciudad de México

Persona de contacto: felipe.salazar O alten-energy.com

Website: www.alten-energy.com

Teléfono: (045) 444 204 3983

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

B. Información general del proyecto

b.1 Descripción de la planta fotovoltaica

La planta fotovoltaica en cuestión con capacidad de generación de 140MWac,
diseñada para su continuidad de operación mínima de 25 años, con

mantenimiento programado.

+ Generador fotovoltaico

El generador fotovoltaico es un conjunto de módulos fotovoltaicos
interconectadosa a las entradas del inversor, estará en posibilidades de
producir una potencia nominal de 140MWac y una potencia pico de 168MWcc.
Está formado por:

*Módulos fotovoltaicos (MF)

*Inversores

*Seguidores solares

b.1.1 Descripción general de la instalación eléctrica

El punto de conexión (POI) de la Planta FV de 140MWac a la red eléctrica será
de 230kV de la Subestación denominada “SE Alten Maniobras” propiedad de

Comisión Federal de Electricidad (CFE). la planta fotovoltáica cumplirá con la

normativa establecida en las Reglas Generales de Interconexión al Sistema

Eléctrico Nacional de México vigentes en el momento de la conexión a red.

+ Conexión a red

Los transformadores de potencia de los bloques de potencia elevarán la
tensión a 34.5kV y se interconectarán en una red interna en Media Tensión.
“SE Alten Maniobras” localizará a 7 km aproximadamente, donde se realizará la

conexión con la red de la Comisión Federal de Electricidad (CFE).
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

+ Baja Tensión

La Planta FV se ha diseñado para 1000Vdc, pudiéndose escalar para 1500Vac.

+ Media Tensión
Dentro de lo que se integra de la Media Tensión, tenemos a los equipos de
transformación, que elevan la tensión de baja a 34.5KV y se interconectarán en
una red interna en Media Tensión, tenemos también los tableros de control de

mediana tensión, los cuales contarán con todas las protecciones.

+ Alta Tensión

Características nominales de la red de Alta Tensión,con una tensión Nominal:
230 KV, Frecuencia: 60 Hz + 1%, trifásica.

El equipamiento primario consta de; pararrayos 230 KV, seccionadores
trifásicos, transformadores de corriente, transformadores tensión (TT/PP)
Inductivos, interruptor automático, aisladores de pedestal y soportando las
lineas de conducción torres a una distancia media entre ellas de unos 225 m,

cumpliendo con las especificaciones de la normativa vigente.

+ Medida de energía
La medida de la energía generada será realizada en 230kV y los equipos de
medida fiscal cumplirán con todas las recomendaciones e indicaciones de la
compañía distribuidora CFE.

b1.2 Obra civil y edificios

La obra civil y la construcción de edificios e infraestructura es la pieza clave y

de fundamento inicial del desplante de la obra.
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

+ Movimiento de tierras

Las estructuras metálicas se adaptarán al perfil del terreno en la medida de lo

posible para minimizar el movimiento de tierras.

+ Bloques de potencia

Los inversores y transformadores estarán ubicados en contenedores metálicos
cumpliendo con la normativa, incluso la eléctrica y de edificación, además de
los elementos auxiliares como alumbrado, fuerza, ventilación, seguridad,

extintores.

e Edificio de control
El edificio de control tendrá un superficie aproximada de 800-1000 m?, y
dispondrá una zona de oficinas del personal, así como espacio de almacén y
mantenimiento.

e Vialidades y áreas de estacionamiento.
La sección tipo de los caminos internos consiste en una plataforma de mínima
4 metros de ancho (6 metros en las curvas), Se considera una zona de
estacionamiento, con capacidad de al menos 15 vehículos.

+ Cerco perimetral
El cerco y sus accesos deberán ser compatibles con el sistema de seguridad,

teniendo una altura de 2.5m, de malla galvanizada (rombo de 50x50 mm), con

remate de seguridad en su parte superior.
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

e  Zanjas y arquetas
El cable de potencia irá enterrado directamente a 80cm de profundidad, solo irá
enfundado en tubo en los pasos y recubierto con hormigón. El cable de
comunicación y sistema auxiliares irá siempre enfundado en tubo.

+ Drenajes

Se tendrá una red de drenajes pluviales, para poder proteger las instalaciones

y vialidades, ajustados a la normatividad y requisitos del proyecto.

b1.3 Sistema de monitorización y control

El Sistema de Monitorización y Control genera una visión global y detallada de
la operación de la planta, asi como datos para la detección de fallas o desvíos,
oportunamente.

Los datos serán enviados al Centro de Control vía fibra óptica, donde estará
instalado el software Supervisor y Control And Data Adquisition (SCADA),
identificando a tiempo real cualquier incidencia que afecte o pudiera afectar a la
producción o cualquier variación.

b1.4 Sistema de comunicaciones

El sistema cuenta con autonomía de datos 2-3 días, o solución equivalente, y

una velocidad mínima de 2Mbps.

b1.5 Sistema de seguridad

El sistema de video vigilancia deberá incluir video cámaras orientables en la

planta, y un sistema automático de comunicación con el servicio de seguridad y
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

a policía. En el caso de que suene una alarma, el sistema de seguridad
avisará al personal de vigilancia en el centro de control de la planta.

b1.6 Producción electrica
Se ha utilizado el software de simulación PVSyst para estimar la producción de

la planta fotovoltaica durante año 1 considerando las condiciones del TMY
(Typical Meteorological Year o año meteorológico tipo).

b.2 Ubicación física del proyecto

El municipio de El Llano se localiza al oeste del estado de Aguascalientes,
entre las coordenadas 102*5' longitud oeste y 21*52' latitud norte, con una
altura de 2015 metros sobre el nivel del mar, a 20 kilómetros al oriente de la

ciudad de Aguascalientes.

Ubicación de proyecto en contexto municipal
[E bolas? [7] Poner [E PoLs0s [TT] Posee [MBE Pol.s37 Municipio El Llano
[A ponase MN Polare MN Poste [EE posos ME Pol sea
7 z E PST S METIA PER de |

pr

o!
)
á

senera¡ome man
o

leo
SElaanto

Padrón

vita caN E

Fuente: Elaboración propia.
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

b.2.1 Delimitación

El municipio El Llano, limita al norte con el municipio de Asientos; al sur y
oriente con el estado de Jalisco y el municipio de Aguascalientes; al oriente y
poniente con el municipio de Asientos. Cuenta con una superficie de 456.72

kilómetros cuadrados, representando el 8 por ciento del territorio del estado.
b.2.2 Relieve
El relieve de este municipio es llano como su nombre lo indica, estando limitado

por lomeríos al oriente en el límite estatal con Jalisco y al poniente en

colindancia con el municipio de Aguascalientes.

b.2.3 Topografía

Su orografía está compuesta básicamente de terreno montañoso, lomeríos y

alternando con llanos.

b.2.4 Clima

Clima semiseco, se le denomina también seco estepario, se caracteriza porque
en él la evaporación excede a la precipitación, la frecuencia de heladas es de
10 a 80 días al año, en el estado se presenta con frecuencia granizadas.

b.2.5 Hidrografía

Los recursos hidrológicos con que cuenta el Estado se componen de los ríos El

Chicalote y San Pedro; de los arroyos Zamora y Tepezalá, principalmente.
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

b.2.6 Suelos

Los suelos del estado son en su mayor parte de tipo semidesértico,
característicos de los climas áridos y semiáridos, poco profundos y pobres,
devastados en grandes extensiones por fenómenos erosivos.

b.2.7 Recursos naturales

Cuenta con recursos minerales, sin embargo esta actividad ya está en
decadencia.

b.3 Plan de trabajo del proyecto

cal

OO e me
Elle fee Je leed be o] |] ]o Pefele elle foja paje je fe jojo [o feo

10
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

b.4 Trámites administrativos vinculados al proyecto

¿Administrativos Vineuados al Desarollo del Proyecto (ALTEN E]
Tipode Trámite Autoridad: Nombre del Trámite: Númerode Regltro — Fecha ngreso/de posible Ingreso Estado Actual del Trámite
Propiedad | RPPC [Contrato de Usufructo Tierras Entrámite Entrámite [Frmado, En proceso para Inscripción en el APPC
Estudio Indicativo SICE-00215-2016 19/05/2016 [Finalizado
co Estudio de Impacto al Sistema SICE-00390-2016 25/07/2016 [En Proceso
Estudlo de nstacones Por tramitar Pordefrir Snlricr(Condcionado al anterior)
[Contrato de ntrconesón Portrait Pordefnir [Sn Iiiar (Condcionado al anterior]
CRE [Permiso de Generación Por tramitar Por definir [Sn Iniciar (condicionado al finalización del Estudio de Impacto Social
y SAT [RC AERIAO3 13705 25/04/2014 [Finalizado
SCT__ [Derechos de Via y de Paso Por tramitar Pordebrir [En Estudios previos
SENER — Jimpacio Social Por tramitar Pordefir [En Estudios previos
INAH [Dictamen de No Afectación Por tramitar Pordefir Sn Inidar
CONAGUA [Dictamen de No Afectación Por tramitar Por defir En Estudios previos
SEVA Memoria de Impacto Ambiental Por tramitar Por definir [En Estudios previos
Estudio Fécnko Justftativo Por tramitar Pordefeir [Sn Iniciar
totales > [50M [Cros Crotras Estes Portramitar Pordefir Sn iciar
SMA _ [Dictamen Ambiental Portramitar Pordefir Sn iiar
Derecho de Vía y de Paso Portramitar Pordebrir [Sn Iniciar
Municipales | MUNICIPIO [Licencia de Construcción Por tramitar Pordefir [En Estudios previos
[Compatibilidad Urbanística Por tramitar Pordebnir En Estudios previos

11

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

C. METODOLOGÍA DE LA EVALUACIÓN DE IMPACTO SOCIAL

Introducción

Las disposiciones administrativas de carácter general sobre la Evaluación de
Impacto Social en el sector energético, que se encuentran en discusión en la
COFEMER, señalan que el Promovente debe incluir un apartado en la
evaluación con la descripción de la metodología empleada, especificando
aspectos metodológicos relativos al área de influencia, el levantamiento de la
línea base y la valoración de los impactos sociales. Asimismo, las disposiciones
indican que la línea base debe sustentarse en metodologías cuantitativas y

cualitativas.

Es importante mencionar que el principal problema de la Evaluación de
Impacto Social de un proyecto es la escasa investigación realizada hasta

ahora con esta perspectiva.

c.1 Desarrollo de la metodología

La metodología consiste en una lista de control, o checklist, de carácter
cualitativo, que recoge los impactos sociales que son capaces de identificar, y
que una vez desarrollada ha sido implementada en una herramienta EXCEL

para facilitar su uso.

El concepto "impacto social" es amplio. De hecho, se trata de cubrir no sólo lo
que se considera como estrictamente social, sino todos aquellos aspectos
medioambientales y socioeconómicos que habitualmente no se toman en

cuenta en los mecanismos de toma de decisiones.

Las cinco categorías en las que se integran los impactos del proyecto de

Planta Solar FV Alten Seis se pueden clasificar en las siguientes:

+ Medio ambiente
+ Aspectos sociales
+ Sistema de innovación

12
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

+ Empleo
+ Aspectos económicos

c.2 Técnica seleccionada: motivos y pertinencia

Con respecto a las técnicas cualitativas para esta evaluación se seleccionó la
entrevista semi-estructurada además de la revisión documental. La técnica
cualitativa de la entrevista semi-estructurada es la más adecuada dado que el
trabajo de investigación requiere explorar y profundizar en el conocimiento de
las percepciones que los distintos actores interesados tienen sobre el proyecto
fotovoltaico Alten Seis y obtener la mayor cantidad de información posible para
la identificación, caracterización, predicción y valoración de los impactos

sociales.

c.3 Participantes y procedimiento

Para la selección de informantes para las entrevistas, el tipo de muestreo es
de bola de nieve, donde se partió de identificar algunos informantes clave que

a su vez conocen a otros que pueden proporcionar información valiosa.

Las preguntas se elaboran en forma flexible pero con la intención de obtener

datos específicos.

Es importante mencionar que todos los participantes aceptaron
voluntariamente ser entrevistados. Finalmente, se tomaron fotografías de las
localidades, sobre distintos puntos de interés de los mismos, como las
escuelas, las plazas principales, iglesias, calles, infraestructura de comercios y

servicios, los predios donde se instalará el parque solar, entre otros.

13
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

D. ÁREAS DE INFLUENCIA DEL PROYECTO
d.1 Caracterización de las áreas de influencia

Este proyecto se ubicará en el municipio El Llano, el cual tiene las siguientes
coordenadas geográficas 21” 55' 49 Latitud Norte y Longitud Oeste 101* 57"
55, a una altura de 2,031 metros sobre el nivel del mar. Es importante

mencionar que el municipio cuenta con 157 localidades.

d.1.1 Área núcleo

Las disposiciones administrativas de carácter general sobre la Evaluación de
Impacto Social en el sector energético se establece que el Área Núcleo de
proyectos no lineales en la industria eléctrica está conformada por el área del
espacio físico terrestre del proyecto, incluyendo las obras asociadas y la
infraestructura relacionada necesaria para la construcción y operación del

mismo, así como una franja de amortiguamiento.

d.1.2 Área de influencia directa

Para el Proyecto Solar Fotovoltaico Alten Seis, el municipio de El Llano es el
municipio considerado como de influencia directa. El municipio tiene una
superficie de 511.519 Km? y una densidad de población de 36.81 habitantes
por Km?.

14
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Mapa Base del municipio El Llano

LEYENDA
Pottacin te
Detaros
Dor 250.
De291 300

De5 001 yin

fue
EOL Marco Oroestrdatca Murcia 2009
ved 42

— Cno de Pebtcaó y Votnda, 2010
— Cuna Vopgatca, Escala 1 256,000, see

Fuente: Cédulas de Información municipal (SCIM), SEDESOL

Pobreza, desigualdad y marginación

La pobreza está asociada a condiciones de vida que vulneran la dignidad de
las personas, limitan sus derechos y libertades fundamentales, impiden la
satisfacción de sus necesidades básicas e imposibilitan su plena integración
social.

La nueva metodología para medir el fenómeno de la pobreza fue
desarrollada por el Consejo Nacional de Evaluación de la Política de
Desarrollo Social (CONEVAL) y permite profundizar en el estudio de la
pobreza, ya que además de medir los ingresos, como tradicionalmente se
realizaba, se analizan las carencias sociales desde una óptica de los derechos
sociales.

En términos generales de acuerdo a su ingreso y a su índice de privación social
se propone la siguiente clasificación:

15
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

- Pobres multidimensionales

Vulnerables por carencias sociales

Vulnerables por ingresos

- No pobre multidimensional y no vulnerable

Otra de las características importantes de la población es la marginación, se

consideran cuatro dimensiones estructurales:

- falta de acceso a la educación

residencia en vivienda

percepción de ingresos monetarios insuficientes

- residir en localidades pequeñas con menos de 5 mil habitantes.

d.1.3 Área de influencia indirecta

El Proyecto Solar Fotovoltaico Alten Seis se desarrollará a una distancia
aproximada de 20 km al este de la ciudad de Aguascalientes, capital del
Estado de Aguascalientes y cabecera del municipio de Aguascalientes, el
principal de los 11 municipios de la entidad. Este municipio ha sido identificado

como área de influencia indirecta del proyecto.

16
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

E. RESULTADO DEL ESTUDIO DE LA LINEA BASE

e.1 Indicadores sociodemográficos

e.1.1 Tamaño, estructura y crecimiento de la población

El Censo de Población y Vivienda 2010 del INEGI indica que la población total
en el municipio El Llano era de 18,828 personas, 9,573 hombres y 9,255
mujeres. Se compara este monto poblacional con el del año 2000, donde la
población fue de 15,327 personas, 7,631 hombres y 7,696 mujeres,

aumentando 3,501 personas en 10 años.

e.1.2. Distribución de la población
El municipio en 2010 contaba con 157 localidades. La cabecera municipal de El

Llano es Palo Alto, la localidad más poblada con 5 mil 399 personas.

e.1.3 Migración, marginación y pobreza

El municipio El Llano está considerado con un grado de marginación medio, en
comparación con el grado de marginación del estado de Aguascalientes, que
se considera bajo, por lo que la entidad ocupa el lugar 28 en el contexto

nacional.

e.1.4 Hogares y familias

La población total del municipio en 2010 fue de 18,828 personas, lo cual
representó el 1.6% de la población en el estado de Aguascalientes. En el
mismo año había en el municipio 4,154 hogares (1.4% del total de hogares en

la entidad), de los cuales 658 estaban encabezados por jefas de familia.

e.1.5 Educación

En el año 2011, la infraestructura educativa de El Llano, Aguascalientes se
integró por 71 escuelas en educación básica y media superior, el municipio
tiene una tasa del 5.77% de población analfabeta en personas de 15 años o

más.

17
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

e.1.6 Servicios de salud

Uno de los puntos fundamentales para conocer la situación que guarda la
población en el sector salud, es el tema de la derechohabiencia a servicios de
salud, el municipio El Llano cuenta con una población total de 18,828
habitantes, de los cuales el 82.4% de ésta (15,508) tiene derecho a servicios

de salud en alguna institución pública.

e.1.7 Trabajo y condiciones laborales
Trabajo y condiciones laborales en el municipio El Llano rubros a considerar.
+ Población económicamente activa (Número de personas), 2010
+ Conflictos de trabajo, 2014
+ Huelgas estalladas, 2014
+. Trabajadores permanentes y eventuales urbanos afiliados al IMSS, 2011

+ Trabajadores asegurados registrados en el ISSSTE, 2011

e.1.8 Seguridad social
En el año 2013, de acuerdo con el INEGI. El Llano tuvo un total de 723
trabajadores asegurados ante el IMSS, en el mismo año hubo 279 trabajadores

asegurados registrados en el ISSSTE.

e.1.9 Vivienda

De acuerdo al XIll Censo General de Población y Vivienda INEGI 2010 el
municipio de El Llano cuenta con un total de 4,158 viviendas particulares
habitadas, las cuales representan el 1.4% del total de viviendas de la entidad

(290,777). El promedio municipal de habitantes por vivienda es de 4.45.

En lo correspondiente a servicio de energía eléctrica existe en el municipio una
cobertura del 96.4% .
Otras problemáticas son:

e Falta de drenaje en los puntos marginados del municipio

+ Calidad de viviendas en mal estado en ciertos puntos del municipio

e Calles sin pavimentar y en mal estado

18
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

e.1.10 Seguridad y orden público
A continuación se describe la información relativa al rubro de Seguridad
Pública y Orden Público en el municipio.
e Internos en los Centros de Readaptación Social, 2012
+ Porcentaje de accidentes de tránsito terrestre fatales, 2014
+ Capacidad de los Centros de Readaptación Social, 2012
+ Accidentes de tránsito terrestre en zonas urbanas y suburbanas, 2014
+ Accidentes de tránsito fatales, 2014
+ Delitos por daño en cosas registrados al MP del fuero común, 2010
+ Delitos por homicidio registrados en el MP del fuero común, 2010
+ Delitos por lesiones registrados en el MP del fuero común, 2010
+ Delitos por robo registrados en el MP del fuero común, 2010

+ Delitos sexuales registrados en el MP del fuero común, 2010

e.2 Indicadores socioeconómicos

e.2.1 Nivel y distribución de ingresos

El municipio El Llano tuvo una población económicamente activa (PEA) de
5,849 personas en el año 2010, de los cuales 5,462 fue ocupada y 387 no
ocupada, lo que representó el 42.86% de PEA, frente al 56.59% de población

no económicamente activa.

e.2.2 Principales actividades del sector primario

Actividades del sector primario en el municipio El Llano:

Superficie sembrada total (Hectáreas), 2011

Superficie cosechada total (Hectáreas), 2011

Volumen de la producción forestal maderable (Metros cúbicos rollo), 2011
Superficie sembrada de alfalfa verde (Hectáreas), 2011

Superficie sembrada de avena forrajera (Hectáreas), 2011

Superficie sembrada de chile verde (Hectáreas), 2011

Superficie sembrada de frijol (Hectáreas), 2011

19
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Superficie sembrada de maíz grano (Hectáreas), 2011

Superficie sembrada de pastos (Hectáreas), 2011

Superficie sembrada de sorgo grano (Hectáreas), 2011
Superficie sembrada de tomate rojo (jitomate) (Hectáreas), 2011
Superficie sembrada de tomate verde (Hectáreas), 2011
Superficie sembrada de trigo grano (Hectáreas), 2011

Superficie sembrada del resto de cultivos nacionales (Hectáreas), 2011
Superficie cosechada de alfalfa verde (Hectáreas), 2011
Superficie cosechada de avena forrajera (Hectáreas), 2011
Superficie cosechada de chile verde (Hectáreas), 2011
Superficie cosechada de frijol (Hectáreas), 2011

Superficie cosechada de pastos (Hectáreas), 2011

Superficie cosechada de sorgo grano (Hectáreas), 2011
Superficie cosechada de tomate rojo (jitomate) (Hectáreas), 2011
Superficie cosechada de tomate verde (Hectáreas), 2011

Superficie cosechada de trigo grano (Hectáreas), 2011

Superficie cosechada del resto de cultivos nacionales (Hectáreas), 2011
Volumen de la producción de alfalfa verde (Toneladas), 2011

Volumen de la producción de avena forrajera (Toneladas), 2011
Volumen de la producción de chile verde (Toneladas), 2011

Volumen de la producción de frijol (Toneladas), 2011

Volumen de la producción de maíz grano (Toneladas), 2011

Volumen de la producción de pastos (Toneladas), 2011

Volumen de la producción de sorgo grano (Toneladas), 2011

Volumen de la producción de tomate rojo (jitomate) (Toneladas), 2011

Volumen de la producción de tomate verde (Toneladas), 2011

Volumen de la producción de trigo grano (Toneladas), 2011
Superficie sembrada de temporal (Hectáreas), 2011
Superficie mecanizada (Hectáreas), 2011

Superficie sembrada de riego (Hectáreas), 2011

Monto pagado por el PROCAMPO (Miles de pesos), 2011
Valor de la producción agrícola total (Miles de pesos), 2011

20
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

Val
Val
Val
Val
Val
Vol
Vol
Vol
Vol
Vol
Vol
Vol
Vol
Vol
Vol

LLANO, AGUASCALIENTES.

lor de la producción de alfalfa verde (Miles de pesos), 2011

lor de la producción de frijol (Miles de pesos), 2011

lor de la producción de maíz grano (Miles de pesos), 2011

lor de la producción de pastos (Miles de pesos), 2011

lor de la producción de sorgo grano (Miles de pesos), 2011

umen de la producción de carne en canal de bovino (Toneladas) 2011

umen de la producción de carne en canal de porcino (Toneladas) 2011

umen de la producción de carne en canal de ovino (Toneladas), 2011

umen de la producción de carne en canal de caprino (Toneladas), 2011

umen de la producción de carne en canal de gallináceas (Toneladas), 2011

umen de la producción de carne en canal de guajolotes (Toneladas), 2011

umen de la producción de leche de bovino (Miles de litros), 2011

umen de la producción de leche de caprino (Miles de litros), 2011

umen de la producción de huevo para plato (Toneladas), 2011

umen de la producción de miel (Toneladas), 2011

e.2.3 Principales actividades del sector secundario

Actividades del sector secundario en el municipio El Llano:

Volumen de las ventas de energía eléctrica (Megawatts-hora), 2011
Valor de las ventas de energía eléctrica (Miles de pesos), 2011
Inversión pública ejercida en electrificación (Miles de pesos), 2009
Total de gastos por consumo de bienes y servicios. Sector 31-33.
Industrias manufactureras. (Miles de pesos), 2008

e.2.4 Principales actividades del sector terciario

Actividades del sector terciario en el municipio El Llano:

Tianguis, 2010
Aeropuertos, 2010
Oficinas postales, 2010
Mercados públicos, 2010
Centrales de abasto, 2010

21
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

+ Automóviles registrados en circulación, 2014
+ Camiones de pasajeros registrados en circulación, 2014
+ Establecimientos de hospedaje, 2010

+ Sucursales de la banca comercial, 2010

e.2.5 Finanzas públicas locales
Finanzas públicas del municipio El Llano:
+ Ingresos propios del municipio, Total 2010
+ Participaciones federales y estatales (Ramo 28), 2010
+ Aportaciones federales y estatales (Ramo 33), 2010
+ Otros ingresos, 2010
+ Disponibilidad inicial
+ Egresos Total, 2010

e.3 Indicadores socioculturales

+ Patrimonio tangible e intangible

+ Dinámica social de la comunidad

RESULTADO DEL ESTUDIO DE LÍNEA BASE

A manera de resumen, de acuerdo con el PNUD (2014), el nivel de desarrollo
humano del Estado de Aguascalientes se calcula mediante los logros de la
entidad en salud (0.885), educación (0.697) e ingreso (0.721), alcanzados en
relación con los parámetros observados a nivel internacional. El resultado
global para el estado es un índice de desarrollo humano (IDH) de 0.763 en el
año 2010, que es comparable con el nivel de desarrollo de países como

Malasia y Serbia.
La mayor brecha entre los municipios del Estado de Aguascalientes se

encuentra en el rubro de educación, donde El Llano aparece con el menor

índice (0.532), después de los municipios de Aguascalientes (0.738

22
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Con las variables descritas con anterioridad, se debe considerar que con la
implementación del proyecto de PLANTA SOLAR FV ALTEN SEIS, en el
municipio El Llano habría opciones de trabajo para los pobladores del lugar, al

presentarse oportunidades viables para laborar en su propia tierra. Este
proyecto puede traer consigo más oferta laboral, y por ende habría nuevas
oportunidades de crecimiento y desarrollo económico. De hecho, se estima la

creación de 25 a 30 empleos permanentes en la etapa de operación.

Finalmente lo que también se pretende es frenar en cierta medida la

sobreexplotación de recursos no renovables y los efectos generados por su

consumo a nivel local. Es por ello que estos hechos han despertado en la
población y en los gobernantes una creciente conciencia social por un mayor
uso de las energías renovables en este caso el Proyecto Solar Fotovoltaico
Alten Seis.

Por lo anteriormente expuesto, es necesario promover la integración de figuras
de participación ciudadana e institucional, sobre todo de las comunidades
aledañas al proyecto Alten Seis, y de los municipios El Llano y Aguascalientes
y en general a todos los actores involucrados e interesados en torno al

proyecto.

23
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

F. CARACTERIZACIÓN DE PUEBLOS Y COMUNIDADES INDÍGENAS

Para el área de influencia del Proyecto de Planta Solar FV Alten Seis, se
delimitaron los municipios El Llano y Aguascalientes como áreas de influencia,
observando que existe la presencia de población indígena. Es importante
considerar que un rasgo fundamental es su diversidad y pluralidad. Los
indígenas presentes en el área de influencia no son un cuerpo homogéneo, lo
cierto es que entre ellos y a su interior se vive una pluralidad lingúística, cultural

e incluso religiosa, concluyendo que el mundo indígena es complejo y diverso.

La población indígena presente en el municipio El Llano es dispersa y presenta
un grado de marginación medio, mientras que la población en el municipio de
Aguascalientes es dispersa y su grado de marginación es muy bajo, por lo que
se espera que el proyecto no afecte sus costumbres, cultura y otros aspectos

de interés.

24
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

G. ANÁLISIS DE ACTORES DE INTERÉS

Un aspecto de suma importancia al realizar la Evaluación de Impacto Social del
Proyecto Solar Fotovoltaico Alten 6 es considerar los intereses y expectativas
de los actores involucrados o interesados en el mismo. El análisis de actores
interesados sirve para identificar y esclarecer qué grupos y organizaciones
están directa o indirectamente involucrados en el proyecto, de tal forma que se
pueda tomar en consideración sus derechos, intereses, importancia e

influencia.

9.1 Identificación de actores de interés

Los actores de interés se refieren a aquellas personas físicas o morales, que
en el contexto de una determinada acción o circunstancia, pueden ganar o
perder algo, obtener o no lo que desean, salir beneficiados o perjudicados con
el desarrollo de un proyecto. El apoyo de estos actores al proyecto o bien la

resistencia al mismo es vital para que el proyecto se empiece a ejecutar.

En el caso concreto del Proyecto Fotovoltaico Alten Seis se identifica que las
relaciones de los actores con el proyecto son principalmente de beneficio y de
influencia. Como actores beneficiados está la Empresa Promovente, las
autoridades del municipio El Llano y los propietarios de los terrenos. Los
actores de influencia principal son los pobladores del municipio de El Llano
pertenecientes al área de influencia directa del proyecto y los pobladores de las

comunidades aledañas al área núcleo del proyecto.

9.2 Análisis de influencia de actores de interés

Para el análisis de influencia de los actores de interés es importante identificar
los intereses, los problemas percibidos y los recursos o mandatos con los que

cada grupo de actores cuentan.

9.3 Estrategia de interacción con los actores de interés

En relación con la empresa promovente como un actor beneficiario del

proyecto, la estrategia de interacción es una entrevista semi-estructurada en la

25
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

que se plantean algunas preguntas a la empresa que buscan explorar las
motivaciones de la misma para llevar a cabo el proyecto y la pertinencia del
mismo. En primer término se pide a la empresa que especifique su misión y los
valores que la constituyen. Asi mismo, se plantea a la empresa las razones por
las que ha seleccionado al municipio El Llano para la construcción de un
parque solar fotovoltaico, asi como la forma en que considera que este

proyecto impactará en el municipio.

Para seguir con la estrategia de interacción con los actores de interés, se ha
mencionado con anterioridad que los pobladores del municipio El Llano y de las
comunidades aledañas al proyecto solar fotovoltaico son otros actores clave
que guardan una relación de influencia en el proyecto y que por este tipo de
relación son actores que pueden tener capacidad de movilización y
organización que influya en los tiempos de ejecución del mismo. En este
sentido, la entrevista semi-estructurada es útil para explorar, en primer término,
qué tanto conocen los pobladores sobre la energía solar, así como el tipo de
información y juicio que tienen sobre el mismo, y sus expectativas, es decir,
cómo piensan que este proyecto les puede beneficiar o afectar. El conocer
estas percepciones ayuda a prever el nivel de involucramiento de estos actores
con el proyecto para estimar su capacidad potencial de organización, recursos
y movilización, pero también es útil para desarrollar un mejor plan de

comunicación y vinculación con la comunidad.

26
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

H. IDENTIFICACIÓN, CARACTERIZACIÓN, PREDICCIÓN Y VALORACIÓN
DE LOS IMPACTOS SOCIALES

h.1. Identificación de las variables de la Evaluación de Impacto Social

. Características de la población

a
b. Estructuras comunitarias e institucionales

o

. Recursos políticos y sociales

a

. Cambios individuales y de la familia

. Recursos de la comunidad

o

h.2 Identificación y caracterización de los impactos sociales

Después de identificar las interacciones ambientales en las etapas del proyecto
se procede a calificar la magnitud de los impactos, considerando los siguientes

criterios:

1. Carácter del Impacto. Se analiza si la acción del proyecto deteriora o
mejora las características del componente ambiental.

2. La intensidad: se refiere al grado de incidencia del impacto identificado en
la interacción acción - componente ambiental. En la valoración, cuya escala
varía de acuerdo a las decisiones de cada grupo de trabajo.

3. Extensión espacial del efecto: La extensión está referida al área de
influencia teórica del impacto en relación con el entorno del proyecto.

4. Persistencia del Impacto. El criterio de persistencia considera el tiempo de
permanencia del impacto desde el momento que empieza presentarse
hasta que desaparece.

5. Reversibilidad del Impacto: La reversibilidad está referida a la posibilidad
de reconstrucción del componente o el medio afectado por la incidencia del
impacto.

6. Momento en que se produce el impacto: Este criterio califica el momento
de ocurrencia del impacto con respecto a la acción que lo genera, pudiendo

ser, impactos inmediatos y los impactos a presentarse a largo plazo.

27
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Indicadores de impacto social

Los indicadores de impacto son aquellos que evalúan el estado y la evolución

de determinados factores sociales.

Las actividades por etapa que contempla el Proyecto de Planta Solar FV

Alten Seis son:

Obra Civil
Construcción
Operación
Abandono de sitio

h.2 Predicción y valoración de los impactos sociales

Escala de Temporalidad
Escala Espacial
Gravedad

Beneficio

Significancia Social

Baja.- Hay un Impacto Social aceptable donde la mitigación es deseable
pero no esencial.

Moderada.- Hay un Impacto Social que exige de Medidas de Prevención
y Mitigación.

Alta.- Hay un Impacto Social grave que requiere inevitablemente de una
Medida de Mitigación, en su defecto puede justificar la cancelación del
proyecto.

Muy Alta.- Hay un Impacto Social muy grave, suficiente por sí mismo
que justifica la cancelación del proyecto, estos Impactos Sociales

generan un cambio permanente, irreversible y, en su caso, no mitigable.

h.3_ Medidas de prevención y mitigación de los impactos sociales
negativos

Una vez que se ha realizado la identificación, la predicción y la valoración de

28
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

los impactos sociales de la Planta Solar FV Alten Seis se proponen las medidas

de prevención y mitigación de los impactos sociales negativos son:

+ riesgo de accidentes
+ generación de ruido

+ emisión de contaminantes a la atmósfera

La principal medida de prevención y mitigación de los impactos sociales
negativos es la realización de un Programa de Vigilancia para el cumplimiento
de las actividades del Proyecto Alten Seis y que tendrá como objetivos y tiene

los siguientes alcances:

1.-Evaluación social inicial del sitio
. Entrevista con Supervisor de Obra y aplicación de Lista de Verificación.
. Promover el cumplimiento social mediante pláticas de sensibilización.

2

3

4. Reporte de desviaciones al supervisor de la compañía contratista.

5. Verificación de corrección de anomalías (seguimiento hasta la corrección).
6

. Integración de evidencias para Reporte de Cumplimiento social.

h.4 Medidas de ampliación de impactos sociales positivos

Las medidas de ampliación de los impactos sociales positivos son:

e Creación de empleos directos e indirectos.

e Incremento del PIB de los municipios

+ Inversión social en beneficio de las localidades del área influencia
núcleo y directa al proyecto.

+ Contribución a mitigar el Cambio Climático.

+ Fortalecimiento de la seguridad energética.

+ Uso de servicios locales.

29
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

1. APARTADO A: EVALUACIÓN DE IMPACTO SOCIAL

A. Presentación
a.1. informacion del promovente

Alten Energías Renovables (“Alten”) y su equipo gestor tienen una amplia

experiencia en el desarrollo, inversión y operación de plantas solares

fotovoltaicas desde 2006. Toda su experiencia se traduce en:

— Más de 50 plantas fotovoltaicas en operación con una capacidad total de 250
MWp

— Más de 450 MWp en desarrollo en diferentes grados de avance

— Inversión total superior a €1.500m (€315m equity / €1.185m deuda de más de
25 instituciones financieras)

- Ingresos consolidados superiores a los €175m con un EBITDA de alrededor
€150m

—- Extensa experiencia internacional con diferentes escenarios regulatorios,
económicos y técnicos: Sur de Europa, (España, Italia), Asia (India), América
Central y del Sur (Perú y México), Sur de África y Norte de América

—- Los proyectos se han financiado con un gran número de instituciones
financieras comerciales y de desarrollo (BBVA, Commerzbank, Societe
Generale, Banco Santander, OPIC, PROPARCO y FMO entre otros) y
tenemos una estrecha relación con la IFC, DBSA, DEG, etc., todo ello con un
gran interés en nuestra cartera en África subsahariana y en México. Cabe
destacar que Juan Laso, Vicepresidente de Alten, fue galardonado durante su
mandato como CEO del Grupo T-Solar con varios premios de prestigio por la

obtención de los siguientes Project Finance que se detallan a continuación.

Alten y su equipo gestor tienen una amplia experiencia y relación con un gran
número de empresas epecistas capaces de ofrecer sus servicios a una tarifa

altamente competitiva y financiable.

30
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

La actividad de Alten Energías Renovables comprende prácticamente toda la
cadena de valor del sector fotovoltaico, abarcando desde el diseño de los
parques, la promoción de proyectos “Greenfield” y las fases de financiación y
gestión integral del proceso de construcción hasta la operación y

mantenimiento de las centrales:

— Promoción y desarrollo: experiencia y capacidad acreditadas por el equipo
para el desarrollo de proyectos “Greenfield” en todas las zonas objetivo: sur
de Europa, América Central, Sudamérica, África Subsahariana, Asia, entre
otros. Las principales acciones que se deben efectuar en esta fase son los
acuerdos con los socios locales, la identificación del terreno así como la
negociación de los mismos, la tramitación y gestión de permisos, proporcionar
soporte técnico, desarrollo, acuerdos de interconexión de MT, negociación de
los PPA, etc.

Inversión y Financiación: Alten Energías Renovables presta todos los
servicios de inversión y financieros necesarios para la puesta en marcha de
los proyectos, esto es; diseño de la estructura de financiación, obtención de
fondos de capital y negociación de Project Finance con las mejores
instituciones financieras. Esta labor está avalada, además, por la experiencia
acumulada por su actual equipo de gestión, que hasta la fecha ha liderado
una inversión global de 1.500 millones de euros (a través de Project Finance

negociados con bancos comerciales y agencias de desarrollo).

Construcción: Alten Energías Renovables garantiza la gestión integral del
proceso de construcción, comprendido desde el inicio de las obras hasta la
firma de la aceptación definitiva del parque (CAD). En todo este proceso
persigue la máxima calidad en las instalaciones como estrategia para
incrementar su eficiencia y productividad, garantizando así los mejores
resultados para los inversores. Por ello, trabaja exclusivamente con
fabricantes y empresas epecistas de reconocido prestigio, capaces de

asegurar esos elevados estándares de calidad en el proceso de construcción.

31
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

— Operación y Mantenimiento: Uno de los principales objetivos del trabajo de

Alten Energías Renovables es optimizar la explotación de todos sus parques,
incrementando la productividad y eficiencia de las instalaciones y reduciendo
al máximo los costes de mantenimiento. Para ejecutar esta labor de gestión
operativa y supervisión técnica, lacompañía cuenta con un equipo técnico
propio con gran experiencia en el mercado fotovoltaico nacional e

internacional.

Para completar toda la cadena de valor, antes de comenzar en una nueva

localización, Alten tiene que analizar primero los siguientes objetivos

requeridos:

— Seguridad jurídica y estabilidad política

—- Fuerte crecimiento económico con necesidades importantes de energía
eléctrica en el corto y largo plazo.

— Apoyo del Gobierno para impulsar las energías renovables

— Alta irradiación, disponibilidad de terreno y disponibilidad de capacidad de
evacuación.

— Mercado fotovoltaico competitivo con respecto a otras tecnologías.

— Posibilidad de firma del PPA a largo plazo con empresas solventes a un
precio determinado (más inflación)

—- Interés de entidades financieras e instituciones internacionales por
estructurar un Project Finance.

— Mercado atractivo para inversores locales.

Los generales del promovente y contacto son los siguientes:

Nombre: Alten Energías Renovables México Seis, S.A. de C.V.

RFC: AER140313RQ5

Representante Legal: Martín Hagerman Sánchez

Dirección: Prolongación Paseo de la Reforma No. 115, Int. 804, Colonia Paseo
de Las Lomas, Álvaro Obregón, C.P. 01330, Ciudad de México

Persona de contacto: felipe.salazarO alten-energy.co

Website: www.alten-energy.com

32
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Teléfono: (045) 444 204 3983
Dirección para notificaciones: Prolongación Paseo de la Reforma No. 115, Int.
804, Colonia Paseo de Las Lomas, Álvaro Obregón, C.P. 01330, Ciudad de

México

33
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

B. Información general del proyecto

b1. Descripción de planta la fotovoltaica

La planta fotovoltaica en cuestión tiene una capacidad de generación de
140MWac, siendo los componentes de la misma aptos y diseñados para su
continuidad de operación durante un periodo mínimo de 25 años, sin tener
substanciales cambios ni  rehabilitaciones, esto respaldado por un

mantenimiento programado.

+ Generador fotovoltaico

El generador fotovoltaico está constituido por una agrupación de módulos
fotovoltaicos conectados en serie y paralelo para obtener un óptimo nivel de
tensión y corriente en un rango compatible con las entradas del inversor, dicho
generador estará en posibilidades de producir una potencia nominal de

140MWac y una potencia pico de 168MWcc.

+ Módulos fotovoltaicos (MF)

Para este proyecto de una producción de 167.700.000W se están
contemplando 516.000 MF formado cada uno de 72 celdas de silicio
polisacárido, teniendo una potencia nominal media de 325Wp

516.000 X 325W = 167.700.000W

e Inversores
El inversor es el equipo encargado de transformar la corriente continua de los
módulos fotovoltaicos en corriente alterna para poder ser conectada a la red,

los equipos seleccionado cumplen con los requerimientos de seguridad

eléctrica y compatibilidad electromagnética, así como con el código de red y

34
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

toda la normativa vigente en México, además de ser aptos para trabajar en las

condiciones medioambientales del lugar.

Los inversores serán tipo central, lo que garantiza la máxima eficiencia de
conversión de energía solar fotovoltaica, todos los inversores seleccionados
son tipo indoor alojados en contenedores HC 20 o 40 pies, pudiéndose instalar
outdoor en caso necesario, la máxima tensión de funcionamiento es de
1000Vdc pudiéndose escalar a 1500Vdc si fuera necesario, las certificaciones

mínimas que el inversor deberá tener son las siguientes:

+ UL 1741-2005,

* 1EEE1547-2003, IEEE 1547.1,

+ ANSIIEEE C62.41

+ FCC Parte 15 A8B

+ NEC Artículo 690, C22. 2 No. 107.1-01(Sept. 2001)

Los inversores seleccionados para este proyecto son de 1.2MVA cada uno,
fabricados por Jema, pudiendo ser seleccionado otro modelo de inversores,

siempre que cumpla, con las características, técnicas y de certificación.

+ Seguidores solares

Los módulos fotovoltaicos se instalarán sobre una estructura metálica con
dispositivos para hacer el seguimiento solar, para maximizar la irradiación solar
en el plano de los módulos fotovoltaicos, por tanto la producción eléctrica. Las
estructuras deberán cumplir los códigos de construcción y estándares de

aplicación y normatividad de México.
Los cálculos estructurales serán realizados teniendo en cuenta que la

estructura estará expuesta a las acciones medio ambientales considerando

condiciones extremas de las sobrecargas debido al peso propio, a la nieve, por

35
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

viento y carga sísmica, que se puedan presentar en el sitio de instalación del

proyecto, asi como la durabilidad que nunca podrá ser menor de 25 años.

Ha sido seleccionada una estructura metálica, con seguimiento sobre un eje
horizontal E-O tipo unilineal, pudiéndose instalar multilineal en caso necesario,
fabricados por Nextracker, pudiéndose seleccionar otro modelo de seguidores

PV Hardware, Grupo Clavijo Gonvarri, Solar Steel o similar.

Las características típicas aproximadas de estos seguidores:

Y Alineaciones dirección Norte-Sur, para seguimiento horizontal (Este-
Oeste).

Y” Separación mínima entre filas de seguidores (pitch): 6,0 m en la medida
de lo
posible, considerando un ratio 1/GCR > 3.0

Y” Inclinación variable E-O > +55* y un acimut de 0* dirección norte-sur.

x

Dispondrá de funcionamiento con backtracking.

Y” Dispondrá de anemómetros para medir la velocidad del viento en caso
de fuertes vientos y protección contra sobrecargas del motor y ejes.

Y” El sistema de monitorización incluirá posición de cada seguidor e
interface de monitorización.

y El sistema de control estará basado en un algoritmo astronómico y de
programación astronómica de PLC con opción de backtracking y
seguridad
contra viento activa, incluso para trackers a diferentes alturas.

Y” Los trackers poseerán un sistema de control vía Wifi (Ttpo Zigbee o

similar).

36
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Figura. Disposición seguidores

b.1.1 Descripción general de la instalación eléctrica

El punto de conexión (POI) de la Planta FV de 140MWac a la red eléctrica será
de 230kV de la Subestación denominada “SE Alten Maniobras” propiedad de

Comisión Federal de Electricidad (CFE). La medición de la entrega de energía

fiscal se ubicará en la subestación a una tensión de 230 KV, y la planta
fotovoltáica cumplirá con la normativa establecida en las Reglas Generales de
Interconexión al Sistema Eléctrico Nacional de México vigentes en el momento
de la conexión a red.

e Conexión a red

Los transformadores de potencia de los bloques de potencia elevarán la
tensión a 34.5kV y se interconectarán en una red interna en Media Tensión.
Para la entrega de la energía producida en la red de Media Tensión se
conectarán en la Subestación de Elevación ubicada en el sitio donde se llevara
a cabo la elevación de tensión, mediante un transformador 34.5/230kV y de ahí
partirá la línea de 230kV aérea hasta la ubicación donde se encuentra la

37
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

subestación “SE Alten Maniobras” localizará a 7 km aproximadamente, donde
se realizará la conexión con la red de la Comisión Federal de Electricidad
(CFE).

La potencia nominal de la Planta FV será de 140 MWac en el punto de
interconexión (POl) y será controlada y regulada por el Power Plant Controller
(PPC) para ingresar en la red una potencia activa de 140 MWac como máximo,
pudiendo ser superior de forma puntual de acuerdo a la tolerancia autorizada
por la CFE. Esta potencia nominal se alcanzará en determinadas condiciones
de irradiación, temperatura, y degradación de la potencia pico (la degradación
natural de los módulos irá aumentando anualmente hasta disponer en el año

25 del 80-82% de la potencia pico garantizada por el proveedor de módulos).

EL PPC será el encargado de gestionar las funciones dinámicas y el balance
entre generación activa y potencia reactiva; y recibirá los valores de la red y
calculará los ajustes necesarios y los transmitirá a los inversores centrales y

demás equipos de compensación dinámica de potencia reactiva, si los hubiera.

+ Baja Tensión

La Planta FV se ha diseñado para 1000Vac, pudiéndose escalar para 1500Vdc.

Se consideran tres tipos de cableado en los tramos de corriente continua.

-Tipo 1.- Son los cables que van del string a los sujetadores que
permiten conectar el fusible de 15A al lado (+) a un cable principal mediante
mordazas, el tipo de cable es SOLAR Cu PV1 —F 0,6/1 KV AC (1,8 KV CC).

-Tipo 2.- Esta al aire libre, desde los conectores de perforación de los
strings hasta las cajas de agrupamiento. Este cable llevará un capuchón de fin
de línea en el extremo opuesto de la caja de agrupación. El tipo de cableado 2
será RV-Al (cubierta de PVC y aislamiento XLPE) de 0,6/1 KV AC
(1,8 KV CC) de un calibre 240 mm?

38
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

-Tipo 3.- Este va desde las cajas de agrupamiento hasta el inversor,
directamente enterrado en zanjas. Las cajas de agrupación contienen
conexiones eléctricas, seccionadores y cuadros de protección, cuyas entradas
recogen los circuitos de corriente continua procedentes del parque fotovoltaico
(Nivel 2) y cuya salida son los circuitos de corriente continua (Nivel 3) que se
dirigen hacia el correspondiente inversor. El cableado de Nivel 3 será idéntico
al de nivel 2 (RV-Al de 0,6/1kV AC y 1.8kV CC), pero de un calibre 400 mm? y

son instalados enterrados.

En lo que incluye la baja tensión, tenemos un tipo de cableado del tipo F/FTP
Categoría 5, con protección anti roedores, y estará correctamente aislado para
evitar interferencias. Así mismo se empleará fibra óptica para conectar
comunicaciones entre los centros de transformación, estos son utilizados para

la conducción de datos y comunicación.

Las instalaciones deberán estar aterrizadas para que controle el efecto de
gradientes de potencia a tierra a esos niveles de voltaje y corriente para que no
ponga en peligro la seguridad de las personas o equipos en condiciones
normales y de cualquier falla, son diferentes e independientes de las tierras de
los centros de trasformación. Los puntos de tierra se situarán en cada uno de
los siguientes lugares: cuadros eléctricos; estructura soporte de los paneles

fotovoltaicos, estructura soporte de las estaciones meteorológicas.

+ Media Tensión

La Media Tensión tiene las siguientes características nominales:
e Tensión Nominal: 34,5 KV.
+ Tensión Máxima: 38 KV.
e Frecuencia: 60 Hz.
+ Número de fases: 3.
+ Nivel de cortocircuito para el material: 25 KA.
+.  BIL: 200 KV.

39
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Dentro de lo que se integra de la Media Tensión, tenemos a los equipos de
transformación, que elevan la tensión de baja a 34.5KV y se interconectarán en

una red interna en Media Tensión.

El transformador será seleccionado para reducir al máximo posible las pérdidas
eléctricas en el mismo con un nivel máximo del 1,0%. El transformador BT/MT
de tipo seco o aceite y puede ir dentro del mismo edificio o ser de tipo
intemperie, debiendo ser el adecuado para el funcionamiento en continuo para

las condiciones ambientales y altura del sitio.

Las características de los transformadores son las siguientes.
+ Tipo Aceite o seco
+ Potencia 2.600 / 1.300 kKVA
+ Voltaje en primario (según inversor seleccionado) 400 V
+ Voltaje en secundario 34.5 kV
+ Conexión Trifásico

+ Frecuencia nominal 60 Hz

El cableado a utilizar en los distintos tramos de la planta solar serán en su
mayoría con nomenclatura AWG. Los distintos calibres de las líneas de media
tensión de la planta solar fotovoltaica se realizará con conductor RHZ1 Al 20/45
KV de 3 x 4/0-250-350-400-500-600 AWG dependiendo del tramo de la

instalación.

Tenemos también los tableros de control de mediana tensión, los cuales
cuentan con contarán con todas las protecciones (interruptor de línea con corte
en carga e interruptor automático para protección del trafo), equipos auxiliares

y maniobras necesarias para el correcto seccionamiento.

40
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

+ Alta tensión

Características nominales de la red de alta tensión:
+ Tensión Nominal: 230 KV.
e Tensión Máxima: 245 KV.
e Frecuencia: 60 Hz + 1%.
+ Número de fases: 3.
+ Nivel de cortocircuito para el material: 40 KA.
+  BIL: 1050 KV.

La subestación elevadora dispone de dos niveles de tensión, como tensión de
distribución hacia la línea “230 KV CFE” y 34.5 KV como tensión de
alimentación desde el parque fotovoltaico. Se utilizara un área de 5.500 a
6.000m?

El equipamiento primario consta de:

- Pararrayos 230 KV

- Seccionadores Trifásicos, tensión máxima de operación de 245 KV

- Transformadores de corriente, tensión máxima de operación de 245 KV

- Transformadores tensión (TT/PP) Inductivos, Ten. Máx. de operación 245 KV
- Interruptor automático de 230 KV

- Aisladores de pedestal de 245 KV

41
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Subestación elevación 34.5/ 230kV

El. transformador de elevación (34,5/230KV) tendrá las siguientes
características.

+ Tipo Aceite

+ Potencia (ONAN /ONAF l/ONAF ll) 112/150/187 MVA
+ Voltaje en primario 34.5 KV

+. Voltaje en secundario 230 KV +10%

+ Conexión Trifásico

+ Frecuencia nominal 60 Hz

+ Grupo de conexión YNd11

+ Impedancia Z(%) 9%

De este transformador de la Subestación Elevadora saldrá una línea de 230 KV
de circuito simple hasta barras de 230kV de la “SE Alten Maniobras” de 7km

aproximadamente de longitud.

El conductor aéreo seleccionado será tipo ACSR 1113 MCM (54/19), adecuado
para dicho nivel de tensión y para la potencia que se necesita descargar a la

42
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

red de transmisión, cumpliendo con todos los criterios de seguridad, calidad de
servicio, técnicos, estéticos, medio ambientales, económicos y de explotación

de las instalaciones.

Teniendo una distancia media estimado entre torres de unos 225 m resultando
aproximadamente 32 torres con una altura media de 34-36m, variando según
las características del terreno, además de contar con torres de apoyo
troncocónicas, de acero galvanizado, cumpliendo con las especificaciones de

la normativa vigente.

+ Medida de energía

La medida de la energía generada será realizada en 230kV y los equipos de
medida fiscal cumplirán con todas las recomendaciones e indicaciones de la
compañía distribuidora CFE. Se medirá en equipos principales y redundantes, y

cada equipo de medida fiscal incluirá:

+ Transformadores de tensión inductivos (TT) (clase de precisión 0.2).

+ Transformadores de intensidad (TI) (clase de precisión 0.2).

+ Contadores de energía bidireccionales (clase de precisión 0.2 para energía
activa y 0.5 para energía reactiva).

* Telemedida, equipos de comunicación. Puertos Ethernet

b.1.2 Obra civil y edificios
La obra civil y la construcción de edificios e infraestructura es la pieza clave y
de fundamento inicial del desplante de la obra, construcción y montaje de todos

los equipos a instalar, por lo cual es prioritario la evaluación, proyección y

ejecución de la mejor manera.

43
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

+ Movimiento de tierras

Las estructuras metálicas se adaptará al perfil del terreno en la medida de lo
posible para minimizar el movimiento de tierras. Para ello se podrá variar la
profundidad de hincado de las cimentaciones de un mismo tracker, evitando así
al máximo el movimiento de tierras, siempre y cuando los desniveles % Norte-
Sur, y Este-Oeste sean menores a lo especificado como tolerancia máxima.

Adaptación de las estructuras al terreno.

+ Bloques de potencia

Los inversores y transformadores estará ubicados en contenedores metálicos
HC 40” con dimensiones aproximadas 12.2 x 2.9 x 2.5 m (o similar) que
cumplirán toda la normativa y legislación que les concierna, incluyendo
normativa eléctrica y de edificación, además de contar con los elementos
auxiliares necesarios como alumbrado, fuerza, ventilación, seguridad
incluyendo protección para casos de incendios.

44
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

e Edificio de Control

El edificio de control tendrá un superficie aproximada de 800-1000 m?, y
dispondrá una zona de oficinas del personal, así como espacio de almacén y
mantenimiento. El diseño del edificio y su cimentación al terreno se hará según
la legislación local y nacional aplicable, cumpliendo con lo requerido por el

proyecto, teniendo el equipamiento siguiente:

+ Sistema de Control y Monitorización.

+ Instalaciones de agua y drenaje.

+ Instalación de calefacción y A.C.S.

+. Vestidores.

+ Área de sanitarios y regaderas, conforme a la legislación aplicable y
suficiente para el número de empleados asignados a la Planta.

+ Equipo contra incendios.

+ Vialidades y áreas de estacionamiento.

La sección tipo de los caminos internos consiste en una plataforma de mínima
4 metros de ancho (6 metros en las curvas) ejecutada mediante la excavación y
remoción del suelo vegetal del terreno y una capa aproximada de 15 cm de
material de compactación de buena calidad. En caso necesario se realizará
una estabilización con cal o equivalente, posterior a la preparación del terreno,

de la vía, se pondrá grava compactada.
Se considera una zona de estacionamiento, con capacidad de al menos 15
vehículos, cerca del edificio de control y lo más cerca del acceso principal a la

planta.

+ Cerco perimetral

El cerco y sus accesos deberán ser compatibles con el sistema de seguridad,

45
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Teniendo una altura de 2.5m, una distancia entre postes de 3.0m. de malla
galvanizada (rombo de 50x50 mm y espesor de 3 mm), con remate de

seguridad en su parte superior.

e  Zanjas y arquetas

El cable de potencia irá enterrado directamente a 80cm de profundidad, solo irá
enfundado en tubo en los pasos y recubierto con hormigón, los pasos estarán
construidos de hormigón prefabricado, sellando los de los cables enfundados

en tubos, que pasen debajo de estos.

El cable de comunicación y sistema auxiliares irá siempre enfundado en tubo.

+ Drenajes

Se tendrá una red de drenajes pluviales, para poder proteger las instalaciones

y vialidades, ajustados a la normatividad y requisitos del proyecto.

b1.3 Sistema de monitorización y control

El sistema de monitorización y control genera una visión global y detallada de
la operación de la planta, asi como datos para la detección de fallas o desvíos,

oportunamente.

Se monitorizarán en otros los siguientes elementos:

+ Entradas DC a inversores (pudiendo monitorizar los strings)
+ Inversores

+ Seguidores

+ Temperaturas casetas de inversores y transformadores.

+ Estación meteorológica y sensores irradiación.

+ Contadores de energía y analizadores.

46
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

+ Subestación eléctrica
+ PLCs, dataloggers y PPC

Los datos serán enviados al Centro de Control vía fibra óptica, donde estará
instalado el software Supervisor y Control And Data Adquisition (SCADA), que
procesará todos los datos recibidos y supervisando de manera continua los
valores reales y calculados de la planta, identificando a tiempo real cualquier

incidencia que afecte o pudiera afectar a la producción o cualquier variación.

b1.4 Sistema de comunicaciones

El sistema cuenta con autonomía de datos 2-3 días, o solución equivalente, y

una velocidad mínima de 2Mbps.

b1.5 Sistema de seguridad

El sistema de video vigilancia deberá incluir video cámaras orientables en la
planta, y un sistema automático de comunicación con el servicio de seguridad y
a policía. En el caso de que suene una alarma, el sistema de seguridad
avisará al personal de vigilancia en el centro de control de la planta. El personal

de seguridad de la planta se encargará de avisar a su vez a las autoridades

pertinentes de acuerdo a la Normativa.

El sistema de detección perimetral, cámaras de video y software instalados
deberá tener un número de cámaras térmicas basado en criterio sin puntos
muertos en el perímetro y el compromiso detección/reconocimiento:

+ Extracción de objetos.

+ Colocación de objetos no deseados en la Parcela.

+ Personas pasando cerca de la Planta.

+ Presencia de personal no autorizado en la Parcela.

+ Entrada o intrusión dentro de áreas restringidas.

+ Diferenciar entre animales y personas.

47
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

+ Detección de pérdida de señal de video, obstrucción del campo visual,
pérdida de focalización y tracking.

Esquema de cámaras fijas y tipo domo.

b1.6 Producción electrica

Se ha utilizado el software de simulación PVSyst para estimar la producción de
la planta fotovoltaica durante año 1 considerando las condiciones del TMY
(Typical Meteorological Year o año meteorológico tipo).

b.2 Ubicación física del proyecto
El municipio de El Llano se localiza al oeste del estado de Aguascalientes,
entre las coordenadas 102*5' longitud oeste y 21*52' latitud norte, con una

altura de 2015 metros sobre el nivel del mar, a 20 kilómetros al oriente de la
ciudad de Aguascalientes.

48
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Ubicación de proyecto en contexto nunc

E Ponasz [7] Poser [E] rosos [7] Poms28 [MH] Pol.s37 Municipio El Llano
EJ Poase MB PoLare Ml Ponsie [E] Posas MN Pol 5sa
8 0 os En 5 m0

2440

¿Generalgose Maria
Moreld9y Pavón.
ss]

as]

lente

200

Por
a] po | toa ina
— eros
dá ' N [Área Núcleo
A Joa e Id Dei
So] No [o es e irme recia

Fuente : Elaboración propia.

49
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Polígonos de proyecto
E pol. 487 EJ] Pol ser EJ pol. sos E Pol s28
EJ Pol see A MA eo. sie a

00 00 02

MA rol se7
MA eos sen

pa

Camino

carton
tra vivan
sE0o
[nc

Fuente: Elaboración propia.

La suma de superficies de los polígonos del proyecto es de 702 ha.

b.2.1 Delimitación

El municipio del Llano, limita al norte con el municipio de Asientos; al sur y
oriente con el estado de Jalisco y el municipio de Aguascalientes; al oriente y

poniente con el municipio de Asientos; cuenta con una superficie de 456.72

kilómetros cuadrados, representando el 8 por ciento del territorio del estado.

50
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

b.2.2 Relieve

El relieve de este municipio es llano como su nombre lo indica, estando limitado
por lomeríos al oriente en el límite estatal con Jalisco y al poniente en
colindancia con el municipio de Aguascalientes, la Sierra de Tepezalá al norte y
el Cerro de los Gallos y San Bartolo al sur.

Mapas de relieve de los alrededores de Palo Alto.

19) Pabellón 5 EN
de Arteaga 4

ve

Villa Juárez
San Francisco
de los Romo es)

EZ
o,

Y, dy
A
' La Montesa) /
yd La Dichosa E] 27 5
y ) Jaltomate

Jesús Gómez ,
Portugal

sús María

LOS BOSQUES

UN

Las/Negritas/ '

Morenitos

Lua)
Aguascalientes Matancillas
Ojuelos

San Gerardo >
Y AN Chiripa

Cotorina

Las Jaboneras

b.2.3 Topografía

Su orografía está compuesta básicamente de terreno montañoso, lomeríos y
alternando con llanos.

51
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Fotos satelitales de Palo Alto.

b.2.4 Clima

Clima semiseco

Se le denomina también seco estepario, se caracteriza porque en él la
evaporación excede a la precipitación, y está asociado principalmente a
comunidades vegetativas del tipo de matorral desértico y vegetación xerófila.
Se localiza en casi todo el estado cubriendo aproximadamente el 86.30% de la
superficie. La lluvia media anual oscila entre los 500 y los 600 mm y la
temperatura media anual es superior a los 18”C. La máxima ocurrencia de
lluvias oscila entre los 110 y 120 mm, registrándose en el mes de junio. La
mínima se presenta en el mes de marzo con un rango menor de 5 mm. El
régimen térmico más cálido se registra en mayo con una temperatura entre los
22 y los 23*C, siendo el mes más frío enero con una temperatura de -14?C.

52
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Heladas

En los climas semisecos la frecuencia de heladas es de 10 a 80 días al año,
siendo el rango de 20 a 40 días el que se presenta con mayor incidencia dentro

de la entidad, y que corresponde al periodo que va de noviembre a febrero.

Granizadas

Aproximadamente un 80% del estado presenta una frecuencia de granizadas
en un rango de 0 a 2 días anuales en los climas semiseco y templado. El 18%
de la entidad tiene una frecuencia de heladas de 2 a 4 días al año. En el 2%
restante el fenómeno es inapreciable. Las granizadas no guardan un patrón de
comportamiento bien definido, aunque están asociadas con periodos de

precipitación. Su máxima incidencia se presenta en los meses de julio y agosto.

b.2.5 Hidrografía

Los recursos hidrológicos con que cuenta se componen de los ríos El Chicalote
y San Pedro; de los arroyos Zamora y Tepezalá, así como pozos que

aprovechan las aguas subterráneas.

b.2.6 Suelos

Los suelos del estado son en su mayor parte de tipo semidesértico,
característicos de los climas áridos y semiáridos, poco profundos y pobres,
devastados en grandes extensiones por fenómenos erosivos, deficientes en
nutrientes y sobre utilizados en la mayoría de los casos. De acuerdo con las
características de los mismos, se pueden distinguir en el estado tres zonas

perfectamente definidas, la montañosa, la de los valles y la de El Llano.

53
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

En la zona de El Llano predominan los suelos tepetatosos, con profundidades
que varían entre 40 y 60 centímetros de espesor, son poco permeables y su
drenaje es deficiente, la humedad, por tanto, se pierde fácilmente.

b.2.7 Recursos naturales

Cuenta con recursos minerales, sin embargo esta actividad ya está en

decadencia.

54
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

b.3 Plan de trabajo del proyecto

e e e

55

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

b.4 Trámites administrativos vinculados al proyecto

“Trámites Administrativos Vinuados al Desarollo del Proyecto (ALTEN 6]
Tipode Trámite Autoridad Nombre del Trámite. Númerode Registro — Fechalngreso/de posible Ingreso Estado Actual del Trámite
Propiedad | RPPC_ [Contrato de Usufracto Tierras Entrámite Entrámite [Frmado. En proceso para Inscripción en el RPPC
Estudio Indicativo SICE-00215-2016 19/05/2016 [Finalizado
cam Estudio de Impacto al Sistema SICE-00390-2016 25/07/2016 [En Proceso
Estudio de instalaciones Por tramitar Pordefrir [Sn Iniciar [Condicionado al anterior]
[Contrato de nterconesón Portrait Pordefir [Sn iiiar (Condcionado al anterior]
CRE [Permiso de Generación Por tramitar Pordefrir [Sn Iniciar [tondicionado ala finalización del Estudio de Impacto Socia)
y SAT [RC AERIAO313105 25/04/2014 [Finalizado
SCT [Derechosde Viay de Paso Por tramitar Pordebiir En Estudios previos
SENER — Jimpacto Social Por tramitar Pordebnir [En Estudios previos
INAH [Dictamen de No Afectación Por tramitar Pordefir Sn Inidar
CONAGUA [Dictamen de No Afectación Por tramitar Por defir En Estudios previos
SEVA Memoria de Impacto Ambiental Por tramitar Por definir [En Estudios previos
Estudlo Técnico luscato Portramitar Pordefir nl
totales [50M [Cros Crotras Estes Portramitar Pordefir Sn iciar
SMA _ |DctamenAmbiental Portramitar Pordefnir Sn iciar
Derecho de Vía y de Paso Portramitar Por definir [Sn Inidar
Municipales | MUNICIPIO [Licencia de Construcción Portramitar Pordefiir [En Estudios previos
|Compatilidad Urbanística Portramikar Pordefinir [En Estudios previos

56
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

C. METODOLOGÍA DE LA EVALUACIÓN DE IMPACTO SOCIAL

Introducción

Las disposiciones administrativas de carácter general sobre la Evaluación de
Impacto Social en el sector energético, que se encuentran en discusión en la
COFEMER, señalan que el Promovente debe incluir un apartado en la
evaluación con la descripción de la metodología empleada, especificando
aspectos metodológicos relativos al área de influencia, el levantamiento de la
línea base y la valoración de los impactos sociales. Asimismo, las disposiciones
indican que la línea base debe sustentarse en metodologías cuantitativas y

cualitativas.

Es importante mencionar que el principal problema de la Evaluación de
Impacto Social de un proyecto es la escasa investigación realizada hasta
ahora con esta perspectiva. Si bien en el caso de la evaluación de políticas
científicas y tecnológicas sí existe una tradición académica que ha abordado la
dimensión social de dichas políticas (Smits, 1995), incluyendo el problema del
desarrollo de indicadores (Itzcovitz et al, 1998; Fernández Polcuch, 1999), y si
bien dentro de la Evaluación de Impacto Ambiental existe una categoría
dedicada al impacto social (Canter, 1998), apenas existen trabajos que se
centren exclusivamente en el impacto social de los proyectos, se trata de una
dimensión en la que resulta muy complicado identificar los posibles impactos
—más aún los de carácter social, lo que constituye el primer paso hacia

cualquier evaluación.

Una correcta identificación, caracterización y valoración de los impactos
sociales de los proyectos energéticos ayuda a la sostenibilidad y al éxito de los
mismos, permitiendo potenciar los impactos positivos y emprender medidas de
mitigación o correctivas ante los impactos sociales negativos que se detecten.
Los impactos sociales pueden implicar cambios en el modo de vivir de las

comunidades aledañas al proyecto, en su cultura, sus sistemas políticos, su

57
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

ambiente físico, sus niveles de educación, salud y bienestar, sus derechos

personales y de propiedad, entre otros.

Por otra parte, en relación con la metodología cualitativa en la que se
recomienda sustentar la evaluación de impacto social, es un tipo de
investigación que es especialmente útil para la exploración, el descubrimiento,
la interpretación y la comprensión. Williams Lawrence (2005) explica que la
investigación cualitativa es más no-lineal y cíclica, lo que significa que el
investigador sigue una ruta cíclica de investigación a través de pasos
sucesivos, en los que a veces retrocede o se va de lado, antes de continuar.
De acuerdo con el autor, con cada ciclo o repetición el investigador recolecta
nueva información y adquiere nuevas perspectivas y discernimientos sobre el

fenómeno que estudia.

Entre las características importantes de esta metodología destacan las
siguientes: el investigador es el instrumento primario de recolección de datos y
análisis, el proceso de investigación es inductivo, es flexible, es descriptivo, es
naturalista y la lógica de la investigación emerge con la práctica. Dicho esto, en
la presente evaluación de impacto social la aplicación de esta metodología es
particularmente útil, ya que lo que se pretende es obtener la mayor información
posible sobre las áreas de influencia del proyecto de Planta Solar FV Alten Seis
y las comunidades que en éstas se localicen, así como de las percepciones
que los distintos actores involucrados tienen sobre el proyecto, para proceder a
la identificación, caracterización, predicción y valoración de los impactos

sociales.

c.1 Desarrollo de la metodología

La metodología consiste en una lista de control, o checklist, de carácter

cualitativo, que recoge los impactos sociales que son capaces de identificar, y
que una vez desarrollada ha sido implementada en una herramienta EXCEL
para facilitar su uso. A partir de una serie de categorías de impacto social

predeterminadas para después identificar los impactos y factores de impacto

58
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

que la integran, se puede llevar a recaer en las ideas más tópicas al respecto

del impacto social.

El concepto "impacto social" es amplio. De hecho, se trata de cubrir no sólo lo
que se considera como estrictamente social, sino todos aquellos aspectos
medioambientales y socioeconómicos que habitualmente no se toman en

cuenta en los mecanismos de toma de decisiones.

Las cinco categorías en las que se integran los impactos del proyecto solar

fotovoltaico La Chona se pueden clasificar en las siguientes:

+ Medio ambiente: Impactos derivados del carácter medioambiental de
los objetivos o el diseño del proyecto solar fotovoltaico Alten Seis, así
como de los compromisos del mismo.

+ Aspectos sociales: Impactos derivados del carácter social de los
objetivos o el diseño del proyecto.

+ Sistema de innovación: Impactos estructurales y culturales sobre los
agentes innovadores del sistema e impactos culturales sobre la
sociedad en general (entorno del sistema).

+ Empleo: Impactos sobre la creación y la transformación del empleo.

+ Aspectos económicos: Consideraciones económicas de interés

estratégico para la región.

c.2 Técnica seleccionada: motivos y pertinencia

Con respecto a las técnicas cualitativas para esta evaluación se seleccionó la
entrevista semi-estructurada además de la revisión documental. La técnica
cualitativa de la entrevista semi-estructurada es la más adecuada dado que el
trabajo de investigación requiere explorar y profundizar en el conocimiento de
las percepciones que los distintos actores interesados tienen sobre el proyecto
fotovoltaico Alten 6 y obtener la mayor cantidad de información posible para la
identificación, caracterización, predicción y valoración de los impactos sociales.

La ventaja que presenta este tipo de entrevista es:

59
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

“Que ayuda al entrevistador, porque al contar con temas o preguntas
preestablecidas demuestra al entrevistado que esta frente a una persona
preparada y competente con pleno control sobre lo que quiere y le
interesa de la entrevista, sin que con ello se llegue a ejercer un dominio
total sobre el informante. Así, el entrevistador mantiene la conversación
enfocada sobre un tema particular, y le proporciona al informante el
espacio y la libertad suficientes para definir el contenido de la discusión.”
Vela (2008)

Durante el trabajo de campo se realizaron entrevistas semi-estructuradas con
diversos actores interesados en el proyecto, como los propietarios de los
predios, autoridades municipales del municipio El Llano, ya que por su
experiencia y conocimientos del municipio y sus comunidades, tienen una
visión más amplia y precisa de la problemática que se tiene en el mismo y las

necesidades en las comunidades que se verán impactadas por el proyecto.

Adicionalmente a las entrevistas semi-estructuradas se utilizó la revisión
documental y estadística en bases de datos, como el Censo de Población y
Vivienda 2010 del Instituto Nacional de Estadística y Geografía (INEGI), el
Consejo Nacional de Población (CONAPO), el Catálogo de Localidades de la
Unidad de microrregiones de la SEDESOL, la Red de Zonas Arqueológicas del
Instituto Nacional de Antropología e Historia (INAH), el Sistema Nacional de
Información Municipal de la Secretaría de Gobernación, el Catálogo de
Localidades Indígenas de la Comisión para el Desarrollo de los Pueblos
Indígenas, entre otros, para el análisis de indicadores sociodemográficos,
socioeconómicos y socioculturales en las áreas de influencia del proyecto.
Todas estas fuentes de información son relevantes y son útiles para la

elaboración del estudio de línea de base.

c.3 Participantes y procedimiento

Para la selección de informantes para las entrevistas, el tipo de muestreo es
de bola de nieve, donde se partió de identificar algunos informantes clave que

a su vez conocen a otros que pueden proporcionar información valiosa. Por

60
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

ejemplo, el gestor del propio proyecto fue un informante clave que permitó el
acercamiento y contacto con los propietario de los predios, autoridades
municipales y pobladores en las comunidades del área núcleo donde se
desarrollará el proyecto. Las preguntas se elaboran en forma flexible pero con

la intención de obtener datos específicos.

A continuación se mencionan las preguntas que se les hicieron a los diferentes

participantes del proyecto:

1. Empresa Promovente Alten Energías Renovables México Seis, S.A. de
CV

¿Cuál es la misión de la empresa Alten Energías Renovables México seis, S.A.
de C.V.?

¿Cuáles son los valores que constituyen y motivan a la empresa?

¿Porqué han seleccionado al municipio El Llano, Aguascalientes para la
construcción de un parque solar fotovoltaico?

En su opinión, ¿de qué forma este proyecto beneficiará al municipio de El
Llano y a las comunidades localizadas en el área núcleo y área de influencia
directa al proyecto?

En su perspectiva, ¿de qué forma este proyecto contribuirá al desarrollo del
Estado de Aguascalientes?

¿Hay algo más que quisieran agregar sobre el proyecto?

2. Propietarios de los predios donde se desarrollará el proyecto de la
Planta Solar FV Alten Seis

¿Cuál es su opinión de la empresa Alten Energías Renovables México Seis,
S.A. de C.V?

¿Cuál es su evaluación del proyecto solar fotovoltaico Alten Seis que esta
empresa desarrollará en sus predios?

¿Cuál es el uso que se daba al predio, previo a permitir el desarrollo del
proyecto en cuestión?

¿Hay algo más que quisiera agregar?

61
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

3. Funcionarios de gobierno del municipio de El Llano

¿Cuál es su opinión de la empresa Alten Energías Renovables México Seis,
S.A. de C.V.?

¿Cuál es su evaluación del proyecto solar fotovoltaico Alten Seis que esta
empresa desarrollará en el municipio?

En su opinión, ¿qué impactos tendrá el desarrollo de este proyecto en el
municipio de El Llano y especialmente en las comunidades aledañas al
proyecto?

¿Qué estrategias ha implementado el municipio para informar a la comunidad
sobre este proyecto?

¿De qué forma el municipio colaborará con la empresa Alten Energías
Renovables México Seis, S.A. de C.V. para la mejor ejecución del mismo y la
mitigación de los posibles impactos ambientales y sociales?

¿Hay algo más que quiera agregar?

4. Pobladores del municipio El Llano, Estado de Aguascalientes

¿Cuál es su opinión sobre la energía renovable, especialmente la energía
solar?

¿Está enterado que en el municipio se desarrollará un proyecto que emplea
este tipo de energía para la generación de electricidad?

¿Qué ha escuchado sobre el proyecto?
¿Cómo piensa que el proyecto beneficiará al municipio de El Llano?

¿Hay algo más que quisiera agregar?

5. Pobladores en las comunidades aledañas al proyecto (San Miguel de
los Sandovales, Santa Elena, Santa Clara (Las Mieleras) y Santa Rosa (El
Huizache))

¿Cuál es su opinión sobre la energía renovable, especialmente la energía
solar?

¿Está enterado que cerca de su comunidad se desarrollará un proyecto que
emplea este tipo de energía para la generación de electricidad?

62
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

¿Qué piensa sobre este proyecto?
¿Sabe qué piensan otros miembros de la comunidad sobre el proyecto?

¿Hay algo más que quisiera agregar?

Es importante mencionar que todos los participantes aceptaron
voluntariamente ser entrevistados. Finalmente, se tomaron fotografías de las
localidades San Miguel de los Sandovales y Santa Clara (Las Mieleras), sobre
distintos puntos de interés de los mismos, como las escuelas, las plazas
principales, iglesias, calles, infraestructura de comercios y servicios, los predios
donde se instalará el parque solar, entre otros. Se seleccionaron las fotografías

más representativas las cuales se anexan en la presente evaluación.

63
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

D. ÁREAS DE INFLUENCIA DEL PROYECTO

Zonificación de áreas

E] área del Proyecto [ZA pea de Infuencia Directa
LO] se núcieo [A es de intuencia Indirecta
> ;

d.1 Caracterización de las áreas de influencia

Este proyecto se ubicará en el municipio El Llano, el cual tiene las siguientes
coordenadas geográficas 21” 55' 49 Latitud Norte y Longitud Oeste 101? 57'
55, a una altura de 2,031 metros sobre el nivel del mar. Es importante
mencionar que el municipio cuenta con 157 localidades siendo las principales:
Palo Alto (Cabecera municipal), Los Conos, Ojo de Agua de Crucitas, Santa
Rosa (El Huizache), La Luz y El Novillo, de acuerdo al Catálogo de Localidades
de la Unidad de Microrregiones de la SEDESOL, 2013.

64
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Población y principales localidades en el municipio El Llano, Aguascalientes

EL LLANO
Palo Alto (Cabecera municipal)

Los Conos
Ojo de Agua de Crucitas

Santa Rosa (El Huizache)
La Luz
El Novillo

Fuente:http:/mww.microrregiones.gob.mx/catloc/LocdeMun.aspx ?tipo=clavescampo=locgent=018£mun=010

La localidad más poblada del municipio El LLano es Palo Alto con 5 mil 399
habitantes, que representa el 28.67 por ciento del total de la población del
municipio, le sigue Los Conos con el 5.88, Ojo de Agua de Crucitas con el
5.72, Santa Rosa (El Huizache) con el 5.57, La Luz con el 4.6 y El Novillo con
el 4.59 por ciento del total municipal.

d.1.1 Área núcleo

De acuerdo al Artículo 12 inciso Ill de las disposiciones administrativas de
carácter general sobre la Evaluación de Impacto Social en el sector energético
(las cuales se encuentran actualmente en discusión en la COFEMER), donde
se establece que el Área Núcleo de proyectos no lineales en la industria
eléctrica está conformada por el área del espacio físico terrestre del proyecto,
incluyendo las obras asociadas y la infraestructura relacionada necesaria para
la construcción y operación del mismo, así como una franja de amortiguamiento
que varía dependiendo del tipo de proyecto. Se considerará aspectos técnicos
y normativos para la definición de la extensión de la franja de amortiguamiento.

A continuación se presenta en la siguiente tabla las coordenadas UTM Datum

WGS84 Zona 13 de los diez polígonos que conforman el Área del proyecto y
que corresponde al municipio de El Llano en el estado de Aguascalientes.

65
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Coordenadas UTM Datum WGS84 Zona 13 de los diez polígonos que conforman el Área

del Proyecto.

Vértice Polígono Xx Y
1 Pol. 4BE 800,305 2,419,785
2 Pol. 4BE 800,965 2,419,819
3 Pol. 4BE 800,971 2,419,819
4 Pol. 4BE 801,021 2,419,200
5 Pol. 4BE 801,049 2,419,073
6 Pol. 4BE 800,986 2,418,942
7 Pol. 4BE 800,932 2,418,942
8 Pol. 4BE 800,665 2,418,142
9 Pol. 4BE 800,442 2,418,118
10 Pol. 4BE 800,456 2,419,255
11 Pol. 4BE 800,159 2,419,214
12 Pol. 4BE 800,164 2,419,778
13 Pol. 4BE 800,305 2,419,785
14 Pol. 58A 798,732 2,420,347
15 Pol. 58A 798,962 2,419,917
16 Pol. 58A 799,069 2,419,719
17 Pol. 58A 799,493 2,419,005
18 Pol. 58A 797,629 2,418,907
19 Pol. 58A 797,581 2,419,957
20 Pol. 58A 798,510 2,420,020
21 Pol. 58A 798,404 2,420,368
22 Pol. 58A 798,477 2,420,465
23 Pol. 58A 798,538 2,420,527
24 Pol. 58A 798,582 2,420,573
25 Pol. 58A 798,732 2,420,347
26 Pol. 4BF 799,416 2,419,752
27 Pol. 4BF 799,092 2,419,739
28 Pol. 4BF 799,037 2,419,819
29 Pol. 4BF 798,962 2,419,917
30 Pol. 4BF 798,732 2,420,347
31 Pol. 4BF 798,582 2,420,573
32 Pol. 4BF 798,565 2,420,598
33 Pol. 4BF 799,146 2,421,149
34 Pol. 4BF 799,223 2,421,277
35 Pol. 4BF 799,361 2,421,201
36 Pol. 4BF 799,234 2,421,012
37 Pol. 4BF 799,245 2,420,986
38 Pol. 4BF 799,259 2,420,953
39 Pol. 4BF 799,280 2,420,903
40 Pol. 4BF 799,354 2,420,860
41 Pol. 4BF 799,406 2,420,822

66

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice Polígono *x Y
42 Pol. 4BF 799,411 2,420,819
43 Pol. 4BF 799,623 2,420,631
44 Pol. 4BF 799,528 2,420,274
45 Pol. 4BF 799,416 2,419,752
46 Pol. 487 801,126 2,421,119
47 Pol. 487 801,015 2,420,153
48 Pol. 487 801,014 2,420,150
49 Pol. 487 800,965 2,419,819
50 Pol. 487 800,965 2,419,819
51 Pol. 487 800,305 2,419,785
52 Pol. 487 800,306 2,419,787
53 Pol. 487 800,409 2,420,504
54 Pol. 487 799,701 2,420,987
55 Pol. 487 799,480 2,421,145
56 Pol. 487 799,165 2,421,313
57 Pol. 487 800,344 2,421,569
58 Pol. 487 800,481 2,421,103
59 Pol. 487 801,137 2,421,215
60 Pol. 487 801,126 2,421,119
61 Pol. 4FE 801,562 2,419,973
62 Pol. 4FE 801,015 2,420,148
63 Pol. 4FE 801,014 2,420,150
64 Pol. 4FE 801,015 2,420,153
65 Pol. 4FE 801,126 2,421,119
66 Pol. 4FE 801,665 2,421,039
67 Pol. 4FE 801,651 2,420,951
68 Pol. 4FE 801,895 2,420,939
69 Pol. 4FE 801,886 2,420,875
70 Pol. 4FE 802,255 2,420,807
71 Pol. 4FE 802,255 2,420,553
72 Pol. 4FE 801,950 2,420,595
73 Pol. 4FE 801,911 2,420,263
74 Pol. 4FE 801,591 2,420,286
75 Pol. 4FE 801,562 2,419,973
76 Pol. 536 801,873 2,420,265
77 Pol. 536 801,832 2,419,883
78 Pol. 536 801,562 2,419,973
79 Pol. 536 801,591 2,420,286
80 Pol. 536 801,873 2,420,265
81 Pol. 537 802,255 2,420,229
82 Pol. 537 802,241 2,420,174
83 Pol. 537 801,903 2,419,863
84 Pol. 537 801,832 2,419,883
85 Pol. 537 801,873 2,420,265
86 Pol. 537 802,255 2,420,229

67

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice Polígono *x Y
87 Pol. 528 802,255 2,420,553
88 Pol. 528 802,255 2,420,229
89 Pol. 528 801,911 2,420,263
90 Pol. 528 801,950 2,420,595
91 Pol. 528 802,255 2,420,553
92 Pol. 509 802,256 2,420,921
93 Pol. 509 802,255 2,420,807
94 Pol. 509 801,886 2,420,875
95 Pol. 509 801,895 2,420,939
96 Pol. 509 801,914 2,421,035
97 Pol. 509 802,148 2,420,978
98 Pol. 509 802,256 2,420,921
99 Pol. 51€ 802,267 2,420,908
100 Pol. 51€ 802,293 2,421,524
101 Pol. 51€ 803,503 2,421,743
102 Pol. 51€ 803,503 2,421,459
103 Pol. 51€ 803,437 2,420,811
104 Pol. 51€ 802,696 2,420,874
105 Pol. 51€ 802,267 2,420,908

68

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Espaciomapa
|) Áreadel Proyecto

LES 0 0

Fuente: Elaboración propia

69
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEl
LLANO, AGUASCALIENTES.

Polígonos de proyecto
E Pal 487 E Pol ser EJ pol. 509 E] Pol. ses
EJ Pol 48 MA ro: +re A EJ po: 536

98 00 0

IS, EN EL MUNICIPIO EL

HA Pol. 537
MA eos. ss

— oras validacos
— Comino

A —= Canetera

Fr PA

o roo

Fuente: Elaboración propia

70
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Ubicación de proyecto en contexto municipal
EJ Polaez [7] Poser [E Poso9 [7] Pos28 [HEN Pol.s37
EJ Poase MN Posre MM rolste [E] romsss MN Pol sea

Municipio El Llano

¿Generaldosé Mari
Moreldsy Pavon,
3s|

as|

Niza
[fate

f

vita [efg
sere
¡ES

Ovasvaldaces

Camino.
== Canotera

E toa cara

oros

área uc
area ds nfuencia Dacia
area e InfuenciaIndrecta

Fuente: Elaboración propia

Por su naturaleza, la Planta Solar Fotovoltaica Alten Seis, las dimensiones
donde se pretende desarrollar la planta cuentan con una extensión de 702 Ha.
Al evaluar los asentamientos cercanos a este proyecto se identificaron las
localidades San Miguel de los Sandovales (2.0km), Santa Elena (2.5km), Santa
Clara (Las Mieleras) (2.5 km) y Santa Rosa (El Huizache) (4.0km)
pertenecientes al municipio El Llano.

71
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Población Total e Indígena de las localidades en el área núcleo del Proyecto

10100080 San Miguel de los Sandovales 186 5
10100101 Santa Elena 127 1
010100100 Santa Clara (Las Mieleras) 290 0
10100107 Santa Rosa (El Huizache) 1,050 3

Fuente:http//www.microrregiones.gob.mx/catloc/LocdeMun.aspx”tipo=clavegcampo=locgent=018mun=010;Catálogo
de Localidades Indígenas 2010

Las localidades que están dentro del radio de 5 Km del proyecto presentan
distintos grados de marginación, entendida ésta como una medida para
diferenciar las carencias de la población como resultado de la falta de acceso a
la educación, la residencia en viviendas y la carencia de bienes. Las
localidades fueron identificadas con un índice de marginación medio-bajo.

Servicios disponibles en las localidades del área núcleo del Proyecto

San Miguel de los Sandovales 48 0 3 1 2
Santa Elena 27 10 6 0 5
Santa Clara (Las Mieleras) 59 1 12 3 nd 5
Santa Rosa (El Huizache) 226 4 13 4 1 10

Grado de Marginación en las localidades del área núcleo

San Miguel de los Sandovales Medio
Santa Elena Bajo
Santa Clara (Las Mieleras) Medio
Santa Rosa (El Huizache) Bajo

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Casa de Salud de la localidad San Miguel de los Sandovales

Plaza del pueblo de la localidad San Miguel de los Sandovales

73
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Kiosco y Plaza de la localidad Santa Clara (Las Mieleras)

En la siguiente Tabla se presentan las coordenadas UTM Datum WGS84 Zona
13 del Área Núcleo del proyecto y que se localiza en el municipio de El Llano
en el estado de Aguascalientes.

74
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

Coordenadas UTM Datum WGS84 Zona 13 del Área Núcleo del Proyecto.

LLANO, AGUASCALIENTES.

Vértice Xx Y
1 804,520.27 2,424,026.21
2 804,809.62 2,423,873.91
3 805,076.62 2,423,685.14
4 805,316.69 2,423,463.13
5 805,425.33 2,423,340.83
6 805,617.48 2,423,076.24
7 805,700.17 2,422,935.10
8 805,837.00 2,422,638.11
9 805,890.57 2,422,483.54
10 805,966.83 2,422,165.57
11 805,989.21 2,422,003.52
12 806,001.97 2,421,393.49
13 805,905.90 2,420,419.04
14 805,833.65 2,420,100.12
15 805,720.40 2,419,793.37
16 805,568.07 2,419,504.02
17 805,379.28 2,419,237.03
18 805,157.25 2,418,996.98
19 804,905.79 2,418,787.95
20 804,629.20 2,418,613.54
21 804,332.21 2,418,476.73
22 803,970.81 2,418,369.76
23 803,500.44 2,417,940.43
24 803,156.68 2,417,701.93
25 802,953.78 2,417,136.79
26 802,750.97 2,416,764.46
27 802,488.15 2,416,431.76
28 802,283.27 2,416,236.77
29 802,133.81 2,416,119.32
30 801,938.00 2,415,990.71
31 801,686.81 2,415,860.69
32 801,422.55 2,415,759.88
33 801,148.59 2,415,689.57
34 800,503.97 2,415,619.34
35 800,221.28 2,415,628.34
36 799,941.42 2,415,669.21
37 799,534.74 2,415,789.03
38 799,154.17 2,415,975.85
39 798,868.32 2,416,176.11
40 798,578.07 2,416,453.96
41 797,691.55 2,416,408.44
42 797,408.88 2,416,417.42
43 797,077.16 2,416,469.47

75

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
44 796,722.36 2,416,578.10
45 796,465.06 2,416,695.49
46 796,108.04 2,416,924.10
47 795,815.94 2,417,187.16
48 795,614.78 2,417,427.88
49 795,432.57 2,417,715.14
50 795,295.78 2,418,012.09
51 795,199.95 2,418,320.05
52 795,149.18 2,418,598.27
53 795,082.21 2,420,023.14
54 795,112.90 2,420,353.07
55 795,215.32 2,420,764.44
56 795,321.66 2,421,026.50
57 795,456.93 2,421,274.86
58 795,619.39 2,421,506.36
59 795,806.96 2,421,718.02
60 796,017.24 2,421,907.14
61 796,247.54 2,422,071.29
62 796,494.91 2,422,208.38
63 796,747.79 2,422,313.45
64 796,997.76 2,422,556.66
65 797,123.63 2,422,755.56
66 797,329.44 2,423,009.60
67 797,493.08 2,423,170.99
68 797,695.78 2,423,335.01
69 798,078.57 2,423,563.84
70 798,423.83 2,423,699.81
71 799,813.13 2,424,011.52
72 800,083.42 2,424,054.95
73 800,410.14 2,424,067.72
74 800,735.73 2,424,037.74
75 801,054.62 2,423,965.52
76 801,371.68 2,423,847.29
77 801,709.95 2,423,955.15
78 803,059.06 2,424,202.77
79 803,242.26 2,424,228.88
80 803,569.00 2,424,241.65
81 803,894.60 2,424,211.67
82 804,055.24 2,424,180.78
83 804,368.74 2,424,087.85
84 804,520.27 2,424,026.21

76

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

d.1.2 Área de influencia directa

Para el Proyecto Solar Fotovoltaico Alten Seis, el municipio de El Llano es el
municipio considerado como de influencia directa. El municipio tiene una
superficie de 511.519 Km? y una densidad de población de 36.81 habitantes
por Km?. El municipio colinda al norte con los municipios de Aguascalientes y
Asientos; al este con el municipio de Asientos y el estado de Jalisco; al sur con
el estado de Jalisco y el municipio de Aguascalientes, y al oeste con el
municipio de Aguascalientes.

Mapa Base del municipio El Llano

LEYENDA.
Pottacntea
Oetaros
De01 250
De 291300
De 011,000

— Co de Pet y Votnda, 2010
— Cuna Topgata, Escala 1 280,000, see

Fuente: Cédulas de Información municipal (SCIM), SEDESOL

En el año 2010, de acuerdo al INEGI, la población total del municipio fue
de 18,828 habitantes, 9,573 hombres y 9,255 mujeres. Ese mismo año el total
de viviendas particulares habitadas fue de 4,158, con un promedio de 4.45
ocupantes por vivienda.

77
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Población total por sexo en el Estado de Aguascalientes y el municipio El Llano

Estado de Aguascalientes 1,184,996 659,837 627,824
Municipio El Llano 18,828 9,255 9,573

Pirámide de población, 2010

Fuente: Tomado de Unidad de microrregiones, cédulas de información municipal. SEDESOL

Distribución de la población por Sexo, 2010

>

MA Hombres 50.34% mm Mujeres 49.16%

Fuente: Tomado de Unidad de microrregiones, cédulas de información municipal. SEDESOL

78
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Pobreza, desigualdad y marginación

La pobreza está asociada a condiciones de vida que vulneran la dignidad de
las personas, limitan sus derechos y libertades fundamentales, impiden la
satisfacción de sus necesidades básicas e imposibilitan su plena integración
social. De acuerdo con esta concepción, una persona se considera en situación
de pobreza multidimensional cuando sus ingresos son insuficientes para
adquirir los bienes y los servicios que requiere para satisfacer sus
necesidades y presenta carencia en al menos uno de los siguientes seis
indicadores: rezago educativo, acceso a los servicios de salud, acceso a la
seguridad social así como la calidad, espacios y servicios básicos en la

vivienda.

La nueva metodología para medir el fenómeno de la pobreza fue
desarrollada por el Consejo Nacional de Evaluación de la Política de
Desarrollo Social (CONEVAL) y permite profundizar en el estudio de la
pobreza, ya que además de medir los ingresos, como tradicionalmente se
realizaba, se analizan las carencias sociales desde una óptica de los derechos

sociales.

Estos componentes permitirán dar un seguimiento puntual de las carencias
sociales y al bienestar económico de la población, además de proporcionar
elementos para el diagnóstico y seguimiento de la situación de la pobreza en
nuestro país, desde un enfoque novedoso y consistente con las disposiciones
legales aplicables y que retoma los desarrollos académicos recientes en

materia de medición de la pobreza.

En términos generales de acuerdo a su ingreso y a su índice de privación social

se propone la siguiente clasificación:

Pobres multidimensionales.- Población con ingreso inferior al valor de la línea

de bienestar y que padece al menos una carencia social.

Vulnerables por carencias sociales.- Población que presenta una o más

carencias sociales, pero cuyo ingreso es superior a la línea de bienestar.

Vulnerables por ingresos.- Población que no presenta carencias sociales y

79
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

cuyo ingreso es inferior o igual a la línea de bienestar.

No pobre multidimensional y no vulnerable.- Población cuyo ingreso es

superior a la línea de bienestar y que no tiene carencia social alguna.

Otra de las características importantes de la población es la marginación. La
construcción del índice para las entidades federativas, regiones y municipios

considera cuatro dimensiones estructurales de la marginación: falta de acceso

a la educación (población analfabeta de 15 años o más y población sin primaria
completa de 15 años o más), residencia en viviendas inadecuadas (sin
disponibilidad de agua entubada, sin drenaje ni servicio sanitario exclusivo, con
piso de tierra, sin disponibilidad de energía eléctrica y con algún nivel de
hacinamiento), percepción de ingresos monetarios insuficientes (ingresos hasta
2 salarios mínimos) y residir en localidades pequeñas con menos de 5 mil

habitantes.

Ahora bien, en el año 2010 el municipio de El Llano tenía un 9.54% de su
población en pobreza extrema y un grado de rezago social muy bajo. Ese
mismo año, el porcentaje de la población sin derechohabiencia a servicios de
salud fue del 17.44%. También, el 2.62% de las viviendas habitadas
particulares tenían piso de tierra. Además, un 9.68% de las viviendas
particulares habitadas no disponían de excusado o sanitario. El 4.62% de las
viviendas habitadas particulares no disponían de agua entubada en la red
pública. El 8.64% de las viviendas particulades habitadas no disponían de
drenaje, mientras que el 3.56% no disponían de energía eléctrica. Más aún, el
31.78% de las viviendas particulares habitadas no disponían de lavadora y el

22% de las mismas no disponían de refrigerador.

En el año 2010 el municipio contaba con 157 localidades, de las cuales el
71.32% de su población vivía en localidades con menos de 5,000 habitantes.
Asimismo, el 48.18% de su población ocupada tenía ingresos de hasta dos
salarios mínimos. El municipio de El Llano tiene un grado de marginación

medio, ocupando el 4 lugar en el contexto estatal entre 11 municipios. En sus

80
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

157 localidades se tiene un grado de marginación muy alto en La Loma, San
Vicente, La Cañada de la Palma y La Lagunilla; en otras 26 localidades se
tiene un grado de marginación alto; en 23 se presenta un grado de marginación
medio; en 18 se tiene un grado de marginación bajo y en las localidades de El
Grullo, La Piedad, San Lorenzo, El Vergel y Palo Alto se tiene un grado de
marginación muy bajo.

Indicadores de marginación para el municipio de El Llano 2010

18,828 Medio 5.77 25.67 71.32 48.18 31.78
22

Fuente:http//www.microrregiones.gob.mx/catloc/indRezSocial.aspx?ent=018mun=010

En la Tabla siguiente se presentan las coordenadas UTM Datum WGS84 Zona
13 de la superficie determinada como Área de Influencia Directa del proyecto y
que corresponde al municipio de El Llano en el estado de Aguascalientes.

81
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Coordenadas UTM Datum WGS84 Zona 13 del Área de Influencia Directa (El Llano,

Aguascalientes).

Vértice Xx Y
1 806587.15 2442703.83
2 806846.62 2442304.42
3 807223.59 2441754.43
4 807328.02 2441688.41
5 807369.08 2441663.94
6 807326.78 2441596.33
7 807286.95 2441539.73
8 807264.68 2441512.32
9 807244.52 2441491.42
10 807223.42 2441473.25
11 807201.55 2441456.55
12 807172.44 2441431.56
13 807289.38 2441102.58
14 807316.69 2440724.13
15 807593.12 2440417.60
16 807917.51 2440166.08
17 807836.88 2440036.03
18 808100.75 2439855.70
19 808510.12 2439573.37
20 808861.51 2440125.11
21 808890.91 2440275.52
22 809221.23 2440271.38
23 810974.08 2440231.79
24 810940.39 2440044.50
25 810762.33 2438760.11
26 810667.83 2437721.33
27 810657.36 2437607.10
28 810624.12 2437241.69
29 810612.49 2437113.02
30 810612.02 2437108.65
31 810580.55 2436762.85
32 810984.60 2436811.72
33 811096.80 2436825.49
34 811697.84 2436902.07
35 812400.37 2436985.59
36 813711.53 2437012.38
37 814146.34 2437021.39
38 813710.44 2437951.64
39 814316.60 2437466.59
40 814600.39 2437227.95
41 814579.11 2436972.62

82

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
42 815112.46 2436945.79
43 815638.36 2436395.00
44 815645.04 2436392.54
45 817725.63 2434244.31
46 817872.55 2434093.19
47 817924.55 2434039.84
48 818250.55 2433705.34
49 820420.63 2431466.93
50 821202.82 2430658.33
51 821717.01 2428635.96
52 822122.00 2429256.14
53 821801.33 2429333.86
54 821827.14 2429370.98
55 821903.31 2429387.27
56 821937.79 2429412.36
57 822326.77 2429899.11
58 822394.66 2429909.08
59 822464.83 2429936.20
60 822475.16 2429944.86
61 822484.31 2429947.11
62 822807.80 2430152.88
63 823042.80 2430204.10
64 823083.17 2430203.69
65 823505.73 2430107.80
66 823575.18 2430063.06
67 823680.59 2430111.13
68 823710.61 2430116.98
69 823732.52 2430136.67
70 823801.95 2430330.07
71 823900.22 2430284.67
72 823981.57 2430190.02
73 824449.24 2430069.66
74 824583.14 2429965.10
75 824694.75 2429913.17
76 824711.49 2429865.07
77 824851.90 2429906.76
78 824960.18 2429885.98
79 825258.92 2429913.68
80 825331.18 2429939.99
81 825508.20 2429986.13
82 825530.95 2429983.75
83 825720.51 2429933.31
84 825889.33 2429986.36
85 825895.99 2430002.46
86 826917.92 2429757.83

83

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
87 826865.45 2428764.51
88 826716.05 2425937.35
89 825757.20 2425985.95
90 822345.27 2426158.85
91 820559.11 2425469.81
92 820181.24 2425324.04
93 819887.77 2425210.83
94 819587.78 2425095.11
95 819280.44 2424976.56
96 818717.05 2424759.23
97 818507.44 2424678.37
98 818236.79 2424573.97
99 817618.21 2424335.36
100 817124.08 2424144.75
101 816703.43 2423982.49
102 816404.05 2423867.01
103 816080.66 2423742.27
104 816054.39 2423732.13
105 815868.43 2423660.40
106 815733.47 2423608.35
107 815452.33 2423499.91
108 815103.97 2423365.53
109 814917.44 2423293.58
110 814841.57 2423264.32
111 814472.64 2423122.45
112 814167.65 2423003.40
113 813164.99 2422612.03
114 813028.93 2422558.92
115 812955.77 2422530.37
116 811784.93 2422073.35
117 811237.35 2421859.42
118 810395.82 2421531.08
119 810160.38 2421439.58
120 810157.78 2421438.57
121 808009.97 2420600.73
122 807999.48 2420596.30
123 807936.97 2419335.07
124 807673.47 2419362.44
125 806136.08 2419522.10
126 806109.89 2419524.82
127 806133.37 2419226.84
128 806132.75 2419081.69
129 806131.98 2418903.16
130 806127.94 2417959.75
131 806126.30 2417577.34

84

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
132 805871.75 2417595.00
133 805871.78 2416921.22
134 805871.78 2416849.92
135 805859.95 2416749.98
136 805790.11 2416539.98
137 805830.12 2416180.02
138 805729.89 2416120.02
139 805610.14 2416060.04
140 805520.03 2416089.97
141 805400.10 2416059.96
142 805024.72 2415800.50
143 804460.12 2415409.98
144 804480.01 2415359.97
145 804509.69 2415336.28
146 804587.22 2415286.71
147 804603.58 2415282.60
148 804699.94 2415079.98
149 804691.67 2415066.19
150 804689.90 2415070.66
151 804596.55 2415079.33
152 804570.89 2414910.37
153 804526.05 2414913.76
154 804441.43 2414635.71
155 804338.90 2414391.75
156 804311.61 2414353.29
157 804321.50 2414350.34
158 804315.23 2414334.83
159 804305.17 2414311.47
160 804289.99 2414316.23
161 804286.49 2414266.97
162 804230.98 2414134.79
163 804195.29 2413799.36
164 804060.00 2413640.00
165 803820.00 2413470.00
166 803610.00 2413330.00
167 803531.86 2413158.83
168 803376.88 2413248.65
169 803301.45 2413301.32
170 803291.45 2413308.50
171 803277.94 2413318.19
172 803082.33 2413450.49
173 803005.48 2413317.66
174 802916.70 2413347.72
175 802793.02 2412981.58
176 802536.37 2413065.44

85

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
177 802491.53 2413075.12
178 802457.90 2413082.39
179 802069.81 2413125.84
180 802046.25 2413139.16
181 801910.55 2413167.90
182 801471.74 2413271.11
183 801037.39 2413373.27
184 801024.41 2413376.50
185 800847.66 2413420.55
186 800743.85 2413446.41
187 800675.63 2413463.41
188 800659.49 2413391.71
189 800335.28 2413487.28
190 800333.82 2413487.71
191 800143.93 2413543.68
192 800081.78 2413562.00
193 800087.17 2413588.89
194 799920.31 2413680.31
195 799791.21 2413707.64
196 799463.43 2413801.06
197 799329.92 2413835.81
198 799206.77 2413633.46
199 799199.59 2413621.85
200 799074.73 2413420.04
201 799062.35 2413400.03
202 798975.33 2413430.45
203 798916.60 2413434.80
204 798831.31 2413430.74
205 798779.55 2413428.28
206 798485.69 2413470.60
207 798319.92 2413494.47
208 798296.63 2413497.83
209 798072.66 2412824.53
210 797802.96 2412875.62
211 797314.30 2412982.61
212 797129.96 2413012.16
213 797052.46 2413024.34
214 796551.96 2413076.68
215 796527.17 2412903.92
216 796523.46 2412881.80
217 796496.50 2412690.21
218 796293.46 2412725.67
219 796067.70 2412765.09
220 795640.37 2412819.86
221 795661.46 2413097.94

86

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
222 795468.88 2412929.24
223 795444.21 2412467.15
224 795176.43 2412498.45
225 795122.63 2412074.92
226 794912.09 2412102.37
227 794867.73 2412108.55
228 794618.97 2412139.18
229 794344.46 2412173.76
230 794393.95 2412593.66
231 794465.59 2413179.58
232 794468.91 2413209.41
233 794499.11 2413479.78
234 794576.25 2414203.32
235 794604.60 2414477.87
236 793578.13 2414647.25
237 793676.81 2415579.73
238 793688.55 2415690.72
239 793691.39 2415718.40
240 793711.31 2415911.32
241 793722.12 2416021.52
242 793729.29 2416035.47
243 793763.92 2416362.02
244 793784.57 2416531.03
245 793803.99 2416690.00
246 793549.43 2416735.62
247 793318.39 2416771.55
248 793214.52 2416786.51
249 793157.18 2416795.38
250 793126.21 2416800.71
251 792930.79 2416834.61
252 792812.65 2416855.10
253 792658.07 2416881.90
254 792478.18 2416913.02
255 792464.71 2416915.37
256 792467.27 2416940.19
257 792491.19 2417172.89
258 792516.12 2417414.49
259 792529.39 2417543.07
260 792550.16 2417748.25
261 792772.11 2418136.85
262 792093.36 2418200.18
263 791895.58 2418218.64
264 791898.57 2418410.37
265 791920.26 2419750.38
266 791931.29 2420425.91

87

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
267 791934.14 2420608.25
268 791943.39 2421179.87
269 793798.87 2421070.73
270 793809.99 2421450.09
271 793848.26 2422755.77
272 793877.92 2423767.67
273 793882.33 2424256.04
274 793882.52 2424277.61
275 793888.39 2424954.69
276 793890.62 2425207.40
277 793894.32 2425627.00
278 793894.79 2425679.61
279 793851.08 2425676.94
280 793203.49 2425327.10
281 793196.10 2426072.89
282 793194.08 2426276.85
283 793191.68 2426519.91
284 793190.44 2426644.20
285 792842.95 2426629.01
286 792765.11 2426625.61
287 792798.87 2427027.42
288 792813.40 2427201.28
289 792929.16 2428577.23
290 793190.98 2428557.48
291 793354.87 2428544.77
292 793529.92 2428531.19
293 793650.74 2428521.81
294 793941.63 2428499.25
295 793948.34 2428498.73
296 793959.99 2428497.82
297 793960.40 2428512.30
298 794784.56 2428584.77
299 795532.19 2428671.08
300 795598.17 2428669.30
301 795724.87 2428665.87
302 795956.89 2428659.59
303 796329.82 2428649.51
304 796355.14 2428927.75
305 795950.41 2428995.70
306 795758.29 2429170.96
307 795620.36 2429296.69
308 795667.88 2429660.09
309 795677.94 2429763.21
310 795682.51 2429778.74
311 795685.58 2429803.64

88

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
312 795692.75 2429859.47
313 795698.22 2429902.12
314 795713.98 2430044.25
315 795725.54 2430152.58
316 795767.50 2430469.34
317 795782.47 2430558.89
318 795819.03 2430782.47
319 795934.84 2431492.90
320 795941.65 2431534.72
321 795945.38 2431557.61
322 796041.20 2432145.40
323 796072.83 2432340.07
324 796076.64 2432363.48
325 796186.79 2433039.17
326 797146.23 2432940.67
327 798175.21 2432835.01
328 798629.61 2432788.35
329 798647.34 2432815.62
330 798703.49 2432722.55
331 798728.11 2432706.03
332 798763.79 2432696.58
333 798817.76 2432771.33
334 798839.46 2432770.05
335 798894.50 2432751.90
336 798893.40 2432700.35
337 798905.75 2432630.13
338 799437.63 2432637.52
339 799425.62 2432187.03
340 799429.32 2432139.17
341 799431.86 2432131.94
342 799426.36 2432116.43
343 799414.63 2431777.45
344 799789.91 2431342.01
345 800295.74 2431376.99
346 800081.28 2432614.09
347 800575.84 2432542.30
348 802041.22 2432328.11
349 802659.24 2432291.01
350 802782.59 2432517.50
351 802586.02 2432737.88
352 802492.35 2432842.71
353 802717.28 2433284.60
354 802474.10 2433471.74
355 802353.20 2433564.78
356 802330.50 2433582.25

89

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
357 801434.48 2433985.94
358 801339.52 2434028.77
359 801333.55 2434031.41
360 801151.70 2434113.34
361 801053.67 2434157.63
362 801040.30 2434144.23
363 800844.63 2434313.71
364 800264.65 2434816.44
365 800225.03 2434851.56
366 799958.32 2435125.37
367 799892.87 2435086.09
368 799876.88 2435085.25
369 799835.38 2435105.58
370 799821.08 2435134.93
371 799775.35 2435200.48
372 799763.67 2435201.28
373 799736.71 2435243.24
374 799731.95 2435242.44
375 799736.50 2435290.28
376 799670.02 2437095.80
377 799551.78 2437221.51
378 799616.51 2438247.31
379 800549.00 2438080.70
380 800549.82 2438085.95
381 803017.75 2437667.38
382 803304.24 2439577.47
383 803319.96 2439682.25
384 803370.34 2440049.39
385 803461.58 2440666.01
386 803710.92 2440655.84
387 803785.31 2440644.89
388 803798.78 2440668.10
389 803803.30 2440677.13
390 803814.41 2440688.23
391 803821.82 2440696.56
392 803832.01 2440702.11
393 803836.64 2440704.88
394 803841.27 2440709.51
395 803849.61 2440718.76
396 803847.76 2440728.94
397 803847.76 2440751.14
398 803845.90 2440772.42
399 803845.90 2440777.97
400 803846.83 2440786.30
401 803848.68 2440791.85

90

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
402 803850.54 2440794.63
403 803857.95 2440806.66
404 803859.80 2440813.13
405 803861.65 2440823.31
406 803861.65 2440846.44
407 803855.11 2440853.23
408 804002.78 2440842.34
409 804024.48 2440812.94
410 804039.22 2440792.55
411 804051.70 2440771.02
412 804066.55 2440724.25
413 804071.08 2440702.72
414 804079.02 2440678.93
415 804089.23 2440664.20
416 804103.97 2440644.94
417 804110.78 2440631.35
418 804114.41 2440612.45
419 804120.75 2440616.29
420 804131.34 2440614.44
421 804146.62 2440595.36
422 804149.16 2440568.65
423 804170.81 2440543.22
424 804182.27 2440513.97
425 804202.64 2440501.25
426 804238.29 2440494.90
427 804270.12 2440484.72
428 804289.22 2440472.01
429 804299.40 2440454.20
430 804322.32 2440447.84
431 804342.69 2440445.30
432 804360.51 2440442.76
433 804374.52 2440437.67
434 804385.98 2440426.22
435 804405.08 2440412.24
436 804425.45 2440417.32
437 804431.81 2440435.13
438 804431.82 2440468.20
439 804435.48 2440479.81
440 804448.83 2440487.59
441 804468.86 2440487.59
442 804483.32 2440482.03
443 804500.01 2440480.92
444 804514.48 2440480.92
445 804528.94 2440492.03
446 804538.95 2440506.48

91

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
447 804546.74 2440523.15
448 804552.31 2440539.83
449 804559.11 2440556.31
450 804570.70 2440569.48
451 804574.29 2440580.26
452 804572.94 2440596.06
453 804570.11 2440629.22
454 804582.19 2440639.09
455 804593.16 2440653.34
456 804623.88 2440671.97
457 804635.96 2440677.45
458 804640.35 2440681.83
459 804645.83 2440690.60
460 804649.12 2440699.37
461 804653.51 2440705.95
462 804656.81 2440713.62
463 804660.10 2440718.00
464 804667.78 2440726.77
465 804678.75 2440734.44
466 804687.53 2440747.60
467 804691.92 2440757.46
468 804691.92 2440765.13
469 804695.21 2440776.09
470 804698.51 2440783.77
471 804699.60 2440793.63
472 804697.41 2440802.40
473 804702.52 2440835.27
474 804711.67 2440858.14
475 804713.63 2440866.63
476 804716.90 2440876.43
477 804716.25 2440886.23
478 804709.71 2440899.94
479 804704.48 2440913.01
480 804700.55 2440928.03
481 804702.52 2440938.49
482 804702.52 2440945.67
483 804704.48 2440955.47
484 804705.13 2440960.69
485 804707.09 2440967.23
486 804706.44 2440980.29
487 804705.27 2440982.85
488 804700.23 2440992.92
489 804709.95 2440990.58
490 804715.90 2440987.20
491 804737.11 2440977.88

92

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
492 804760.86 2440961.78
493 804806.64 2440939.81
494 804839.37 2441014.25
495 804859.31 2441057.24
496 804883.98 2441106.51
497 804892.38 2441128.01
498 804901.38 2441142.35
499 804922.90 2441164.90
500 804938.64 2441184.29
501 804958.06 2441201.59
502 804969.61 2441211.03
503 805027.33 2441243.00
504 805111.93 2441285.69
505 805207.07 2441334.64
506 805264.80 2441365.05
507 805313.08 2441386.02
508 805513.80 2441445.88
509 805620.76 2441499.59
510 805709.96 2441531.41
511 805807.66 2441556.86
512 805918.09 2441584.44
513 805975.44 2441580.20
514 806081.63 2441571.71
515 806126.23 2441565.35
516 806134.72 2441563.23
517 806095.51 2441611.74
518 806058.27 2441652.32
519 806041.28 2441679.90
520 806034.90 2441713.84
521 806030.66 2441726.57
522 805990.30 2441754.15
523 805932.96 2441798.69
524 805915.97 2441809.30
525 805898.98 2441826.27
526 805890.48 2441843.24
527 805882.34 2441855.62
528 805874.79 2441871.33
529 805868.96 2441879.43
530 805858.66 2441884.70
531 805836.99 2441901.64
532 805797.42 2441923.29
533 805752.19 2441942.11
534 805723.93 2441959.99
535 805708.85 2441963.76
536 805691.89 2441970.35

93

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
537 805676.82 2441986.35
538 805666.45 2441999.52
539 805650.44 2442007.05
540 805642.90 2442011.76
541 805637.25 2442020.23
542 805627.82 2442028.70
543 805620.29 2442047.52
544 805613.69 2442061.64
545 805600.50 2442078.58
546 805549.88 2442116.41
547 805527.95 2442141.63
548 805522.70 2442161.52
549 805514.82 2442165.47
550 805500.03 2442176.29
551 805494.12 2442183.19
552 805489.19 2442192.04
553 805469.48 2442215.68
554 805443.85 2442242.26
555 805423.15 2442252.10
556 805398.50 2442259.98
557 805366.96 2442267.86
558 805333.45 2442272.78
559 805313.09 2442271.95
560 805310.97 2442271.87
561 805303.37 2442269.99
562 805290.59 2442272.47
563 805285.57 2442273.47
564 805272.49 2442271.46
565 805264.45 2442266.44
566 805252.38 2442254.39
567 805249.36 2442252.38
568 805245.34 2442247.35
569 805241.32 2442239.32
570 805236.29 2442223.25
571 805234.28 2442212.20
572 805233.27 2442204.16
573 805233.27 2442125.81
574 805231.26 2442110.75
575 805227.24 2442097.69
576 805221.20 2442084.63
577 805213.16 2442072.57
578 805204.11 2442060.52
579 805193.05 2442055.50
580 805175.95 2442054.49
581 805161.88 2442059.52

94

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
582 805148.80 2442070.56
583 805143.78 2442075.59
584 805139.75 2442083.62
585 805136.73 2442093.67
586 805129.69 2442101.70
587 805121.65 2442107.73
588 805102.54 2442110.75
589 805091.48 2442106.73
590 805082.43 2442100.70
591 805073.38 2442093.67
592 805069.36 2442093.67
593 805062.21 2442095.58
594 805046.18 2442103.88
595 805029.50 2442108.89
596 805023.34 2442112.50
597 805015.31 2442117.22
598 804996.96 2442131.39
599 804983.67 2442147.17
600 804973.21 2442149.43
601 804961.04 2442141.24
602 804946.33 2442140.95
603 804933.92 2442143.29
604 804921.58 2442144.51
605 804896.91 2442153.13
606 804879.65 2442166.69
607 804854.98 2442183.93
608 804834.01 2442191.33
609 804806.88 2442197.48
610 804794.55 2442207.35
611 804750.15 2442254.16
612 804746.45 2442267.71
613 804746.45 2442315.75
614 804735.97 2442329.08
615 804716.85 2442360.11
616 804699.71 2442404.07
617 804676.97 2442437.68
618 804633.94 2442489.25
619 804603.83 2442515.03
620 804578.01 2442526.85
621 804551.13 2442533.30
622 804527.47 2442535.45
623 804501.66 2442533.30
624 804473.69 2442538.68
625 804472.26 2442539.93
626 805262.41 2443099.27

95

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Vértice *x Y
627 805288.64 2443103.41
628 805665.01 2443285.46
629 806014.82 2443454.65
630 806074.96 2443482.92
631 806292.76 2443154.41
632 806343.83 2443076.50
633 806378.87 2443023.65
634 806514.59 2442814.74
635 806587.15 2442703.83

d.1.3 Área de influencia indirecta

El Proyecto de la Planta Solar FV Alten Seis se desarrollará a una distancia
aproximada de 20 km al este de la ciudad de Aguascalientes, capital del
Estado de Aguascalientes y cabecera del municipio de Aguascalientes, el
principal de los 11 municipios de la entidad. Este municipio ha sido identificado

como área de influencia indirecta del proyecto.

El municipio contaba con 797,010 habitantes en el año 2010. En la figura
siguiente se observa el ritmo de crecimiento de la población desde 2010
hasta la fecha y su proyección al 2030. De acuerdo con dichas proyecciones!
de la población por municipio del Consejo Nacional de Población, el mayor

volumen poblacional se alcanzaría en el año 2030 con 1,003,418 habitantes.

El rápido descenso de la fecundidad y la mortalidad trae como consecuencia
una transformación en la estructura por edad de la población (peso porcentual
de los diferentes grupos de edad), que se expresa en tres características: un
proceso gradual de envejecimiento de la población; el alargamiento de la
sobrevivencia que origina que más personas alcancen las edades adultas y
la vejez; y por último una disminución de la descendencia de las parejas que
propicia una continua reducción del porcentaje de niños y jóvenes en la

población.

1 Proyecciones de la población por municipios y localidades. Proyecciones de la población
2010-2015. Consejo Nacional de Población.
Véase: http://www.conapo.gob.mx/es/CONAPO/Proyecciones_Datos

96

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

En el municipio de Aguascalientes se refleja que en el año 2010, el grupo de O
a 14 años de edad lo conformaban 243 mil 799 infantes, de estos, 124 mil 264
son niños y 119 mil 536 son niñas. Este grupo de edad se prevé aumente
con el tiempo, al alcanzar 246,042 infantes en el año 2020, y que disminuya a
241,310 en el año 2030. De esta manera se espera que sólo haya 2 mil 489
personas más en este grupo de edad en 20 años.

En cuanto al grupo de 15 a 64 años, que se considera en edad laboral, para
el año 2010 había 519 mil 593 personas, de lo cuales 248,163 son hombres y
271,430 son mujeres. En términos absolutos se espera un aumento de la
población en este grupo de edad, al alcanzar un total de 663 mil 407 habitantes
en el 2030.

Finalmente, la población de 65 años en 2010 fue de 40 mil 616 personas. Se
proyecta que este grupo de edad crezca rápidamente; y que alcance 63 mil 189
personas en 2020 y 98 mil 701 en 2030. Lo que significa un aumento por lo que
este envejecimiento poblacional debe ser atendido oportunamente con políticas
públicas con énfasis en seguridad social.

En el aspecto de cobertura de salud, el municipio de Aguascalientes registró
ser un municipio que en términos absolutos y relativos ofreció importantes
servicios de seguridad social a su población con un total de 614,582
derechohabientes, que representó un 77.1% del total de su población.

Distribución de la población según institución de derechohabiencia en el municipio de
Aguascalientes 2010.

Aguascalientes 22.39 52.18 8.06 15.65

Fuente: INEGI, Censo de Población y Vivienda, 2010.

97
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

El municipio cuenta con una elevada cobertura de los servicios básicos en las
viviendas. Por ejemplo, de un total de 200,980 viviendas, el 98.46% de ellas
cuentan con servicios de agua entubada. El 99.04% cuenta con drenaje y
servicio sanitario y el 99.6% con electricidad. En contraste 15 de cada 100

viviendas no dispone de lavadora y 6 de 100 no cuenta con refrigerador.

En el año 2010 17,987 personas en el municipio de Aguascalientes vivían en
condiciones de pobreza extrema, lo que representa el 2.26% del total de la
población el municipio. En lo que corresponde a la educación, el 2.59% de la
población de 15 años o más es analfabeta y el 11.48 % de la población de 15

años o más no cuenta con la educación primaria completa.

En la siguiente tabla se presentan las coordenadas UTM Datum WGS84 Zona
13 de la superficie determinada como Área de Influencia Indirecta del proyecto

que corresponde al municipio de Aguascalientes, Aguascalientes.

98
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Coordenadas UTM Datum WGS84 Zona 13 del Área de Influencia Indirecta en el

municipio de Aguascalientes.

Vértice Xx Y
1 798643.79 2442341.36
2 798932.08 2442020.53
3 798929.69 2442012.18
4 798881.40 2441990.04
5 798856.44 2442004.07
6 798820.49 2442042.71
7 798794.16 2442050.80
8 798714.88 2442018.38
9 798690.41 2441980.30
10 798690.17 2441905.49
11 798714.32 2441857.63
12 798658.49 2441829.40
13 798662.88 2441745.04
14 798517.96 2441682.78
15 798421.87 2441617.16
16 798400.41 2441586.94
17 798342.49 2441587.71
18 798264.04 2441566.95
19 798185.76 2441548.06
20 798168.15 2441538.11
21 798153.31 2441500.57
22 798119.73 2441415.67
23 798038.07 2441346.26
24 798008.11 2441287.11
25 798015.67 2441194.76
26 798054.88 2441098.06
27 798075.81 2441086.47
28 798101.52 2441055.45
29 798105.03 2441042.43
30 798139.12 2441012.44
31 798197.93 2441026.42
32 798238.48 2440969.97
33 798250.84 2440877.63
34 798231.34 2440807.57
35 798207.73 2440769.39
36 798209.26 2440714.74
37 798196.00 2440697.16
38 798149.46 2440672.90
39 798112.63 2440609.84
40 798058.56 2440587.57
41 798054.79 2440587.03

99

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
42 797950.23 2440583.44
43 797903.89 2440579.01
44 797837.77 2440590.34
45 797735.79 2440569.49
46 797657.59 2440460.60
47 797626.11 2440416.77
48 797605.72 2440388.38
49 797566.63 2440364.82
50 797578.61 2440350.63
51 797580.14 2440288.65
52 797581.21 2440196.62
53 797678.30 2439998.43
54 797690.25 2439901.56
55 797703.73 2439765.78
56 797742.08 2439701.08
57 797791.71 2439617.35
58 797953.35 2439427.69
59 798008.10 2439363.46
60 798037.18 2439329.34
61 798069.26 2439052.51
62 798383.66 2438657.76
63 798862.50 2438497.35
64 799616.51 2438247.31
65 799551.78 2437221.51
66 799670.02 2437095.80
67 799736.50 2435290.28
68 799731.95 2435242.44
69 799736.71 2435243.24
70 799763.67 2435201.28
71 799775.35 2435200.48
72 799821.08 2435134.93
73 799835.38 2435105.58
74 799876.88 2435085.25
75 799892.87 2435086.09
76 799958.32 2435125.37
77 800225.03 2434851.56
78 800264.65 2434816.44
79 800844.63 2434313.71
80 801040.30 2434144.23
81 801053.67 2434157.63
82 801151.70 2434113.34
83 801333.55 2434031.41
84 801339.52 2434028.77
85 801434.48 2433985.94
86 802330.50 2433582.25

100

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
87 802353.20 2433564.78
88 802474.10 2433471.74
89 802717.28 2433284.60
90 802492.35 2432842.71
91 802586.02 2432737.88
92 802782.59 2432517.50
93 802659.24 2432291.01
94 802041.22 2432328.11
95 800575.84 2432542.30
96 800081.28 2432614.09
97 800295.74 2431376.99
98 799789.91 2431342.01
99 799414.63 2431777.45
100 799426.36 2432116.43
101 799431.86 2432131.94
102 799429.32 2432139.17
103 799425.62 2432187.03
104 799437.63 2432637.52
105 798905.75 2432630.13
106 798893.40 2432700.35
107 798894.50 2432751.90
108 798839.46 2432770.05
109 798817.76 2432771.33
110 798763.79 2432696.58
111 798728.11 2432706.03
112 798703.49 2432722.55
113 798647.34 2432815.62
114 798629.61 2432788.35
115 798175.21 2432835.01
116 797146.23 2432940.67
117 796186.79 2433039.17
118 796076.64 2432363.48
119 796072.83 2432340.07
120 796041.20 2432145.40
121 795945.38 2431557.61
122 795941.65 2431534.72
123 795934.84 2431492.90
124 795819.03 2430782.47
125 795782.47 2430558.89
126 795767.50 2430469.34
127 795725.54 2430152.58
128 795713.98 2430044.25
129 795698.22 2429902.12
130 795692.75 2429859.47
131 795685.58 2429803.64

101

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
132 795682.51 2429778.74
133 795677.94 2429763.21
134 795667.88 2429660.09
135 795620.36 2429296.69
136 795758.29 2429170.96
137 795950.41 2428995.70
138 796355.14 2428927.75
139 796329.82 2428649.51
140 795956.89 2428659.59
141 795724.87 2428665.87
142 795598.17 2428669.30
143 795532.19 2428671.08
144 794784.56 2428584.77
145 793960.40 2428512.30
146 793959.99 2428497.82
147 793948.34 2428498.73
148 793941.63 2428499.25
149 793650.74 2428521.81
150 793529.92 2428531.19
151 793354.87 2428544.77
152 793190.98 2428557.48
153 792929.16 2428577.23
154 792813.40 2427201.28
155 792798.87 2427027.42
156 792765.11 2426625.61
157 792842.95 2426629.01
158 793190.44 2426644.20
159 793191.68 2426519.91
160 793194.08 2426276.85
161 793196.10 2426072.89
162 793203.49 2425327.10
163 793851.08 2425676.94
164 793894.79 2425679.61
165 793894.32 2425627.00
166 793890.62 2425207.40
167 793888.39 2424954.69
168 793882.52 2424277.61
169 793882.33 2424256.04
170 793877.92 2423767.67
171 793848.26 2422755.77
172 793809.99 2421450.09
173 793798.87 2421070.73
174 791943.39 2421179.87
175 791934.14 2420608.25
176 791931.29 2420425.91

102

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
177 791920.26 2419750.38
178 791898.57 2418410.37
179 791895.58 2418218.64
180 792093.36 2418200.18
181 792772.11 2418136.85
182 792550.16 2417748.25
183 792529.39 2417543.07
184 792516.12 2417414.49
185 792491.19 2417172.89
186 792467.27 2416940.19
187 792464.71 2416915.37
188 792478.18 2416913.02
189 792658.07 2416881.90
190 792812.65 2416855.10
191 792930.79 2416834.61
192 793126.21 2416800.71
193 793157.18 2416795.38
194 793214.52 2416786.51
195 793318.39 2416771.55
196 793549.43 2416735.62
197 793803.99 2416690.00
198 793784.57 2416531.03
199 793763.92 2416362.02
200 793729.29 2416035.47
201 793722.12 2416021.52
202 793711.31 2415911.32
203 793691.39 2415718.40
204 793688.55 2415690.72
205 793676.81 2415579.73
206 793578.13 2414647.25
207 794604.60 2414477.87
208 794576.25 2414203.32
209 794499.11 2413479.78
210 794468.91 2413209.41
211 794465.59 2413179.58
212 794393.95 2412593.66
213 794344.46 2412173.76
214 794618.97 2412139.18
215 794867.73 2412108.55
216 794912.09 2412102.37
217 795122.63 2412074.92
218 795176.43 2412498.45
219 795444.21 2412467.15
220 795468.88 2412929.24
221 795661.46 2413097.94

103

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
222 795640.37 2412819.86
223 796067.70 2412765.09
224 796293.46 2412725.67
225 796496.50 2412690.21
226 796523.46 2412881.80
227 796527.17 2412903.92
228 796551.96 2413076.68
229 797052.46 2413024.34
230 797129.96 2413012.16
231 797314.30 2412982.61
232 797802.96 2412875.62
233 798072.66 2412824.53
234 798296.63 2413497.83
235 798319.92 2413494.47
236 798485.69 2413470.60
237 798779.55 2413428.28
238 798831.31 2413430.74
239 798916.60 2413434.80
240 798975.33 2413430.45
241 799062.35 2413400.03
242 799074.73 2413420.04
243 799199.59 2413621.85
244 799206.77 2413633.46
245 799329.92 2413835.81
246 799463.43 2413801.06
247 799791.21 2413707.64
248 799920.31 2413680.31
249 800087.17 2413588.89
250 800081.78 2413562.00
251 800143.93 2413543.68
252 800333.82 2413487.71
253 800335.28 2413487.28
254 800659.49 2413391.71
255 800675.63 2413463.41
256 800743.85 2413446.41
257 800847.66 2413420.55
258 801024.41 2413376.50
259 801037.39 2413373.27
260 801471.74 2413271.11
261 801910.55 2413167.90
262 802046.25 2413139.16
263 802069.81 2413125.84
264 802457.90 2413082.39
265 802491.53 2413075.12
266 802536.37 2413065.44

104

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
267 802793.02 2412981.58
268 802916.70 2413347.72
269 803005.48 2413317.66
270 803082.33 2413450.49
271 803277.94 2413318.19
272 803291.45 2413308.50
273 803301.45 2413301.32
274 803376.88 2413248.65
275 803531.86 2413158.83
276 803400.00 2412870.00
277 803390.10 2412849.02
278 803385.90 2412849.33
279 803179.90 2412433.00
280 803088.38 2412248.02
281 802789.01 2411642.97
282 802606.07 2411699.56
283 802593.18 2411667.13
284 802580.00 2411670.00
285 802426.36 2411741.16
286 801630.00 2412110.00
287 801623.68 2412104.30
288 800920.66 2411470.20
289 800610.00 2411190.00
290 800460.00 2411050.00
291 800600.00 2410870.00
292 800760.00 2410670.00
293 800910.00 2410460.00
294 801040.00 2410280.00
295 801230.00 2410070.00
296 801350.00 2409910.00
297 801090.00 2409890.00
298 800698.04 2409675.35
299 800670.00 2409660.00
300 800110.00 2409390.00
301 800100.00 2409250.00
302 800080.00 2409300.00
303 800020.00 2409310.00
304 799910.00 2409310.00
305 799770.00 2409250.00
306 799720.00 2409190.00
307 799680.00 2409120.00
308 799640.00 2408990.00
309 799590.00 2408890.00
310 799610.00 2408810.00
311 799650.00 2408720.00

105

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
312 799700.00 2408610.00
313 799730.00 2408550.00
314 799730.00 2408510.00
315 799710.00 2408480.00
316 799700.00 2408420.00
317 799720.00 2408400.00
318 799690.00 2408370.00
319 799580.00 2408340.00
320 799520.00 2408350.00
321 799470.00 2408340.00
322 799470.00 2408166.44
323 799470.00 2408130.00
324 799510.00 2408070.00
325 799270.00 2408060.00
326 798990.00 2407890.00
327 798810.00 2407620.00
328 798750.00 2407450.00
329 798620.00 2407480.00
330 798580.00 2407420.00
331 798450.00 2407330.00
332 798320.00 2407350.00
333 798270.00 2407170.00
334 798320.00 2407090.00
335 798540.00 2406920.00
336 798455.56 2406704.22
337 798449.94 2406690.03
338 798372.32 2406393.51
339 798305.69 2406446.36
340 797960.06 2406340.01
341 797821.42 2406428.51
342 797363.44 2405241.86
343 797356.50 2405231.49
344 797309.44 2405250.41
345 797076.10 2405332.26
346 796963.58 2405124.03
347 796878.60 2404942.03
348 796458.01 2404804.69
349 796254.68 2404631.45
350 796019.90 2403800.07
351 795690.02 2402945.50
352 795528.87 2403039.45
353 795504.03 2402967.67
354 795359.94 2402859.97
355 795330.95 2402835.51
356 795150.01 2402980.08

106

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
357 795060.05 2402910.04
358 794940.12 2402860.03
359 794709.89 2402710.00
360 794380.13 2402330.02
361 793949.17 2402429.85
362 793159.93 2402579.96
363 793169.94 2402969.91
364 792649.99 2403069.93
365 792419.93 2402400.00
366 792209.92 2401640.05
367 792019.99 2400970.00
368 791030.10 2401149.99
369 790583.40 2401231.87
370 790423.96 2401261.10
371 790319.99 2401279.99
372 788865.99 2401531.66
373 788240.00 2401640.00
374 788260.00 2400730.00
375 788040.00 2400540.00
376 787820.00 2400370.00
377 787820.00 2399960.00
378 787810.00 2399860.00
379 787806.44 2399820.89
380 787852.53 2399784.72
381 787886.73 2399735.10
382 787828.71 2399641.18
383 787827.13 2399636.02
384 787756.22 2399531.57
385 787514.99 2399152.45
386 787636.14 2399053.54
387 787174.13 2397903.99
388 787202.23 2397903.51
389 787170.00 2397860.00
390 787148.26 2397811.08
391 787130.00 2397770.00
392 787060.71 2397579.46
393 787061.15 2397513.86
394 786997.36 2397405.82
395 786908.42 2397386.53
396 786717.18 2397281.87
397 786597.61 2397181.53
398 786496.61 2397104.95
399 786412.66 2397055.04
400 786320.15 2396993.26
401 786067.62 2397054.27

107

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
402 785907.04 2396853.56
403 785754.57 2396923.67
404 785617.71 2396954.67
405 785352.85 2396937.81
406 785162.14 2396950.20
407 784979.60 2396994.95
408 784770.69 2397039.20
409 784523.70 2397177.23
410 783646.80 2397112.26
411 783489.65 2397110.17
412 782977.56 2397069.29
413 782251.97 2397019.10
414 782249.20 2397018.91
415 782225.56 2397017.00
416 782009.27 2397003.19
417 782001.58 2397012.42
418 781834.30 2397213.25
419 781729.92 2397339.55
420 781705.05 2397368.43
421 781539.11 2397734.47
422 781500.34 2397961.15
423 781551.69 2398154.60
424 781504.22 2398159.40
425 781437.38 2398166.16
426 781089.09 2398201.39
427 780879.37 2398222.60
428 780568.50 2398254.04
429 780521.87 2398258.76
430 780085.44 2398287.65
431 780005.66 2398292.93
432 779801.40 2398306.46
433 779720.37 2398311.82
434 779455.63 2398329.35
435 779152.58 2398349.41
436 779005.42 2398359.15
437 779008.76 2398350.21
438 779037.69 2398272.99
439 779046.34 2398249.88
440 779126.43 2398036.05
441 779189.56 2397867.48
442 779227.19 2397767.01
443 779228.70 2397762.97
444 779204.18 2397465.11
445 779183.24 2397211.85
446 779168.70 2397035.94

108

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
447 779167.62 2397022.96
448 779401.46 2396978.88
449 779453.25 2396970.01
450 779563.81 2396941.99
451 779643.05 2396930.70
452 779751.60 2396904.75
453 779804.41 2396895.86
454 779924.16 2396869.75
455 779774.27 2396606.88
456 779767.71 2396595.37
457 779657.71 2396355.37
458 779642.71 2396334.37
459 779430.71 2395919.37
460 779409.71 2395876.37
461 779344.71 2395728.37
462 779331.77 2395732.00
463 779092.31 2395243.51
464 778870.00 2394790.00
465 778442.89 2393910.72
466 777688.48 2394087.79
467 777657.02 2394101.75
468 777308.88 2394275.20
469 777125.99 2393934.67
470 776840.00 2393400.00
471 776510.99 2393551.45
472 776246.14 2393673.36
473 776210.00 2393690.00
474 775329.76 2394096.11
475 775298.97 2394112.49
476 774569.97 2394500.08
477 773891.26 2394866.49
478 772539.33 2395596.31
479 772249.91 2396460.06
480 771745.72 2396545.65
481 771135.00 2396643.85
482 771050.12 2396530.05
483 770707.53 2396577.50
484 770635.97 2396593.12
485 770491.62 2396632.40
486 770403.44 2396654.55
487 770440.31 2396783.02
488 769471.55 2397056.75
489 769079.70 2397161.95
490 768604.98 2397293.95
491 768301.96 2397378.93

109

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
492 768315.49 2397421.59
493 768411.31 2397673.39
494 768590.72 2398060.53
495 768221.85 2398109.41
496 767990.01 2398160.00
497 767679.88 2398179.98
498 767569.91 2398250.03
499 767450.06 2398300.08
500 767160.00 2398410.05
501 767027.15 2398456.93
502 767008.11 2398463.59
503 766989.88 2398470.07
504 766599.90 2398640.03
505 766466.01 2398707.81
506 766330.43 2398717.76
507 765810.06 2398779.94
508 765658.34 2398799.44
509 765359.88 2398849.97
510 765114.11 2398847.88
511 764760.01 2398863.94
512 764666.45 2399017.29
513 764411.02 2399236.30
514 764220.71 2399390.15
515 764153.78 2399480.20
516 764019.91 2399594.73
517 763938.66 2399712.20
518 763871.37 2399749.09
519 763734.95 2399793.18
520 763598.55 2399764.66
521 763455.82 2399684.03
522 763549.35 2399555.34
523 763609.36 2399402.56
524 763612.32 2399395.07
525 763530.77 2399400.31
526 763235.37 2399407.76
527 762993.72 2399430.92
528 762719.04 2399477.40
529 762938.73 2399653.67
530 763017.53 2399676.55
531 763133.17 2399676.30
532 763166.57 2399829.81
533 763396.86 2399844.78
534 763369.91 2400050.00
535 763359.99 2400120.00
536 763369.96 2400150.06

110

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
537 763509.98 2400230.03
538 763609.96 2400259.95
539 763630.01 2400340.09
540 763619.99 2400399.92
541 763569.93 2400439.97
542 763510.00 2400460.02
543 763419.94 2400540.01
544 763370.10 2400620.08
545 763390.01 2400820.09
546 763378.91 2400924.85
547 763218.37 2401035.04
548 763289.68 2401193.31
549 763139.98 2401340.01
550 763119.89 2401570.00
551 762439.98 2401540.08
552 762070.12 2401539.96
553 761930.03 2401530.08
554 761790.03 2401480.07
555 761609.98 2401380.00
556 761450.12 2401260.11
557 761169.93 2401189.96
558 761120.09 2401259.97
559 761117.16 2401292.24
560 761110.08 2401370.09
561 761080.05 2401440.00
562 761062.52 2401503.21
563 761041.59 2401578.52
564 761077.84 2401979.47
565 760724.61 2402099.68
566 760704.35 2402133.96
567 760541.94 2402186.03
568 760289.34 2402267.04
569 760268.97 2402288.35
570 759978.68 2402430.28
571 759912.41 2402462.68
572 759663.90 2402584.84
573 759572.19 2402629.01
574 759329.67 2402747.58
575 757602.36 2403592.07
576 756837.56 2403962.13
577 756486.76 2404114.67
578 756458.10 2404128.72
579 755980.23 2404362.99
580 755840.03 2404429.97
581 754199.90 2405249.94

111

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
582 754184.69 2405265.31
583 754182.90 2405267.10
584 754324.94 2405525.29
585 754347.38 2405581.98
586 754324.83 2405588.95
587 754226.37 2405619.38
588 754047.96 2405689.24
589 753989.64 2405707.62
590 753982.00 2405716.13
591 753951.65 2405728.30
592 753516.98 2405902.59
593 753212.06 2406216.03
594 753143.18 2406346.19
595 752860.76 2406443.96
596 752502.68 2406447.93
597 752071.93 2406507.16
598 751939.29 2406512.81
599 751849.07 2406516.65
600 751595.21 2406536.75
601 751287.76 2406404.23
602 751042.80 2406331.92
603 751013.70 2406338.34
604 750960.04 2406295.74
605 750833.46 2406269.37
606 750767.92 2406267.94
607 750531.20 2406343.26
608 750456.99 2406371.05
609 750085.72 2406392.12
610 749969.95 2406430.02
611 749967.20 2406719.31
612 749964.12 2406789.30
613 750499.49 2406700.36
614 750497.84 2406656.45
615 750644.27 2406659.36
616 750640.92 2406754.73
617 750613.42 2406997.57
618 751244.65 2407158.14
619 751660.12 2407421.08
620 751665.02 2407441.79
621 751594.85 2407540.27
622 751660.78 2407672.18
623 751793.71 2407610.12
624 751842.48 2407755.87
625 752408.47 2407715.74
626 752387.50 2407765.01

112

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
627 752403.82 2407791.34
628 752437.32 2407810.83
629 752471.34 2407874.93
630 752463.06 2407879.49
631 752470.69 2408018.38
632 752411.92 2408136.05
633 752374.85 2408172.19
634 752414.63 2408214.44
635 752433.55 2408220.19
636 752445.00 2408260.99
637 752409.86 2408336.25
638 752418.17 2408361.16
639 752433.64 2408421.65
640 752396.59 2408449.52
641 752391.89 2408543.11
642 752399.62 2408597.23
643 752453.91 2408632.02
644 752437.08 2408654.58
645 752410.87 2408713.95
646 752414.64 2408727.93
647 752431.60 2408753.49
648 752490.67 2408757.18
649 752478.28 2408781.79
650 752477.37 2408834.99
651 752518.97 2408861.12
652 752571.24 2408936.42
653 752589.08 2408965.04
654 752598.32 2409070.96
655 752658.13 2409129.14
656 752726.95 2409107.98
657 752749.86 2409138.52
658 752838.91 2409191.95
659 752875.96 2409139.46
660 752944.01 2409136.05
661 752949.88 2409181.65
662 752970.07 2409178.65
663 753182.91 2409074.47
664 753209.95 2409289.46
665 753132.63 2409320.03
666 752976.17 2409457.62
667 752908.22 2409514.50
668 752845.25 2409569.81
669 752768.20 2409946.42
670 752781.88 2409990.32
671 752885.77 2410321.95

113

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
672 752932.75 2410480.83
673 753135.12 2410526.74
674 753282.62 2410560.20
675 753401.37 2410587.14
676 753461.24 2410600.72
677 753606.72 2410633.72
678 754379.93 2410635.70
679 754885.67 2410650.71
680 755436.00 2411022.99
681 755255.01 2411254.43
682 755203.72 2411316.74
683 755111.06 2411432.49
684 754955.03 2411628.01
685 754527.52 2411834.33
686 754493.65 2412135.16
687 754330.13 2412394.32
688 753831.11 2412991.81
689 754235.99 2413421.55
690 754324.70 2413515.72
691 754824.31 2413830.32
692 754850.32 2413846.70
693 755541.13 2414108.67
694 756341.43 2413867.32
695 756478.50 2413849.14
696 756677.70 2414442.23
697 756831.17 2414571.50
698 756927.10 2414547.29
699 757081.23 2414374.88
700 757414.91 2414410.96
701 757430.05 2414333.11
702 757502.42 2414269.78
703 757610.55 2414263.44
704 757975.69 2414503.47
705 758263.66 2414382.43
706 758378.88 2414301.57
707 758555.69 2414463.88
708 758796.06 2414524.35
709 758906.50 2414624.57
710 758946.38 2414604.30
711 761120.35 2414713.64
712 761121.88 2414706.69
713 760918.59 2414415.42
714 762398.98 2414467.21
715 762269.09 2414772.67
716 762941.88 2414806.91

114

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
717 762958.82 2414832.50
718 763205.13 2415486.24
719 763454.73 2416148.70
720 763577.23 2416253.14
721 763731.29 2416287.81
722 763754.24 2416288.74
723 763865.83 2416298.51
724 764479.40 2416776.06
725 764682.25 2417043.12
726 764638.59 2417160.41
727 764669.59 2417190.99
728 764768.78 2417192.86
729 764800.11 2417251.00
730 764878.11 2417320.12
731 764955.59 2417463.32
732 765158.32 2417923.19
733 765156.96 2417928.74
734 765050.14 2418375.63
735 765073.47 2418467.73
736 765086.29 2418485.03
737 765128.49 2418561.21
738 765128.82 2418570.72
739 765164.77 2418592.79
740 765227.50 2418551.01
741 765390.61 2418759.90
742 765390.61 2418910.31
743 765369.70 2419052.36
744 765352.97 2419277.97
745 765355.50 2419305.66
746 765359.98 2419355.14
747 765525.19 2420163.28
748 765765.14 2420238.46
749 765781.38 2420347.30
750 765730.30 2420462.33
751 765748.41 2420605.25
752 765754.19 2420650.81
753 765825.90 2420725.19
754 765827.64 2420726.98
755 766017.67 2420844.03
756 766072.87 2421109.25
757 766181.09 2421179.08
758 766269.30 2421291.77
759 766306.48 2421322.91
760 766318.91 2421355.00
761 766333.34 2421358.86

115

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
762 766346.75 2421352.35
763 766378.25 2421371.37
764 766422.04 2421452.64
765 766446.16 2421505.95
766 766374.73 2421589.12
767 766381.36 2421918.66
768 766435.57 2422325.52
769 766408.87 2422333.36
770 766535.86 2422492.92
771 766682.93 2422586.79
772 766736.04 2422639.84
773 766797.32 2422652.08
774 766817.75 2422688.82
775 766932.14 2422750.03
776 767071.04 2422799.01
777 767117.45 2422797.62
778 767192.89 2422918.73
779 767263.08 2423002.32
780 767271.22 2423012.02
781 767347.70 2423074.34
782 767620.20 2423180.43
783 767907.67 2423250.87
784 767935.34 2423258.74
785 768229.34 2423342.44
786 768376.01 2423357.43
787 768693.53 2423397.69
788 768881.87 2423386.04
789 768950.20 2423391.03
790 769241.87 2423396.03
791 769253.99 2423396.39
792 769468.68 2423402.70
793 769595.48 2423406.43
794 769645.50 2423407.90
795 769808.84 2423404.57
796 769828.84 2423527.78
797 769640.50 2423554.42
798 769600.24 2423866.48
799 769586.45 2423857.54
800 769500.64 2423826.11
801 769340.47 2423823.25
802 769267.27 2423980.34
803 769199.20 2424096.52
804 769142.46 2424224.04
805 769054.53 2424464.90
806 768968.46 2424696.50

116

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
807 769085.73 2424663.26
808 769573.47 2424648.71
809 769651.84 2424592.50
810 769710.11 2424588.50
811 769657.87 2424646.70
812 769822.65 2425086.34
813 770072.24 2425028.49
814 770371.21 2424983.48
815 770710.05 2424933.52
816 770833.45 2424931.77
817 770889.56 2424816.18
818 771061.71 2424849.21
819 771123.61 2424880.10
820 771134.06 2424885.34
821 771234.53 2424923.49
822 771339.03 2424817.09
823 771581.13 2424811.80
824 771613.94 2424781.95
825 772146.79 2424691.36
826 772147.80 2424699.21
827 772219.88 2425255.24
828 772239.76 2425370.89
829 772262.27 2425501.81
830 772309.89 2425804.79
831 772341.40 2425958.95
832 772589.28 2425770.63
833 772700.84 2425749.88
834 772916.54 2425717.34
835 772927.55 2425717.09
836 773039.27 2425684.69
837 774021.26 2425519.80
838 774166.52 2425496.20
839 774163.27 2425614.40
840 774133.51 2426676.15
841 774132.15 2426714.91
842 774131.75 2426754.25
843 774131.33 2426795.84
844 774130.90 2426837.44
845 774130.00 2426926.20
846 774127.84 2427138.52
847 774127.76 2427158.05
848 774262.12 2427157.41
849 774333.21 2427158.78
850 774330.31 2427229.86
851 774856.33 2427194.37

117

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
852 774814.01 2427294.59
853 774667.10 2427706.20
854 774634.82 2427789.65
855 774607.35 2427860.29
856 774591.41 2427902.91
857 774586.27 2427925.02
858 774579.46 2427944.06
859 774562.59 2427989.14
860 774546.17 2428035.87
861 774529.97 2428088.03
862 774515.06 2428138.67
863 774508.55 2428164.67
864 774498.63 2428179.73
865 774483.57 2428202.46
866 774453.82 2428297.18
867 774433.24 2428362.71
868 774406.68 2428447.28
869 774404.50 2428454.24
870 774535.44 2428446.63
871 774764.82 2428421.52
872 774773.04 2428420.62
873 775044.66 2428400.28
874 775177.34 2428391.97
875 775220.06 2428385.34
876 775434.74 2428364.25
877 775505.87 2428359.14
878 775539.91 2428355.94
879 775575.00 2428353.93
880 775621.41 2428347.67
881 775669.13 2428343.67
882 775705.90 2428338.49
883 775973.09 2428305.84
884 775993.58 2428304.77
885 775995.24 2428303.69
886 776011.26 2428293.28
887 776016.92 2428286.27
888 776023.10 2428284.12
889 776028.33 2428280.91
890 776033.97 2428281.71
891 776040.81 2428279.30
892 776048.85 2428282.52
893 776056.10 2428280.51
894 776061.33 2428279.71
895 776070.58 2428280.11
896 776078.37 2428280.57

118

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
897 776085.06 2428279.81
898 776090.43 2428279.20
899 776097.97 2428279.35
900 776103.87 2428279.47
901 776110.45 2428280.43
902 776115.52 2428279.75
903 776124.70 2428279.61
904 776127.72 2428277.83
905 776133.35 2428275.29
906 776140.60 2428274.48
907 776148.34 2428272.30
908 776157.48 2428270.74
909 776162.83 2428269.88
910 776169.20 2428268.00
911 776173.84 2428266.69
912 776179.63 2428266.69
913 776183.25 2428265.68
914 776189.04 2428263.95
915 776195.25 2428261.78
916 776202.12 2428260.98
917 776209.79 2428259.77
918 776215.44 2428260.17
919 776224.73 2428260.98
920 776234.01 2428256.94
921 776243.02 2428256.59
922 776250.69 2428256.94
923 776255.94 2428259.36
924 776261.60 2428260.98
925 776268.90 2428260.19
926 776284.59 2428255.50
927 776292.12 2428255.63
928 776301.38 2428253.81
929 776305.70 2428255.24
930 776310.60 2428254.44
931 776323.62 2428256.97
932 776333.90 2428259.61
933 776337.78 2428251.30
934 776354.21 2428216.12
935 776372.89 2428179.85
936 776382.99 2428185.17
937 776440.66 2428223.14
938 776459.29 2428235.24
939 776466.94 2428240.20
940 776488.29 2428236.80
941 776524.90 2428230.93

119

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
942 776562.08 2428225.04
943 776622.39 2428216.29
944 776652.08 2428211.99
945 776667.25 2428208.51
946 776714.49 2428201.38
947 776801.49 2428188.26
948 776866.43 2428179.28
949 776970.94 2428165.85
950 776973.86 2428164.94
951 777002.63 2428160.78
952 777111.65 2428143.33
953 777186.48 2428131.35
954 777395.61 2428097.88
955 777420.73 2428094.94
956 777478.27 2428088.14
957 777536.98 2428081.33
958 777542.38 2428081.32
959 777553.58 2428079.83
960 777563.58 2428078.50
961 777640.89 2428067.24
962 777702.00 2428058.24
963 777709.35 2428057.15
964 777782.22 2428046.38
965 777791.86 2428045.26
966 777804.52 2428043.79
967 777820.71 2428041.40
968 777822.09 2428041.20
969 777822.43 2428041.14
970 777864.42 2428034.58
971 777884.12 2428031.34
972 777890.62 2428030.27
973 777912.50 2428027.68
974 777928.91 2428024.81
975 777928.92 2428024.80
976 777937.60 2428023.24
977 777947.62 2428021.49
978 777960.01 2428020.21
979 777968.04 2428018.84
980 777981.32 2428014.74
981 777991.23 2428013.52
982 778003.58 2428012.19
983 778015.17 2428009.73
984 778029.36 2428005.90
985 778029.31 2428016.55
986 778028.73 2428132.47

120

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
987 778027.98 2428283.54
988 778027.83 2428313.74
989 778027.81 2428317.44
990 778027.71 2428343.50
991 778027.53 2428374.13
992 778026.37 2428606.90
993 778026.14 2428613.48
994 778017.04 2428871.98
995 778016.43 2428890.87
996 778006.57 2429169.50
997 777999.37 2429374.36
998 777998.09 2429410.61
999 777995.22 2429424.41
1000 777994.80 2429436.97
1001 777994.39 2429449.54
1002 777993.37 2429476.99
1003 778429.41 2429402.76
1004 778596.43 2429369.67
1005 778645.78 2429361.20
1006 778714.37 2429349.06
1007 778726.18 2429346.97
1008 779117.12 2429278.77
1009 779165.71 2429273.22
1010 779371.22 2429235.17
1011 779562.66 2429208.56
1012 779583.51 2429205.66
1013 779817.02 2429168.72
1014 779844.69 2429164.24
1015 779853.95 2429421.97
1016 780179.10 2429425.05
1017 780597.01 2429428.93
1018 780625.85 2429428.53
1019 780702.68 2429678.50
1020 780866.00 2430178.78
1021 780932.21 2430381.53
1022 780949.21 2430433.61
1023 780959.09 2430463.85
1024 780975.37 2430513.72
1025 780989.38 2430556.63
1026 781003.03 2430598.41
1027 781015.93 2430637.94
1028 781029.30 2430678.88
1029 781034.71 2430695.45
1030 781043.00 2430720.88
1031 781066.65 2430716.88

121

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
1032 781285.94 2430679.86
1033 781292.74 2430678.71
1034 781299.80 2430677.52
1035 781542.12 2430636.61
1036 781543.14 2430636.44
1037 781718.49 2430606.83
1038 781698.53 2430564.78
1039 781680.10 2430525.96
1040 781661.10 2430485.92
1041 781642.25 2430446.22
1042 781623.76 2430407.26
1043 781619.60 2430398.48
1044 781607.35 2430372.68
1045 781533.53 2430217.16
1046 781905.70 2430160.84
1047 781882.50 2430021.64
1048 782340.27 2429994.12
1049 782335.70 2429916.00
1050 782324.03 2429715.66
1051 782322.92 2429697.84
1052 782290.54 2429145.23
1053 782290.35 2429141.93
1054 782325.91 2429045.91
1055 782544.14 2429078.90
1056 782663.37 2429155.33
1057 782688.05 2429163.20
1058 782726.96 2429196.09
1059 782760.76 2429228.43
1060 782909.43 2429361.81
1061 782911.19 2429372.36
1062 782918.08 2429378.95
1063 782924.32 2429445.88
1064 782947.32 2429501.24
1065 782978.68 2429527.55
1066 783075.06 2429534.96
1067 783112.74 2429537.85
1068 783295.37 2429629.08
1069 783308.78 2429634.81
1070 783396.89 2429604.00
1071 783471.31 2429692.22
1072 783674.11 2429767.25
1073 783771.53 2429826.62
1074 783799.46 2429835.77
1075 783858.13 2429879.40
1076 784023.49 2429997.53

122

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
1077 784086.24 2430064.78
1078 784200.56 2429846.51
1079 784995.02 2430288.41
1080 785317.74 2430467.92
1081 785622.33 2430637.34
1082 786026.58 2431081.83
1083 786051.15 2431091.00
1084 786078.63 2431137.29
1085 786142.51 2431477.94
1086 786299.39 2432628.60
1087 787279.65 2432482.35
1088 787780.89 2432418.66
1089 788595.53 2432315.14
1090 788831.58 2432317.36
1091 788309.57 2434874.54
1092 788071.75 2434815.29
1093 788056.49 2434797.26
1094 788036.44 2434841.16
1095 788036.83 2434866.66
1096 788037.28 2434877.32
1097 788037.11 2434884.48
1098 787849.41 2434810.26
1099 787848.62 2434806.88
1100 787841.32 2434804.16
1101 787586.09 2435040.57
1102 787320.67 2435048.72
1103 787181.68 2435055.94
1104 786899.52 2435070.61
1105 786855.35 2435072.90
1106 786681.66 2435081.93
1107 786396.13 2435096.77
1108 786097.53 2435331.54
1109 786272.25 2436529.64
1110 786313.97 2436623.15
1111 786661.16 2436610.26
1112 786662.63 2436778.66
1113 786669.52 2437568.13
1114 786681.29 2438917.48
1115 788085.85 2438648.91
1116 788128.37 2439004.45
1117 788150.51 2439189.61
1118 788185.10 2439478.86
1119 788207.19 2439663.54
1120 788326.99 2439642.16
1121 788345.99 2439639.16

123

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
1122 788331.25 2439468.05
1123 788371.30 2439466.83
1124 788377.32 2439571.02
1125 788499.12 2439561.12
1126 788499.52 2439614.63
1127 788677.08 2439586.25
1128 788819.67 2439563.46
1129 788865.52 2439556.13
1130 789430.72 2439465.80
1131 791135.71 2439189.16
1132 791398.97 2439987.65
1133 791429.21 2440079.62
1134 791665.90 2440053.51
1135 792509.15 2439939.95
1136 792039.80 2438380.40
1137 793404.76 2438483.85
1138 793408.93 2437524.93
1139 793361.09 2437387.56
1140 793491.40 2437569.53
1141 793782.34 2437754.36
1142 793790.28 2437781.18
1143 793789.70 2437792.79
1144 793889.95 2438059.94
1145 793992.10 2438095.21
1146 794053.42 2438155.23
1147 794121.90 2438154.18
1148 794185.13 2438143.33
1149 794212.01 2438173.57
1150 794281.56 2438221.77
1151 794406.83 2438285.41
1152 794516.41 2438309.50
1153 794542.90 2438308.25
1154 794560.40 2438332.34
1155 794799.27 2438445.58
1156 794819.60 2438468.63
1157 794817.34 2438490.85
1158 794838.89 2438577.77
1159 794916.00 2438619.53
1160 795063.70 2438659.78
1161 795103.35 2438580.15
1162 795124.43 2438560.00
1163 795350.08 2438734.12
1164 795581.99 2438766.27
1165 795794.50 2438814.11
1166 795568.24 2438948.19

124

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Vértice *x Y
1167 795108.31 2439219.81
1168 794884.98 2439352.05
1169 794962.57 2439417.46
1170 794776.27 2439497.00
1171 794755.23 2439504.29
1172 794801.70 2439700.93
1173 794849.24 2439932.53
1174 794911.49 2440235.75
1175 795214.30 2441710.91
1176 795220.43 2441740.80
1177 795328.43 2442266.90
1178 795325.14 2442286.83
1179 795055.25 2443927.26
1180 795053.03 2443934.67
1181 796061.46 2443931.90
1182 796815.53 2443929.70
1183 797241.41 2443930.05
1184 797409.98 2443930.24
1185 798568.63 2442434.06
1186 798615.15 2442375.57
1187 798618.37 2442369.83
1188 798643.79 2442341.36

125

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

E. RESULTADO DEL ESTUDIO DE LA LINEA BASE

e.1 Indicadores sociodemográficos

e.1.1 Tamaño, estructura y crecimiento de la población

El Censo de Población y Vivienda 2010 del INEGI indica que la población total
en el municipio El Llano era de 18,828 personas, 9,573 hombres y 9,255
mujeres. Se compara este monto poblacional con el del año 2000, donde la
población fue de 15,327 personas, 7,631 hombres y 7,696 mujeres,
aumentando 3,501 personas en 10 años.

El municipio en 2010 contaba con 157 localidades. La cabecera municipal de El
Llano es Palo Alto, la localidad más poblada con 5 mil 399 personas, que
representa el 28.7 por ciento de la población; le sigue Los Conos con 1,108
personas que representa el 5.9 por ciento; Ojo de Agua de Crucitas con 1,078
habitantes que representa el 5.7 por ciento; Santa Rosa (El Huizache) con
1,050 habitantes que representa el 5.6 por ciento y finalmente La Luz con 870
habitantes que representa el 4.6 por ciento del total municipal.

Población por sexo, porcentaje en el municipio, 2010

0001 1 Palo Alto 5,399 28.7 2,679 2,720

0018 2 Los Conos 1,108 5.9 548 560

0058 3 | Ojo de Agua de Crucitas 1,078 5.7 538 540

0107 4 | Santa Rosa (El 1,050 5.6 527 523
Huizache)

0042 5 La Luz 870 3.6 445 425

Fuente: Catálogo de Localidades, Unidad de microrregiones SEDESOL.

126
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

e.1.2. Distribución de la población

El municipio en 2010 contaba con 157 localidades. La cabecera municipal de El
Llano es Palo Alto, la localidad más poblada con 5 mil 399 personas; le sigue
Los Conos con 1,108 personas; Ojo de Agua de Crucitas con 1,078 habitantes;
Santa Rosa (El Huizache) con 1,050 personas; La Luz con 870 habitantes; El
Novillo con 865 personas; Lic. Jesús Terán (El Muerto) con 783 habitantes;
Francisco Sarabia (La Reforma) con 625 habitantes; Montoya con 613
personas; El Retoño con 591 habitantes y El Tildío con 388 habitantes, entre

otras.

e.1.3 Migración, marginación y pobreza

El municipio El Llano está considerado con un grado de marginación medio, en
comparación con el grado de marginación del estado de Aguascalientes, que
se considera bajo, por lo que la entidad ocupa el lugar 28 en el contexto

nacional.

De las 157 localidades que tiene el municipio, 4 de estas localidades son
consideradas con grado de marginación muy alta (La Loma, San Vicente, La
Cañada de la Palma y la Lagunilla) y 26 con grado de marginación alto (Los
Aguilares, Los Arrieros, La Aurora, El Chonguillo, El Consuelo, Licenciado
Jesús Terán, Lomas del Refugio, Maravillas, Mirasoles, El Mocho, Las
Naranjadas, Ojo de Agua de Crucitas, El Puertecito, La Primavera, Rancho
Nuevo, San Antonio de la Rosa, San Gerónimo, San José, San Rafael, Santa

Fe, Santa Rita, La Tijera, Camino a las Flores, El 65, San Juanito y Lagunitas).

Por otra parte, de acuerdo con estimaciones del CONEVAL, en el año 2010,
entre los municipios con mayor porcentaje de población en pobreza en el
estado de Aguascalientes se encontraba El Llano con el 60.64% de su
población en situación de pobreza (10,693 personas). De este porcentaje, el
9.54% de su población se encontraba en pobreza extrema (1,683 personas), el

8.78% en pobreza extrema y sin acceso a la alimentación (1.549 personas) y el

127
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

51.09% en pobreza moderada (9,010 personas). Sólo el 6.77% de su población

se consideró en situación de no pobreza y no vulnerabilidad (1,193 personas).

e.1.4 Hogares y familias

La población total del municipio en 2010 fue de 18,828 personas, lo cual
representó el 1.6% de la población en el estado de Aguascalientes. En el
mismo año había en el municipio 4,154 hogares (1.4% del total de hogares en
la entidad), de los cuales 658 estaban encabezados por jefas de familia (1.0%
del total de la entidad). El tamaño promedio de los hogares en el municipio fue
de 4.45 integrantes, mientras que en el estado el tamaño promedio fue de 4.1

integrantes.

e.1.5 Educación

Como lo marca la Constitución Política de nuestro país para que la educación
llegue a la población se debe fomentar, coadyuvar, ampliar y mejorar las
instalaciones y recursos didácticos que debe tener cada una de las

instituciones educativas que existen en el municipio.

En el año 2011, la infraestructura educativa de El Llano, Aguascalientes se
integró por 71 escuelas en educación básica y media superior, de las cuales,
había 29 centros educativos de nivel preescolar que fueron atendidos por 38
docentes y de los que egresaron 430 alumnos. También, había 31 escuelas
primarias que fueron atendidas por 107 docentes y de las que egresaron 451
alumnos; así como 14 escuelas secundarias o telesecundarias que contaron
con 81 profesores y de las que egresaron 442 alumnos. En nivel medio

superior había 5 escuelas con 41 docentes y 270 alumnos egresados.
El municipio tiene una tasa del 5.77% de población analfabeta en personas de

15 años o más y un grado promedio de escolaridad de la población de 15 años

y más de 7.29.

128
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

e.1.6 Servicios de salud

Uno de los puntos fundamentales para conocer la situación que guarda la
población en el sector salud, es el tema de la derechohabiencia a servicios de
salud, que de acuerdo con el INEGI puede definirse como el derecho de las
personas a recibir atención médica en instituciones de salud públicas y/o
privadas, como resultado de una prestación laboral al trabajador, a los
miembros de las fuerzas armadas, a los familiares designados como
beneficiarios o por haber adquirido un seguro facultativo (voluntario) en el

nstituto Mexicano del Seguro Social (IMSS).

El municipio El Llano cuenta con una población total de 18,828 habitantes, de

los cuales el 82.4% de ésta (15,508) tiene derecho a servicios de salud en

alguna institución pública.

129
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Servicios de salud en el municipio El Llano

Población derechohabiente a servicios de salud 15,508
(Número de personas), 2010

Personal médico, 2011 20

Unidades médicas, 2011 7

Población derechohabiente a servicios de salud del IMSS 4,291
(Número de personas), 2010

Población derechohabiente a servicios de salud del ISSSTE 1,065
(Número de personas), 2010

Población sin derechohabiencia a servicios de salud (Número de personas), 2010 3,283
Familias beneficiadas por el seguro popular, 2010 3,931
Población derechohabiente a instituciones públicas de seguridad social, 2011 3,033

Población usuaria de instituciones públicas de seguridad y asistencia social, 2011 23,375

Consultas por médico, 2011 2,899.5
Consultas por unidad médica, 2011 8,284.3
Personal médico en el IMSS, 2011 o
Personal médico en el ISSSTE, 2011 1
Personal médico en PEMEX, SEDENA y/o SEMAR, 2011 ND
Personal médico en el IMSS-Oportunidades, 2011 10)
Personal médico en la Secretaría de Salud del Estado, 2011 18
Personal médico en otras instituciones, 2011 1
Médicos por unidad médica, 2011 2.9

Unidades médicas en el IMSS, 2011

Unidades médicas en el IMSS-Oportunidades, 2011
Unidades médicas en el ISSSTE, 2011 1

Unidades médicas en la Secretaría de Salud del Estado, 2011 5

Fuente: INEGI, México en Cifras. Información nacional por entidad federativa y municipios

130
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

e.1.7 Trabajo y condiciones laborales

Trabajo y condiciones laborales en el municipio El Llano

Población económicamente activa (Número de personas), 2010 5,849
Conflictos de trabajo, 2014 0
Huelgas estalladas, 2014 0
Trabajadores permanentes y eventuales urbanos afiliados al IMSS, 2011 530
Trabajadores asegurados registrados en el ISSSTE, 2011 258

Fuente: INEGI, México en Cifras. Información nacional por entidad federativa y municipios

e.1.8 Seguridad social

En el año 2013, de acuerdo con el INEGI. Anuario estadístico y geográfico de
Aguascalientes 2014, el municipio El Llano tuvo un total de 723 trabajadores
asegurados ante el IMSS, de los cuales 605 fueron trabajadores permanentes,
14 trabajadores eventuales urbanos y 104 trabajadores eventuales del campo.

Asimismo, en el mismo año hubo 279 trabajadores asegurados registrados en
el ISSSTE, de los cuales 230 son de base, 20 no cuentan base y 29 no se
especificó su nombramiento.

e.1.9 Vivienda

De acuerdo al XIll Censo General de Población y Vivienda INEGI 2010 el
municipio de El Llano cuenta con un total de 4,158 viviendas particulares
habitadas, las cuales representan el 1.4% del total de viviendas de la entidad
(290,777). El promedio municipal de habitantes por vivienda es de 4.45,
ligeramente superior al promedio estatal (4.07).

131
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Vivienda en el municipio El Llano

Total de viviendas particulares habitadas (Viviendas), 2010 4,158
[Promedio de ocupantes en viviendas particulares habitadas (Promedio), 2010. | 445 |
Viviendas particulares habitadas con piso diferente de tierra, 2010 12,248
Viviendas particulares habitadas que disponen de agua de la red pública en el ámbito de 3,955
la vivienda (Viviendas), 2010
Viviendas particulares habitadas que disponen de drenaje (Viviendas), 2010 3,754
Viviendas particulares habitadas que disponen de excusado o sanitario (Viviendas), 2010 3,752
Viviendas particulares habitadas que disponen de energía eléctrica (Viviendas), 2010 4,000
Viviendas particulares habitadas que disponen de refrigerador, 2010 3,240
Viviendas particulares habitadas que disponen de televisión, 2010 3,934
Viviendas particulares habitadas que disponen de lavadora (Viviendas), 2010 2,834
Viviendas particulares habitadas que disponen de computadora (Viviendas), 2010 476
Inversión ejercida en programas de vivienda (Miles de pesos), 2011 6,452
Capacidad instalada de las plantas potabilizadoras en operación (Litros por segundo), ND
2011
Volumen suministrado anual de agua potable (Millones de metros cúbicos), 2011 ND
Parques de juegos infantiles, 2011 9
Tomas domiciliarias de agua entubada, 2011 5,012
Tomas instaladas de energía eléctrica, 2011 5,279

Fuente: INEGI, México en Cifras. Información nacional por entidad federativa y municipios

En cuanto al nivel de hacinamiento, determinado por aquellas viviendas que
cuentan con más de 3 habitantes por recamara, en el año 2010 el 45.18% de
las viviendas particulares habitadas tenía algún nivel de hacinamiento, mientras
que a nivel estatal el porcentaje fue de 30.33%.

132

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

En lo que respecta a la prestación de servicios básicos, encontramos en el
municipio ciertos rezagos en la prestación de los servicios básicos. La
cobertura de agua potable alcanzaba el 95.4%, inferior a la media estatal
(98%).

En lo que respecta al servicio de drenaje (conectado a la red pública), el
municipio alcanzó el 91.3% en el año 2010, inferior a la media estatal (98.3%).

En lo correspondiente a servicio de energía eléctrica existe en el municipio una
cobertura del 96.4% que lo ubica por debajo de la media estatal (99.3%). Las
problemáticas son:

e Falta de drenaje en los puntos marginados del municipio

+ Calidad de viviendas en mal estado en ciertos puntos del municipio

e Calles sin pavimentar y en mal estado

También, las viviendas sin sanitario alcanzaron el 9.68% en el año 2010 y las

que usan leña y carbón para cocinar representaron el 14.96%.

Desarrollo humano y social en el municipio El Llano

Familias beneficiarias por el Programa de Desarrollo Humano Oportunidades, 2010 1,421
Inversión pública ejercida en desarrollo social (Miles de pesos), 2010 5,612
Monto de los recursos ejercidos por el Programa de Desarrollo Humano Oportunidades 14,152

(Miles de pesos), 2010

Localidades beneficiarias por el Programa de Desarrollo Humano Oportunidades, 2010 80

Fuente: INEGI, México en Cifras. Información nacional por entidad federativa y municipios
e.1.10 Seguridad y orden público

A continuación se describe la información relativa al rubro de Seguridad
Pública y Orden Público en el municipio.

133
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Seguridad y orden público en el municipio El Llano

Internos en los Centros de Readaptación Social, 2012 ND

| Porcentaje de accidentes de tránsito terrestre fatales, 2014 | 18.75 |
Capacidad de los Centros de Readaptación Social, 2012 ND
Accidentes de tránsito terrestre en zonas urbanas y suburbanas, 2014 32
Accidentes de tránsito fatales, 2014 6
Delitos por daño en las cosas registrados en el MP del fuero común, 24
2010
Delitos por homicidio registrados en el MP del fuero común, 2010 7
Delitos por lesiones registrados en el MP del fuero común, 2010 44
Delitos por robo registrados en el MP del fuero común, 2010 48
Delitos sexuales registrados en el MP del fuero común, 2010 6

Fuente: INEGI, México en Cifras. Información nacional por entidad federativa y municipios

e.2 Indicadores socioeconómicos

e.2.1 Nivel y distribución de ingresos

El municipio El Llano tuvo una población económicamente activa (PEA) de
5,849 personas en el año 2010, de los cuales 5,462 fue ocupada y 387 no
ocupada, lo que representó el 42.86% de PEA, frente al 56.59% de población

no económicamente activa.

La distribución de la población ocupada en el municipio según el sector de
actividad se describe en la siguiente tabla:

134
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Distribución de la Población Ocupada según sector de actividad, 2010

Agricultura, Ganadería; Aprovechamiento forestal; Pesca y caza

916

Minería; Electricidad, agua y suministro de gas por ductos al
consumidor final; Construcción; Industrias manufactureras

2,040

Comercio al por mayor y al por menor; Transportes; Servicios
financieros, inmobiliarios, profesionales, de apoyo a negocios,
educativos, de salud y asistencia, de esparcimiento, culturales y
deportivos, de alojamiento temporal y de preparación de alimentos
y bebidas; Otros servicios excepto actividades de gobierno;
Actividades del gobierno y de organismos internacionales y
territoriales.

1,643

No especificado

69

Fuente: Cédulas de Información Municipal (SCIM), Unidad de microrregiones, SEDESOL. Véase:
http://www.microrregiones.gob.mx/zap/Economia.aspx?entra=naciongent=018mun=010

e.2.2 Principales actividades del sector primario

Actividades del sector primario en el municipio El Llano, 2011

Superficie sembrada total (Hectáreas), 2011 22,286
Superficie cosechada total (Hectáreas), 2011 1,957
Volumen de la producción forestal maderable (Metros cúbicos rollo), 2011 10)
Superficie sembrada de alfalfa verde (Hectáreas), 2011 213
Superficie sembrada de avena forrajera (Hectáreas), 2011 673
Superficie sembrada de chile verde (Hectáreas), 2011 36
Superficie sembrada de frijol (Hectáreas), 2011 3,145
Superficie sembrada de maíz grano (Hectáreas), 2011 7,302
Superficie sembrada de pastos (Hectáreas), 2011 964
Superficie sembrada de sorgo grano (Hectáreas), 2011 (0)
Superficie sembrada de tomate rojo (jitomate) (Hectáreas), 2011 10)
Superficie sembrada de tomate verde (Hectáreas), 2011 5
Superficie sembrada de trigo grano (Hectáreas), 2011 10)
Superficie sembrada del resto de cultivos nacionales (Hectáreas), 2011 9,948
Superficie cosechada de alfalfa verde (Hectáreas), 2011 213
Superficie cosechada de avena forrajera (Hectáreas), 2011 143

135
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Superficie cosechada de chile verde (Hectáreas), 2011 36
Superficie cosechada de frijol (Hectáreas), 2011 30
Superficie cosechada de pastos (Hectáreas), 2011 769
Superficie cosechada de sorgo grano (Hectáreas), 2011 (0)
Superficie cosechada de tomate rojo (jitomate) (Hectáreas), 2011 10)
Superficie cosechada de tomate verde (Hectáreas), 2011 5
Superficie cosechada de trigo grano (Hectáreas), 2011 10)
Superficie cosechada del resto de cultivos nacionales (Hectáreas), 2011 553
Volumen de la producción de alfalfa verde (Toneladas), 2011 20,061
Volumen de la producción de avena forrajera (Toneladas), 2011 3,319
Volumen de la producción de chile verde (Toneladas), 2011 510
Volumen de la producción de frijol (Toneladas), 2011 63
Volumen de la producción de maíz grano (Toneladas), 2011 1,414
Volumen de la producción de pastos (Toneladas), 2011 4,220
Volumen de la producción de sorgo grano (Toneladas), 2011 10)
Volumen de la producción de tomate rojo (jitomate) (Toneladas), 2011 (0)
Volumen de la producción de tomate verde (Toneladas), 2011 95
Volumen de la producción de trigo grano (Toneladas), 2011 (0)
Superficie sembrada de temporal (Hectáreas), 2011 21,252
Superficie mecanizada (Hectáreas), 2011 21,093
Superficie sembrada de riego (Hectáreas), 2011 1,034
Monto pagado por el PROCAMPO (Miles de pesos), 2011 16,928
Valor de la producción agrícola total (Miles de pesos), 2011 42,107
Valor de la producción de alfalfa verde (Miles de pesos), 2011 15,354
Valor de la producción de frijol (Miles de pesos), 2011 794
Valor de la producción de maíz grano (Miles de pesos), 2011 4,270
Valor de la producción de pastos (Miles de pesos), 2011 1,201
Valor de la producción de sorgo grano (Miles de pesos), 2011 (0)
Volumen de la producción de carne en canal de bovino (Toneladas) 2011 336
Volumen de la producción de carne en canal de porcino (Toneladas) 2011 312
Volumen de la producción de carne en canal de ovino (Toneladas), 2011 8
Volumen de la producción de carne en canal de caprino (Toneladas), 2011 7
Volumen de la producción de carne en canal de gallináceas (Toneladas), 2011 | 31,322
Volumen de la producción de carne en canal de guajolotes (Toneladas), 2011 (0)
Volumen de la producción de leche de bovino (Miles de litros), 2011 18,757
Volumen de la producción de leche de caprino (Miles de litros), 2011 0
Volumen de la producción de huevo para plato (Toneladas), 2011 457

136
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Volumen de la producción de miel (Toneladas), 2011 45

Fuente: INEGI, México en Cifras. Información nacional por entidad federativa y municipio

e.2.3 Principales actividades del sector secundario

Actividades del sector secundario en el municipio El LLano

Volumen de las ventas de energía eléctrica (Megawatts-hora), 2011 23,329
Inversión pública ejercida en obras de electrificación (Miles de pesos), 2009 597
Total de gastos por consumo de bienes y servicios. Sector 31-33. Industrias 5,279
manufactureras. (Miles de pesos), 2008

Fuente: INEGI, México en Cifras. Información nacional por entidad federativa y municipios

e.2.4 Principales actividades del sector terciario

Actividades del sector terciario en el municipio El Llano

Tianguis, 2010 1
Aeropuertos, 2010 10)
Oficinas postales, 2010 9
Mercados públicos, 2010 0
Centrales de abasto, 2010 0
Automóviles registrados en circulación, 2014 1,780
Camiones de pasajeros registrados en circulación, 2014 3
Establecimientos de hospedaje, 2010 10)
Sucursales de la banca comercial, 2010 0

Fuente: INEGI, México en Cifras. Información nacional por entidad federativa y municipios

137
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

e.2.5 Finanzas públicas locales

Finanzas públicas del municipio El Llano

Ingresos propios del municipio, Total 2010 3,115,273
Participaciones federales y estatales (Ramo 28), 2010 41,589,926
Aportaciones federales y estatales (Ramo 33), 2010 12,810,208
Otros ingresos, 2010 577,471
Disponibilidad inicial 484,027
Egresos Total, 2010 58,576,851

Fuente: Cédulas de Información Municipal (SCIM), Unidad de microrregiones, SEDESOL. Véase:

http://www.microrregiones.gob.mx/zap/finanzas.aspx?entra=naciong.ent=018mun=010

e.3 Indicadores socioculturales

De acuerdo con la Enciclopedia de los Municipios y Delegaciones de México,

del INAFED, el origen del nombre de el municipio El Llano se debe a su

estructura y características geográficas que asemejan a un valle o llano. Fue

declarado oficialmente como municipio el 30 de enero de 1992, pues este

territorio formaba parte del Ayuntamiento de Aguascalientes. Lo que fue la casa

grande de la hacienda, fue transformada ese mismo año, en Presidencia

Municipal, esto en lo que ahora es la cabecera municipal que lleva por nombre

Palo Alto y que, en tiempos anteriores fue territorio perteneciente a una de las

haciendas del Mayorazgo de la familia Rincón Gallardo. El casco es de dos

plantas y el sistema constructivo es a base de adobe y piedra, con enmarcados

de cantera en puertas y ventanas.?

2 Recorridos. La vida educativa en los municipios de Aguascalientes: El Llano. Boletín

municipal de Información Educativa/Agosto 2008.

138
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

AGUASCALIENTES

ZACATECAS

JALISCO

Localización del Municipio de El Llano

Fuente: INAFED. Enciclopedia de los Municipios y Delegaciones de México, 2010

e.3.1 Patrimonio tangible e intangible
Patrimonios tangibles
Monumentos históricos:

Iglesia Nuestra Señora de la Luz: se encuentra ubicada enfrente de la casa
grande de estilo neoclásico, y dentro se encuentran sepultados, en sepulcros
de granito blanco, los restos de Rodrigo Rincón Gallardo, hacendado y ex
gobernador de Aguascalientes, junto con su esposa e hijo. Este templo alberga

a la patrona del lugar, la Virgen de la Luz, que data de 1921.

Centros turisticos:

Se pueden visitar fincas históricas de la ex hacienda como Los Fortines que
datan de julio de 1873, así como Las Trojes y los Establos, ahora Auditorio de

Palo Alto. El Cerro El Grande, que tiene 2,500m de altitud sobre el nivel del

139
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

mar, es un bello atractivo natural que puede ser visitado por todos aquellos que
gustan de la aventura, en el se encuentran dos ojos de agua y la Cueva del
Pirul.

Patrimonios intangibles

El Llano es un municipio rico en leyendas, entre ellas destaca la de un
bandolero llamado Juan que robaba a los ricos para ayudar a los pobres. Se
cuenta que este personaje tenía varios escondites en el Cerro Grande ubicado

cerca del lugar; de ahí que algunos le llaman: Cerro Juan El Grande.

Más allá de leyendas, El Llano es producto de su historia. Dentro de ella, la
educación ha jugado un papel fundamental. Tiempo atrás, como resultado de
políticas de Vasconcelos, las denominadas Misiones Culturales, comenzaron a
expandirse por todo el país, con el propósito de llevar cultura, educación y
asistencia a las comunidades más alejadas del desarrollo social. La Misión
Cultural es un elemento digno de rescatar del pasado de El Llano. En sus
inicios, estuvo conformada por una maestra enfermera, una maestra de corte y
confección, un maestro deportista y otro para los talleres de lectura, en los que

participaban los jóvenes.

Finalmente, El Llano cuenta con solo 2 bibliotecas públicas que contienen
4,824 libros. En el año 2013 los habitantes del municipio realizaron 16,748

consultas.

e.3.2 Dinámica social de la comunidad

Con el desarrollo del capital humano y social, podrá existir una
corresponsabilidad, en el entendido de que los habitantes de las comunidades
aledañas para que asuman su compromiso como gestores responsables de los
cambios necesarios en su entorno, cuidando en todo momento no afectar al
ambiente y la salud pública y que el desarrollo del proyecto solar fotovoltáico

Alten 6, traerá consigo una mejora de vida de su municipio.

140
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

RESULTADO DEL ESTUDIO DE LÍNEA BASE

A manera de resumen, de acuerdo con el PNUD (2014), el nivel de desarrollo
humano del Estado de Aguascalientes se calcula mediante los logros de la
entidad en salud (0.885), educación (0.697) e ingreso (0.721), alcanzados en
relación con los parámetros observados a nivel internacional. El resultado
global para el estado es un índice de desarrollo humano (IDH) de 0.763 en el
año 2010, que es comparable con el nivel de desarrollo de países como

Malasia y Serbia.

En este contexto, en el 2010, Aguascalientes fue el municipio con el mayor
desarrollo humano en el Estado es Aguascalientes, con un IDH de 0.789. En
contraste, el municipio con el menor desempeño en la entidad fue
precisamente El Llano, cuyo IDH es 0.661. El documento del PNUD, Indice de
desarrollo humano municipal en México: nueva metodología (2014) señala que

la brecha de desarrollo entre ambos municipios es de 16.3%.

La mayor brecha entre los municipios del Estado de Aguascalientes se
encuentra en el rubro de educación, donde El Llano aparece con el menor
índice (0.532), después de los municipios de Aguascalientes (0.738); Pabellón
de Arteaga (0.666); Jesús María (0.646); Asientos (0.555) y Calvillo (0.536).
Asimismo, en el rubro de ingreso, El Llano aparece en penúltimo lugar con un
índice de 0.620, después de los municipios de Aguascalientes (0.743);
Pabellón de Arteaga (0.692); Jesús María (0.688) y Tepezalá (0.632).

Con las variables descritas con anterioridad, se debe considerar que con la
implementación del PROYECTO SOLAR FV ALTEN SEIS, en el municipio de
El Llano habría opciones de trabajo para los pobladores del lugar, al
presentarse oportunidades viables para laborar en su propia tierra. Este
proyecto puede traer consigo más oferta laboral, y por ende habría nuevas
oportunidades de crecimiento y desarrollo económico. De hecho se estima la

creación de 25 a 30 empleos permanentes en la etapa de operación.

141
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Los resultados positivos en definitiva serían también los económicos: el
fortalecimiento del desarrollo de las actividades productivas ya que se
generaría un mercado de bienes y servicios y se mejoraría los ingresos de las
familias en rezago social. Por otra parte con esto también se ampliaría la
capacidad comunitaria para crear un entorno de participación social, con base

en la formación de redes y desarrollo de actividades productivas.

Finalmente lo que también se pretende es frenar en cierta medida la
sobreexplotación de recursos no renovables y los efectos generados por su
consumo a nivel local. Es por ello que estos hechos han despertado en la
población y en los gobernantes una creciente conciencia social por un mayor
uso de las energías renovables en este caso el Proyecto Solar Fotovoltaico
Alten Seis.

La tecnología para la energía solar es en cierta medida nueva para el
municipio. Esto supone disponer de poca experiencia y de personal capacitado
en el manejo de estas energías limpias y modernas, energías renovables son
esenciales para evitar daños irreversibles al sistema climático global. En
muchas ocasiones, el factor limitante para implementar la energía solar bajo
paneles fotovoltaicos, es la falta de financiación. La energía presenta una serie
de ventajas comparativas frente a otras alternativas, como puedan ser el motor
diésel o el gas, que implican un mayor gasto de mantenimiento, transporte de
los combustibles y contaminación. La energía solar es, sin duda, la mejor
opción por ser una energía limpia. También hay que mencionar como ventaja
en la energía solar el ahorro familiar y la generación de trabajos para otros

profesionales de la comunidad.

Por lo anteriormente expuesto, es necesario promover la integración de figuras
de participación ciudadana e institucional, sobre todo de las comunidades
aledañas al proyecto Alten Seis, y de los municipios de El Llano y
Aguascalientes y en general a todos los actores involucrados e interesados en

torno al proyecto.

142
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

F. CARACTERIZACIÓN DE PUEBLOS Y COMUNIDADES INDÍGENAS

La población indígena es un importante grupo social de mexicanos que dada
su cultura, su historia y su lengua identificamos como los pueblos originarios de
nuestro país. Estos pueblos representan una historia y una cultura que si bien
son la base de la nacionalidad mexicana, también expresan años de lucha

contra la pobreza, la discriminación y la desigualdad.

En México, los indígenas además de ser descendientes de poblaciones que
habitaban en el país en épocas prehispánicas tienen en común un referente
étnico, se caracterizan por sus valores culturales, idioma e identidad propios,
así como por sus formas de organización social y modalidades específicas de
vincularse con la naturaleza, de organizarse para el trabajo y de regirse por las

normas y leyes que dicta su tradición (CONAPO, 1997).

Para el área de influencia del Proyecto Solar Fotovoltaico Alten Seis, se
delimitaron los municipios de El Llano y Aguascalientes como áreas de
influencia, observando que existe la presencia de población indígena. Es
importante considerar que un rasgo fundamental es su diversidad y pluralidad.
Los indígenas presentes en el área de influencia no son un cuerpo
homogéneo, lo cierto es que entre ellos y a su interior se vive una pluralidad
lingúística, cultural e incluso religiosa, concluyendo que el mundo indígena es

complejo y diverso.

De acuerdo a las Cédulas de información básica de los pueblos indígenas de
México, de la Comisión Nacional para el Desarrollo de los Pueblos Indígenas
(CDI) se analizó la información con referencia a los resultados del XII Censo
General de Población y Vivienda del año 2000 y del Censo de Población y
vivienda 2010. Aplicando la metodología que utiliza la CDI para estimar a la
población indígena, el municipio El Llano pasó de estar únicamente
conformada por 4 habitantes indígenas el año 2000 a 54 en el año 2010, y el
municipio Aguascalientes pasó de tener 2,742 habitantes indígenas en el 2000
a 4,562 en el 2010.

143
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

La población indígena presente en el municipio El Llano es dispersa y presenta
un grado de marginación medio, mientras que la población en el municipio de
Aguascalientes es dispersa y su grado de marginación es muy bajo, por lo que
se espera que el proyecto no afecte sus costumbres, cultura y otros aspectos

de interés.

Población indígena en las áreas de influencia directa e indirecta
010 El Llano 54 Dispersa Medio
001 Aguascalientes 4,562 Dispersa Muy bajo

Fuente: Catálogo de Localidades Indígenas de México 2010.

Ahora bien, por lo que se refiere a la población indígena por localidades en las
áreas de influencia al proyecto solar fotovoltáico Alten Seis, tenemos la
siguiente distribución en el área de influencia núcleo y en las áreas de
influencia directa e indirecta:

Población indígena en las localidades del área de influencia núcleo

San Miguel de los

0080 Sandovales Medio 186

0101 Santa Elena Bajo 127 1
Santa Rosa (El

0107 Huizache) Bajo 1,050 3

Fuente: Catálogo de Localidades Indígenas, CDI, 2010

144
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Población indígena en las localidades del área de influencia directa

0001 Palo Alto Bajo 5,399 13
0025 Las Flores (El Cotón) Medio 88

0027 Francisco Sarabia 625 5

(La Reforma) Medio

0042 La Luz Medio 870 7
0057 El Novillo Medio 865 6
0074 El Retoño Medio 591 4
0119 La Tinaja Medio 470 1

0213 El Llano (El Cereso) ND 327 5

Fuente: Catálogo de Localidades Indigenas, CDI, 2010.

Población indígena en las localidades del área de influencia indirecta

0001 Aguascalientes Muy bajo 722,250 4,154

Fuente: Catálogo de Localidades Indígenas, CDI, 2010.

145
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

G. ANÁLISIS DE ACTORES DE INTERÉS

Un aspecto de suma importancia al realizar la Evaluación de Impacto Social del
Proyecto Solar Fotovoltaico Alten Seis es considerar los intereses y
expectativas de los actores involucrados o interesados en el mismo. El análisis
de actores interesados sirve para identificar y esclarecer qué grupos y
organizaciones están directa o indirectamente involucrados en el proyecto, de
tal forma que se pueda tomar en consideración sus derechos, intereses,

importancia e influencia.

9.1 Identificación de actores de interés

Los actores de interés se refieren a aquellas personas físicas o morales, que
en el contexto de una determinada acción o circunstancia, pueden ganar o
perder algo, obtener o no lo que desean, salir beneficiados o perjudicados con
el desarrollo de un proyecto, por pequeño o sencillo que éste sea. En este
sentido, se pueden considerar como actores interesados a las distintas
organizaciones, empresas, grupos e individuos que participan o están
interesados en un proyecto. El apoyo de estos actores al proyecto o bien la

resistencia al mismo es vital para que el proyecto se empiece a ejecutar.

En general, la relación de los actores de interés con el proyecto se puede
clasificar en causal, de beneficio y de influencia. En las relaciones causales, los
comportamientos de los actores son la causa del problema; en las relaciones
de beneficio, los actores clave perciben beneficios derivados del proyecto, y en
las relaciones de influencia los actores pueden influir a favor o en contra en la

ejecución del proyecto, e incluso llegar a detenerlo.

En el caso concreto del Proyecto Solar Fotovoltaico Alten Seis se identifica que
las relaciones de los actores con el proyecto son principalmente de beneficio y
de influencia. Como actores beneficiados está la Empresa Promovente, las
autoridades del municipio El Llano y los propietarios de los terrenos. Los

actores de influencia principal son los pobladores del municipio de El Llano

146
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

pertenecientes al área de influencia directa del proyecto y los pobladores de las

comunidades aledañas al área núcleo del proyecto.

9.2 Análisis de influencia de actores de interés

Para el análisis de influencia de los actores de interés es importante identificar
los intereses, los problemas percibidos y los recursos o mandatos con los que
cada grupo de actores cuentan. Con estos datos se construye una matriz de
análisis de actores de interés. A continuación, se describen los conceptos

anteriormente mencionados en letra cursiva.

Los grupos son aquellos que están directamente involucrados o afectados por
el desarrollo del proyecto y sus posibles impactos positivos o negativos. Los
problemas percibidos son aquellos problemas específicos o condiciones
negativas relacionadas al proyecto, tal y como los percibe el grupo perjudicado.
Los recursos se pueden clasificar en financieros y no financieros.
Especialmente, los recursos no financieros son muy importantes, ya que tienen
que ver con la capacidad de organización de los grupos directamente
involucrados o afectados por el desarrollo del proyecto, como por ejemplo, la
capacidad de iniciar una huelga o la influencia que tengan sobre la opinión
pública. Finalmente, los mandatos se refieren a la autoridad formal que tienen

ciertos grupos organizados y que están en sus estatutos, misión, etc.

Ahora bien, la matriz de análisis de actores de interés indica que la empresa
promovente es un actor beneficiario del proyecto, ya que sus principales
intereses son realizar un proyecto energético sostenible y de calidad que
contribuya positivamente a mitigar el Cambio Climático, así como obtener
ingresos por medio de la generación de electricidad. Otro interés de la empresa
promovente es la oportunidad de realizar alianzas con distintos actores en la
entidad de Aguascalientes para llevar a cabo los proyectos energéticos
sostenibles que la empresa promueve. Los principales recursos con los que
cuenta la empresa son financieros y de amplia experiencia global en el

desarrollo de proyectos energéticos sostenibles.

147
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

En el mismo sentido, la matriz indica que los propietarios de los terrenos donde
se desarrollará el proyecto son actores que guardan una relación de beneficio
con el proyecto. El principal interes de estos actores es recibir un precio justo
por su tierra. Los recursos principales de estos actores son la tierra, que reune
las condiciones más apropiadas para la instalación de un proyecto de esta

naturaleza.

"Es una empresa seria y confiable, he visto como siempre nos toman en
cuenta para informarnos de sus proyectos, veo que les preocupa mucho
nuestro sentir... El proyecto es excelente, va a traer mejoras tanto a nuestros
predios como a nuestra vida misma.. se me hace muy bueno." (Sr. Filiberto
Martínez, propietario de uno de los predios donde se desarrollará el proyecto
Alten Seis)

"Mi opinión es buena porque la ciencia no deja de avanzar y el hecho de
que una empresa como esta venga a ejercer acá es excelente.... Mi evaluación
es buena porque yo voy a ser parte de la empresa...Solo el presupuesto de
renta me parece un poco bajo por el hecho de que el beneficio que obtendrá la
empresa será muy bueno, excelente dijera yo..." (Sra. Angélica Leticia Sánchez
Flores, propietaria de uno de los predios donde se desarrollará el proyecto
Alten Seis)

Continuando con la matriz de actores de interés, los funcionarios de gobierno
municipal guardan una relación de beneficio e influencia con el proyecto. Los
principales intereses de las autoridades municipales son el impulso al
crecimiento del PIB del municipio que este tipo de proyectos genera, ya que se
crea infraestructura, empleos directos e indirectos y se recaudan ingresos por
concepto de licencias o permisos municipales (permiso de uso de suelo,
permiso de construcción). Además, las autoridades también desean generar
alianzas con empresas energéticas sustentables que promuevan proyectos que
contribuyan a la protección del medio ambiente y a disminuir las emisiones de

gases de efecto invernadoro, al generar electricidad por fuentes de energías

148
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

renovables y no por combustibles fósiles. Los recursos con los que cuentan las
autoridades municipales son las leyes, normas y los planes de desarrollo

municipal.

Los pobladores del municipio El Llano y de las comunidades aledañas al
proyecto solar fotovoltaico son otros actores clave que guardan una relación de
influencia en el proyecto. Los pobladores tienen como interés principal la
generación de empleos que el proyecto puede traer para el municipio, ya que
se requerirá mano de obra local y se requiere diversificar las fuentes de
empleo, ya que por ejemplo, los pobladores de las comunidades aledañas al
proyecto, se dedican principalmente a la agricultura y a la ganadería. Un punto
importante es que los pobladores identifican a la energía solar como una
energía que no contamina. Finalmente, estos actores pueden tener una
capacidad de organización y movilización que influya en los tiempos de

ejecución del proyecto.

"Me gustaría que se generaran empleos para la comunidad..." (José Luis
Pedroza Díaz, habitante de San Miguel de los Sandovales sobre el proyecto
solar fotovoltaico Alten Seis)

"Es bueno [el proyecto solar Alten Seis], porque trae oportunidades de
trabajo..." (José de Jesús Flores, habitante de Santa Clara Las Mieleras.

"Está bien, porque es una energía que no contamina..." (Lucero Roque
Salas, habitante de la localidad San Miguel de los Sandovales sobre el

proyecto solar fotovoltaico Alten Seis)

A continuación se muestra la matriz de análisis de actores de interés en el

Proyecto Fotovoltaico Alten Seis:

149
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Matriz de Análisis de Actores de Interés

Empresa Realizar un proyecto energético No se especificó Financieros
Promovente sostenible, de calidad que
contribuya al bienestar social. Experiencia global
Obtener ingresos por medio de la
generación de electricidad
Realizar alianzas con autoridades
locales
Propietarios delos Precio justo de su tierra No se especificó Tierra
predios
Obtención de ingresoS
Funcionaros de Crecimiento del PIB del municipio Costos por construcción de Leyes y Normas
gobierno infraestructura para el
Creación de empleos directos e proyecto por parte del Planes de
municipal indirectos municipio desarrollo regional y
municipal
Recaudación de ingresos por
concepto de permisos municipales
Protección del medio ambiente
Pobladores del Creación de empleo No se especificó Capacidad de
municipio de movilización
Protección y no contaminación
Influencia en la
de su entorno n pública
Pobladores de las Creación de empleo No se especificó Capacidad de
comunidades movilización
aledañas al Protección y no contaminación
proyecto Influencia en la
de su entorno Opinión pública

150
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

9.3 Estrategia de interacción con los actores de interés

Derivado de la matriz de análisis de actores interesados descrito con

anterioridad, se describe la estrategia de interacción con los actores de interés.

En relación con la empresa promovente como un actor beneficiario del
proyecto, la estrategia de interacción es una entrevista semi-estructurada en la
que se plantean algunas preguntas a la empresa que buscan explorar las
motivaciones de la misma para llevar a cabo el proyecto y la pertinencia del
mismo. En primer término se pide a la empresa que especifique su misión y los
valores que la constituyen. Asi mismo, se plantea a la empresa las razones por
las que ha seleccionado al municipio El Llano para la construcción de un
parque solar fotovoltaico, asi como la forma en que considera que este

proyecto impactará en el municipio.

En el mismo sentido, los propietarios de los terrenos donde se desarrollará el
proyecto son actores que guardan una relación de beneficio. De tal forma, que
a estrategia de interacción es también una entrevista semi-estructurada en la
que se busca analizar las motivaciones y percepciones de los propietarios con

relación al proyecto. Así, se pide a los propietarios su opinión sobre la empresa

promovente y su evaluación sobre el proyecto que ésta pretende desarrollar en

sus predios.

Continuando con la estrategia de interacción de los actores interesados, ya se
ha mencionado que los funcionarios de gobierno municipal guardan una
relación de beneficio e influencia con el proyecto. Nuevamente, se recurre a la
entrevista semi-estructurada para profundizar en el conocimiento de estos
actores clave sobre la empresa promovente y el proyecto solar fotovoltaico que
se pretende desarrollar en el municipio. Pero más importante aún, se utiliza
esta técnica para explorar las opiniones de estos actores clave sobre los
impactos (positivos y negativos) que el desarrollo de este proyecto tendrá tanto

en el municipio como en las comunidades aledañas al mismo.

151
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

También, esta técnica es relevante para conocer si el propio gobierno
municipal está implementando estrategias de información a la población sobre
el proyecto y cómo el municipio colaborará con la empresa promovente para la

mejor ejecución del mismo y la mitigación de los posibles impactos.

Para finalizar con la estrategia de interacción con los actores de interés, se ha
mencionado con anterioridad que los pobladores del municipio El Llano y de las
comunidades aledañas al proyecto solar fotovoltaico son otros actores clave
que guardan una relación de influencia en el proyecto y que por este tipo de
relación son actores que pueden tener capacidad de movilización y
organización que influya en los tiempos de ejecución del mismo. En este
sentido, la entrevista semi-estructurada es útil para explorar, en primer término,
qué tanto conocen los pobladores sobre la energía solar, así como el tipo de
información y juicio que tienen sobre el mismo, y sus expectativas, es decir,
cómo piensan que este proyecto les puede beneficiar o afectar. El conocer
estas percepciones ayuda a prever el nivel de involucramiento de estos actores
con el proyecto para estimar su capacidad potencial de organización, recursos
y movilización, pero también es útil para desarrollar un mejor plan de

comunicación y vinculación con la comunidad.

152
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

H. IDENTIFICACIÓN, CARACTERIZACIÓN, PREDICCIÓN Y VALORACIÓN
DE LOS IMPACTOS SOCIALES

h.1. Identificación de las variables de la Evaluación de Impacto Social

a. Características de la población

En el Estado de Aguascalientes hay una población total indígena de 6,426
habitantes. Esta población representa el 0.54% del total de la población estatal
que para el 2010 ascendía a 1,184,996 habitantes. Las características de las
comunidades indígenas que están asentadas en el área de influencia del
proyecto están influenciadas por el fenómeno histórico de las migraciones
contemporáneas. La población indígena en los municipios El Llano y
Aguascaliientes es dispersa y con grados de marginación medio y muy bajo.
De acuerdo con las Cédulas de Información Básica de los Pueblos Indígenas
de México, tomando los censos de 2000 y 2010, la población de 5 años y más
que habla lengua indígena en los municipios El Llano y Aguascalientes pasó de
estar únicamente conformada en 2000 por 2,427 pobladores en los dos
municipios a 1,776 pobladores para el año 2010.

b. Estructuras comunitarias e institucionales

Durante el trabajo de campo y documental se identificó como estructura
comunitaria importante, relacionada con la educación, el Centro de Maestros
inaugurado en el año 2006 y que funciona como un centro de actualización y
capacitación de los docentes en el municipio. Sin embargo, es importante la
promoción de asociaciones que puedan avocarse a resolver problemas y a
desarrollar iniciativas de interés para los miembros de la comunidad. Esto exige
la participación y articulación de actores organizados entre los cuales deben

existir lazos de confianza, reciprocidad y cooperación.
c. Recursos políticos y sociales

Los recursos políticos de los dos municipios los integran los distintos Comités

municipales de los partidos políticos entre los que destacan el PRI, el PAN, el

153
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Verde Ecologista. Los recursos sociales vertidos en los municipios, vienen
mayoritariamente de los dos órdenes de gobierno (Federal y Estatal) a través
de la Secretaria de Desarrollo Social, la SAGARPA y la Secretaría de
Economía con los programas de apoyo. Y por parte de los gobiernos
municipales a través de las Direcciones de Desarrollo Social, de Desarrollo
Urbano o Rural, de Fomento y Desarrollo Económico y los DIF's municipales,

entre otros.

d. Cambios individuales y de la familia

Según datos oficiales del INEGI el municipio El Llano tenía 18,828 personas en
el año 2010, la cual se distribuyó en 4,154 hogares, de los cuales el 15.84%
están encabezados por jefatura femenina y el 84.16% restante están
encabezados por jefatura masculina. Mientras que el municipio de
Aguascalientes contaba con 797,010 habitantes en el 2010, el cual está
distribuido en 201,071 hogares, de los cuáles el 24.03% está encabezado por

jefatura femenina y el 75.97% por jefatura masculina.

e. Recursos de la comunidad

Son todas las organizaciones tanto institucionales (federal, estatal y municipal),
políticas y civiles que sirven a la comunidad en esta área geográfica,
proporcionando herramientas que ayudarán a sus habitantes a crecer de una

manera positiva y mejorar la calidad de vida de los mismos.

h.2 Identificación y caracterización de los impactos sociales

Criterios y metodologías de evaluación

Después de identificar las interacciones ambientales en las etapas del proyecto
se procede a calificar la magnitud de los impactos, considerando los siguientes
criterios:

1. Carácter del Impacto. Se analiza si la acción del proyecto deteriora o

mejora las características del componente ambiental, esto si el impacto es:

154
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

+ Benéfico (+)
+ Adverso (-)

2. La intensidad: se refiere al grado de incidencia del impacto identificado en
la interacción acción - componente ambiental. En la valoración, cuya escala
varía de acuerdo a las decisiones de cada grupo de trabajo, el valor más
bajo representa el menor grado de incidencia y el valor máximo la

modificación total del componente ambiental, la escala aquí utilizada es la

siguiente:
+ Impacto de Baja Intensidad 1
+ Impacto de Moderada Intensidad 5
+ Impacto de Alta Intensidad 10

3.- Extensión espacial del efecto: La extensión está referida al área de
influencia teórica del impacto en relación con el entorno del proyecto. Si la
acción produce un efecto muy localizado se considerará que el impacto
tiene carácter puntual, mientras que el efecto local se presenta entre los
límites del predio y hasta 15 km a la redonda, y será considerado como
regional cuando se presenta en una extensión mayor de 15 Km. del predio.

Las escalas de valoración empleadas son:

+ Puntual 1
e Local 5
+ Regional 10

.
4. Persistencia del Impacto. El criterio de persistencia considera el tiempo de
permanencia del impacto desde el momento que empieza presentarse
hasta que desaparece. Se considera fugaz cuando el efecto del impacto
dura el mismo periodo de tiempo que la actividad que lo genera, temporal
cuando el efecto del impacto dura más que la actividad que lo genera, de 1
hasta 5 años, y se considera permanente cuando el efecto del impacto
permanece en el componente ambiental afectado por un tiempo mayor de 5
años. La persistencia de un impacto se puede calificar de acuerdo a la

siguiente escala:

155
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

+ Fugaz 1
+ Temporal 5
+ Permanente 10

5. Reversibilidad del Impacto: La reversibilidad está referida a la posibilidad
de reconstrucción del componente o el medio afectado por la incidencia del
impacto. Es decir evalúa la posibilidad que tiene el medio de retornar a la
situación que el mismo presentaba antes de ser ejecutada la acción que los

origina sin la introducción de medidas de control.

+ Reversible 1
+ Parcialmente reversible 5
e  Irreversible 10

6. Momento en que se produce el impacto: Este criterio califica el momento
de ocurrencia del impacto con respecto a la acción que lo genera. Evalúa
pues la diferencia de tiempo existente entre la ejecución de la acción y el
comienzo del efecto. En la medida en que esa diferencia de tiempo sea
menor, el impacto será, de acuerdo a este criterio, más significativo. A tales

fines se propone la escala siguiente:

e Largo plazo 1 (más de 5 años)
+ Mediano plazo 5 (entre 1 y 5 años)
+ Inmediato 10

En este criterio se asume que los impactos inmediatos son de mayor relevancia
pues requieren, paralela a la ejecución de la acción, la actuación con una
medida de control ambiental a fin de evitar, minimizar o corregir su incidencia.
Los impactos a presentarse a largo plazo tienen menor significación debido a
que habrá un lapso de tiempo entre la ejecución de la acción y la ocurrencia del
mismo, lo cual abre las posibilidades de encontrar, en el período de tiempo a

transcurrir, métodos técnicos o científicos para controlar su nivel de alteración.

156
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Indicadores de impacto social

Los indicadores de impacto son aquellos que evalúan el estado y la evolución
de determinados factores sociales. Muchos de ellos expresan simplemente
parámetros puntuales, otros pueden obtenerse a partir de un conjunto de
parámetros relacionados por cálculos complejos. Los indicadores tienen como
objetivo prioritario la evaluación, cuantificación y adecuación de las
actuaciones previstas para la consecución de los objetivos. Así mismo los
indicadores cuantifican la evolución en el tiempo de la situación social de la

zona de estudio.

Las actividades por etapa que contempla el Proyecto Solar Fotovoltaico

Alten Seis son:

Obra Civil
Preparación del terreno
Delimitación del predio

Despalme
Limpieza

Construcción

Suministros

Construcción instalación FV

Construcción línea de evacuación (MT)

Infraestructura de conexión AT en la SE de Transformación
Puesta en servicio

Mantenimiento
Operación

Puesta en marcha del Parque Solar

Comprobaciones previas

157
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Abandono de sitio

Retiro de la infraestructura
Estabilización de pendientes
Dejar el sitio en óptima
condiciones para ser reutilizado
como zonas agrícolas

Reforestación con especies locales

Los Factores sociales identificados son: Sociales, Económicos, Ambientales y

Culturales.

Indicador 1. Riesgo de accidentes. Aumento en la probabilidad del riesgo de
accidentes debido al uso de maquinaria para la construcción de caminos y

unidades de transporte de materiales.

ndicador 2. Generación de empleo. Generación de fuentes de trabajo
temporales o definitivos, directos e indirectos debido a la realización de

proyecto.

ndicador 3. Uso de servicios locales. Ocasionado por la adquisición de
materiales e insumos en las etapas de preparación del sitio-construcción, así
como la etapa de operación y mantenimiento, además del uso de servicios

públicos en la etapa de preparación del sitio-construcción.

ndicador 4. Nivel de ruido. Causado por el empleo de maquinaria y de
equipo durante la etapa de preparación del sitio y construcción general,

operación y abandono.
Indicador 5. Emisión de contaminantes a la atmósfera. Causado por el

tránsito vehicular sobre caminos de terracería, con lo que se emiten partículas

finas que afectan la calidad del aire.

158
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Factores Socioeconómicos

Características del impacto

Descripción

Etapas

Preparación del sitio y construcción

Descripción de las acciones

Apertura de caminos

Afectación Ambiental

Riesgo de accidentes vehiculares

Carácter del Impacto Adverso
Intensidad del impacto Moderado
Persistencia del Impacto Temporal
Extensión del Impacto Puntual

Valor de Impacto

Impacto moderado

Características del impacto

Descripción

Etapa

Operación y mantenimiento

Descripción de las acciones

Trabajos de mantenimiento de la vía y del
señalamiento vial

Afectación Ambiental

Generación de empleo

Carácter del Impacto Benéfico
Intensidad del impacto Baja
Persistencia del Impacto Temporal
Extensión del Impacto Puntual

Valor de Impacto

Impacto bajo o compatible

159
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Características del impacto

Descripción

Etapas

Preparación del sitio y construcción
Operación y mantenimiento

Descripción de las acciones

Adquisición de materiales e insumos y uso de servicios
públicos

Afectación Ambiental

Uso de servicios locales

Carácter del Impacto Benéfico
Intensidad del impacto Moderado
Persistencia del Impacto Temporal
Extensión del Impacto Local

Valor de Impacto

Impacto moderado

Factores Ambientales

Características del impacto

Descripción

Etapa

Preparación del sitio, construcción, operación y abandono

Descripción de las acciones

Trabajos de preparación del sitio, construcción, operación
y abandono

Afectación ambiental

Generación de ruido

Carácter del impacto Adverso
Intensidad del impacto Moderado
Persistencia del impacto Temporal
Extensión del impacto Local

Valor del impacto

Impacto moderado

160
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Características del impacto

Descripción

Etapa

Preparación del sitio, construcción, operación y abandono

Descripción de las acciones

y abandono

Trabajos de preparación del sitio, construcción, operación

Afectación ambiental

Emisión de contaminantes a la atmósfera

Carácter del impacto Adverso
Intensidad del impacto Moderado
Persistencia del impacto Temporal
Extensión del impacto Local

Valor del impacto

Impacto moderado

h.2 Predicc y valoración de los impactos sociales

Escala de Temporalidad

Puntuación

Corto Plazo

Menor de 5 años

Medio Plazo

De 5a 20 años

Largo Plazo

De 20 a 40 años

Permanente

Más de 40 años

Escala Espacial

¡Area Núcleo

¡Area de Influencia Directa

¡Area de Influencia Indirecta

Regional

Nacional

nternacional

Gravedad

Beneficio

161

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Significancia Social Positivo | Negativo

Baja Hay un Impacto Social aceptable donde la mitigación
es deseable pero no esencial.

El Impacto Social es mínimo y no justifica la
cancelación del proyecto, incluso en combinación con
otros impactos equivalentes.

Los Impactos Sociales podrían tener efectos positivos
de corto o medio plazo en el entorno.

Moderada | Hay un Impacto Social que exige de Medidas de
Prevención y Mitigación.

El Impacto Social es mínimo y no justifica la
cancelación del proyecto, pero en combinación con
otros impactos puede impedir el desarrollo del
proyecto.

Los Impactos Sociales podrían tener efectos positivos
de mediano o largo plazo en el entorno.

Alta Hay un Impacto Social grave que requiere
inevitablemente de una Medida de Mitigación, en su
defecto puede justificar la cancelación del proyecto.
Estos Impactos Sociales generan efectos graves,
negativos y positivos, con consecuencias de largo
plazo.

Muy Alta | Hay un Impacto Social muy grave, suficiente por sí
mismo que justifica la cancelación del proyecto.

Estos Impactos Sociales generan un cambio
permanente, irreversible y, en su caso, no mitigable.

Impacto ligero en las

Ligero Comunidades Ligeramente benéfico -
impactadas [para las Comunidades
z se
Impacto moderado en 2
Moderado las Comunidades Moderadamente
impactadas benéfico para las

Comunidades
impartadac

Impacto grave en las -
Comunidades Benéfico para las

impactadas Comunidades
IAN

Grave/ Benéfico

Un cambio muy grave -
en las Comunidades | Altamente benéfico

impactadas para las comunidades
it

Muy grave/ Muy
benefico

162

EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

h.3_ Medidas de prevención y mitigación de los impactos sociales
negativos

Una vez que se ha realizado la identificación, la predicción y la valoración de
los impactos sociales del proyecto Alten Seis se proponen las medidas de
prevención y mitigación de los impactos sociales negativos. Como se ha
señalado en las páginas anteriores, los impactos sociales negativos
identificados son: riesgo de accidentes, generación de ruido y emisión de
contaminantes a la atmósfera durante el despalme, los cuales tienen un

impacto moderado para las comunidades.

La principal medida de prevención y mitigación de los impactos sociales
negativos es la realización de un Programa de Vigilancia para el cumplimiento
de las actividades del Proyecto Alten Seis y que tendrá como objetivos: Evaluar
los componentes del sitio y verificar la viabilidad de la obra en función de la
autorización de los impactos sociales, así como vigilar la aplicación de las

medidas de prevención y mitigación que se deberán aplicar al proyecto.

El programa tiene los siguientes alcances:

1.-Evaluación social inicial del sitio

2. Entrevista con Supervisor de Obra y aplicación de Lista de Verificación.

3. Promover el cumplimiento social mediante pláticas de sensibilización,
campañas, u otros a los trabajadores.

4. Reporte de desviaciones al supervisor de la compañía contratista.

5. Verificación de corrección de anomalías (seguimiento hasta la corrección).

6. Integración de evidencias para Reporte de Cumplimiento social

Otras medidas de prevención y mitigación de impactos sociales negativos

Generación de ruido: para mitigar el impacto negativo por la emisión de ruido
se buscará que los vehículos estén en condiciones óptimas de operación,
efectuando el mantenimiento necesario y que la maquinaria cuente con mofle y

silenciador.

163
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Emisión de contaminantes a la atmósfera: para mitigar el impacto negativo

por la emisión de contaminantes a la atmósfera se aplicarán técnicas de control

de emisiones, por ejemplo, se procurará el riego de las zonas de trabajo con

agua para evitar la dispersión de polvos.

h.4 Medidas de ampliación de impactos sociales positivos

Las medidas de ampliación de los impactos sociales positivos son:

Creación de empleos directos e indirectos. El proyecto contribuye a
la creación de empleos directos e indirectos durante las etapas de inicio
de la obra, construcción y operación.

Incremento del PIB de los municipios, ya que por la naturaleza del
proyecto se da la recaudación de ingresos municipales por el pago de
permisos de licencia de suelo y de construcción por parte de la empresa
promovente.

Inversión social en beneficio de las localidades del área influencia
núcleo y directa al proyecto. El proyecto contribuye al desarrollo
humano de las localidades impactadas en el área núcleo y área de
influencia directa del proyecto mediante la implementación de un Plan
de Inversión Social. El Plan de Inversión Social se diseña de
conformidad con el Plan de Implementación de las Medidas de
Prevención y Mitigación de impactos sociales negativos, y de las
Medidas de Ampliación de Impactos sociales Positivos, así como con la
participación de los actores interesados en el proyecto, bucando que
esta participación sea justa y equitativa en los beneficios asociados al
mismo.

Contribución a mitigar el Cambio Climático. Este proyecto se
caracterizará por la implementación de energía eléctrica renovable a
través de paneles fotovoltaicos, aprovechando la alta radiación solar
que llega a esta zona y por ende, las energías renovables no producen
emisiones de CO2 y otros gases contaminantes y no generan residuos

de difícil tratamiento y son inagotables. El proyecto posicionará al

164
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Estado de Aguascalientes y al municipio El Llano como uno de los
principales generadores de energía solar fotovoltaica en México, lo que

tendrá efectos positivos de imagen y económicos.

Con el desarrollo de este proyecto se dejarían de producir 474,346.51
Tn-C0%/año. Incluso el proyecto tiene ventajas sobre otro tipo de
energias renovables, como en el caso de las hidroeléctricas, las cuales
tienen un fuerte impacto en toda el área de embalse de la presa; o las
eólicas, con impacto importante en las poblaciones de aves. Y tampoco

utiliza materiales de alto riesgo como en el caso de una central nuclear.

+ Fortalecimiento de la seguridad energética. Este proyecto contribuye
con el objetivo 4.6 de seguridad energética que plantea el Plan Nacional
de Desarrollo 2013-2018, y que pretende abastecer de energía al país
con precios competitivos, calidad y eficiencia a lo largo de la cadena
productiva. Así como con la generación de energía eléctrica a partir de
fuentes e energías renovables contribuyendo a la diversificación de la
matriz energética, tal y como establece como prioridad el Programa
Sectorial de Energía 2013-2018.

+ Uso de servicios locales. La adquisición de materiales, equipo e
insumos en las etapas de preparación y mantenimiento del sitio-
construcción, asi como en la etapa de operación y mantenimiento. En la
medida de lo posible en los establecimientos del municipio y la región,

para con ello enriquecer las economías local y regional.

165
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

|. REFERENCIAS BIBLIOGRÁFICAS

+ Anuario Estadístico y Geográfico de Aguascalientes, 2014. Gobierno de
Aguascalientes, Instituto Nacional de Estadística y Geografía. ISBN: 978-
607-739-326-9.

+ Bogdan, R., Taylor, S. J. (1992). Introducción a los métodos cualitativos en
investigación. La búsqueda de los significados. Madrid: Paidós.

+ Catálogo de localidades indígenas 2010, Comisión Nacional para el
Desarrollo de los Pueblos Indígenas, disponible en:
http://catalogo.datos.gob.mx/dataset/localidades-
indigenas/resource/bcd09217-c573-4473-af82-0731a6662f5d

+ Cédulas de Información básica de los pueblos indígenas de México,
Comisión Nacional para el Desarrollo de los Pueblos Indígenas, disponible
en: http://www.cdi.gob.mx/cedulas/index.html

e Coller, X. (2005) Estudios de casos. Cuadernos metodológicos núm. 30.
Centro de Investigaciones Sociológicas.

+ Consejo Nacional de Población. Proyecciones de la población 2010-2050.
Estimaciones y proyecciones de la población por entidad federativa.
Disponible en:
http://www.conapo.gob.mx/es/CONAPO/Proyecciones_Datos

+ Gobierno del Estado de Aguascalientes. Recorridos, la vida educativa en
los municipios de Aguascalientes: El Llano, Boletín municipal de
Información Educativa, Agosto, 2008.

+ índice de Desarrollo Humano Municipal en México: nueva metodología.
Programa de las Naciones Unidas para el Desarrollo (PNUD), Marzo 2014.

+ Informe Anual sobre la Situación de Pobreza y Rezago Social 2016 de la
Secretaria de Desarrollo Social. Informes por municipios y demarcaciones
territoriales. Disponible en:
http://www.gob.mx/sedesol/documentos/informe-por-municipios-y-

demarcaciones-territoriales-nuevo-leon

166
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

e Instituto Nacional para el Federalismo y el Desarrollo Municipal. INAFED.
Enciclopedia de los Municipios y Delegaciones de México, 2010,
disponible: http://www.inafed.gob.mx/work/enciclopedia/

+ Instituto Nacional de Estadística y Geografía (INEGI). Censo de Población
y Vivienda 2010, disponible en: www.censo2010.org.mx/

+ Instituto Nacional de Estadística y Geografía, México en Cifras, Información
Nacional por Entidad Federativa y Municipios, disponible en:
http://www3.inegi.org.mx/sistemas/mexicocifras/

e Lawrence, W. (2005). Social Research Methods: Qualitative and
Quantitative Approaches. Allyn 8 Bacon.

+ Vela, F. (2008). El acto metodológico básico de la investigación social: La
entrevista cualitativa. En M. L. Tarrés, Observar, escuchar y comprender.
Sobre la tradición cualitativa en investigación social. México: Miguel Ángel
Porrúa — El Colegio de México — FLACSO, 63-131.

167
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

11. APARTADO B. PLAN DE GESTIÓN SOCIAL
A. RESUMEN EJECUTIVO

El Plan de Gestión Social de la Planta Solar FV que se desarrolla en el Estado
de Aguascalientes, en el municipio El Llano, es el conjunto de actividades entre
instituciones y comunidad, que exponen los posibles cambios y
transformaciones del entorno ambiental, social y económico de las

comunidades como producto de la ejecución del proyecto que nos ocupa.

Un Plan de Gestión Social contiene la estrategia de implementación del
conjunto de medidas de ampliación de los impactos sociales positivos, así
como de la prevención y mitigación de los impactos sociales negativos, minimo
deberá contener los siguientes componentes.
1. Plan de implementación de medidas de prevención, mitigación y
compensación de impactos sociales negativos y de medidas de
ampliación de impactos sociales positivos;
2. Plan de comunicación y vinculación con las comunidades en el área
núcleo y área de influencia directa;
3. Mecanismos de participación activa y equitativa de las mujeres y
hombres integrantes de las comunidades en el área núcleo y área de
influencia directa;
4. Plan de comunicación y vinculación con otros actores de interés
identificados;
5. Plan de inversión social;
6. Plan de abandono o desmantelamiento y

7. Plan para la evaluación continua de los impactos sociales

El Plan de Gestión engloba el conjunto de actividades interinstitucionales y
comunitarias que identifican los posibles cambios y transformaciones del
entorno ambiental, social y económico de los habitantes, generados como
resultado de la ejecución del proyecto que nos ocupa. Esté es un instrumento

vivo que debe ser revisado y actualizado de acuerdo con el avance del

168
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

proyecto en las etapas de construcción de la planta solar FV, durante su
operación y abandono o desmantelamiento, con el fin de minimizar los

impactos sociales en las localidades de influencia del proyecto.

169
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

C. PLAN DE IMPLEMENTACIÓN DE MEDIDAS DE PREVENCIÓN,
MITIGACIÓN Y COMPENSACIÓN DE IMPACTOS SOCIALES NEGATIVOS Y
MEDIDAS DE AMPLIACIÓN DE IMPACTOS SOCIALES POSITIVOS

El Plan de Implementación de medidas de prevención, mitigación y
compensación de impactos sociales negativos y medidas de ampliación de
impactos positivos se implementará para por un lado, prevenir, corregir, mitigar
y/o compensar los posibles efectos adversos que podrían ser causados sobre
los elementos del medio físico, biológico y socio económico por la ejecución del
proyecto, y por el otro lado, para ampliar los efectos positivos que genere el
proyecto de la planta solar fotovoltaica, una vez que se ha realizado la
identificación, la predicción y la valoración de los impactos sociales del
proyecto Alten Seis se proponen las medidas de prevención y mitigación de los

impactos sociales negativos que son:

+ riesgo de accidentes
+ generación de ruido

+ emisión de contaminantes a la atmósfera durante el despalme

La principal medida de prevención y mitigación de los impactos sociales
negativos es la realización de un Programa de Vigilancia para el cumplimiento
de las actividades del Proyecto Alten Seis y que tendrá como objetivos: Evaluar
los componentes del sitio y verificar la viabilidad de la obra en función de la
autorización de los impactos sociales, así como vigilar la aplicación de las

medidas de prevención y mitigación que se deberán aplicar al proyecto.

Teniendo los siguientes alcances:

1.-Evaluación social inicial del sitio

2. Entrevista con Supervisor de Obra y aplicación de Lista de Verificación.
3. Promover el cumplimiento social mediante pláticas de sensibilización,
campañas, u otros a los trabajadores.

4. Reporte de desviaciones al supervisor de la compañía contratista.

5. Verificación de corrección de anomalías (seguimiento hasta la corrección).

170
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

6. Integración de evidencias para Reporte de Cumplimiento social

Medidas de ampliación de impactos sociales positivos
Las medidas de ampliación de los impactos sociales positivos son:

e Creación de empleos directos e indirectos.

e Incremento del PIB de los municipios.

+ Inversión social en beneficio de las localidades del área influencia
núcleo y directa al proyecto.

+ Contribución a mitigar el Cambio Climático.

+ Fortalecimiento de la seguridad energética

+ Uso de servicios locales.

171
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

D. PLAN DE COMUNICACIÓN Y VINCULACIÓN CON LAS COMUNIDADES
EN EL ÁREA NÚCLEO Y ÁREA DE INFLUENCIA DIRECTA

El Plan de Comunicación y Vinculación con las comunidades en el área núcleo
y el área de influencia directa está orientado a trabajar en la prevención, la
reducción del nivel de vulnerabilidad y la comunicación constante con las
comunidades durante las distintas etapas del proyecto: previo al inicio de la
construcción de la Planta Solar FV Alten Seis, durante la construcción de la

planta solar y durante la operación del mismo.

La empresa promovente ha formalizado un Procedimiento de Participación de
los Actores Sociales identificados en el municipio de El Llano. En este
procedimiento se tiene en cuenta que los actores sociales y sus intereses
pueden cambiar con el tiempo, por lo que respecta a los diferentes aspectos
del proyecto en sus diferentes fases (diseño, construcción, operación y
desmantelamiento), de ahí la necesidad de interactuar con ellos en estas

diferentes etapas.

Especialmente, es importante la colaboración con las autoridades del municipio
de El Llano, ya que por un lado es la autoridad gubernamental más relacionada
históricamente con las comunidades de las área de influencia al proyecto solar
fotovoltaico y por el otro lado pueden facilitar la participación efectiva de estas

comunidades en el marco del proyecto.

Ahora bien, en el Procedimiento de Participación de los Actores Sociales se
considera que debe darse el acceso a información relevante a los actores
sociales interesados y afectados por el proyecto, brindando información precisa
y Oportuna del proyecto. Una de las formas más efectivas de brindar este tipo
de información es através de reuniones que pueden ser convocadas por las

autoridades municipales y con la participación de representantes de la empresa

Al propiciar estas reuniones de comunicación, la empresa promovente alentaría
un proceso de comunicación y vinculación con la comunidad en colaboración

con las autoridades municipales. Es importante que la población pueda sentir

172
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

como suyo el proyecto de la Planta Solar FV Alten Seis, ya que es un proyecto
con duración de largo plazo en el municipio y concretamente en las localidades
de influencia, por lo que es relevante que se logre concientizar sobre los
beneficios económicos, ambientales y de seguridad energética que este
proyecto brindará.

173
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

E. MECANISMOS DE PARTICIPACIÓN ACTIVA Y EQUITATIVA DE LAS
MUJERES Y HOMBRES INTEGRANTES DE LAS COMUNIDADES EN EL
ÁREA NÚCLEO Y ÁREA DE INFLUENCIA DIRECTA

Uno de los factores más importantes para avanzar en el desarrollo humano y en
el reconocimiento a los derechos humanos es lograr que tanto mujeres como
hombres tengan igualdad de oportunidades para su desarrollo en los ámbitos
público y privado.

Ahora bien, en relación al municipio de El Llano donde se instalará la Planta
Solar FV Alten Seis, es importante mencionar que en el año 2010, 658 hogares
fueron encabezados por mujeres, lo que representó el 0.23% del total de los
hogares en el estado y el 1.01% del total de hogares con jefatura femenina en la
entidad. El porcentaje de hogares con jefatura femenina en El Llano es menor al
porcentaje estatal como lo muestra la siguiente tabla:

Población y hogares con jefatura femenina en el Estado de Aguascalientes
y en el municipio de influencia del proyecto

Aguascalientes 1,184,996 289,575 64,932 22.42

El Llano 18,828 4,154 658 15.84

Fuente: Instituto Nacional de Estadística y Geografía, México en Cifras, Información Nacional
por Entidad Federativa y Municipios

Por lo anterior, dado el importante papel que desempeñan las mujeres en la
economía de El Llano al ser el sostén de un importante número de hogares, y la
influencia que como jefas de familia tienen no sólo en sus hogares, sino también
en sus comunidades, es importante incorporar mecanismos que permitan la
participación activa de las mujeres en las comunidades del área de influencia
del proyecto de Planta Solar FV Alten Seis, y que sean equitativas en relación a
la participación de los hombres, con el fin de lograr la consolidación,
implementación, seguimiento y retroalimentación del plan de gestión social.

174
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

F. PLAN DE COMUNICACIÓN Y VINCULACIÓN CON OTROS ACTORES DE
INTERÉS IDENTIFICADOS

Derivado de la matriz de análisis de actores de interés identificados descrito

con anterioridad, se describe la estrategia de interacción con dichos actores:

En relación con la empresa promovente como un actor beneficiario del
proyecto, la estrategia de interacción es una entrevista semi-estructurada en la
que se plantean algunas preguntas a la empresa que buscan explorar las
motivaciones de la misma para llevar a cabo el proyecto y la pertinencia del

mismo.

En el mismo sentido, los propietarios de los terrenos por donde se instalará la
planta solar FV son actores que guardan una relación de influencia directa. De
tal forma, que la estrategia de interacción es también una entrevista semi-
estructurada en la que se busca analizar las motivaciones y percepciones de

los propietarios con relación al proyecto.

Continuando con la estrategia de interacción de los actores interesados, ya se
ha mencionado que los funcionarios de gobierno municipal guardan una
relación de beneficio con el proyecto. Nuevamente, se recurre a la entrevista
semi-estructurada para profundizar en el conocimiento de estos actores clave
sobre la empresa promovente y el proyecto de planta solar FV que se instalará

en terrenos de su municipio.

Pero más importante aún, se utiliza esta técnica para explorar las opiniones de
estos actores clave sobre los impactos (positivos y negativos) que el desarrollo
de este proyecto tendrá tanto en el municipio como en las localidades aledañas

al mismo.

El conocer estas percepciones ayuda a prever el nivel de involucramiento de
estos actores con el proyecto para estimar su capacidad potencial de

organización, recursos y movilización.

175
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

G. PLAN DE INVERSIÓN SOCIAL

El Plan de Inversión Social se diseña de conformidad con el Plan de
Implementación de las Medidas de Prevención y Mitigación de Impactos
Sociales Negativos, y de las Medidas de Ampliación de Impactos Sociales
Positivos, así como con la participación de los actores interesados en el
proyecto, bucando que esta participación sea justa y equitativa en los

beneficios asociados al mismo.

Los resultados de la linea base y las localidades en el área núcleo y de
influencia directa son el punto de partida para considerar las acciones de
inversión social, con un enfoque de sostenibilidad, de seguimiento a largo plazo
y de involucramiento de los actores estratégicos en tres niveles: empresa

promovente, comunidades y gobiernos municipales.

El Plan consistirá en ejecutar inversiones sociales y productivas junto con
procesos de capacitación y fortalecimiento de las comunidades que colindan al
área de influencia núcleo y área de influencia directa del proyecto a través de

los siguientes mecanismos:
a. Micro-regional.

b. Sectorial.

El Plan buscará también avanzar en el proceso de consolidación de los fondos

sociales; mejorar la coordinación para la identificación y selección de los

proyectos con las respectivas comunidades sectoriales y mejorar los procesos
de participación de las comunidades en la identificación, selección y ejecución

de los proyectos.

176
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

H. PLAN DE ABANDONO, CIERRE O DESMANTELAMIENTO

Es importante mencionar que en el caso del proyecto que nos ocupa, no se
considera propiamente esta fase, de abandono, cierre o desmantelamiento , en
virtud de que se pretende que la vida útil de la planta solar FV se prolongue al
término de los 40 años de vida, renovando solo la infraestructura que se vaya

deteriorando.

En la etapa de abandono del sitio de la planta solar fotovoltaica Alten Seis, en
caso de que no se prolongue la vida útil o que el sitio no sea destinado para
fines de uso industrial, se realizarán las actividades de limpieza de paneles,
desmantelamiento de equipos, desarmado de estructuras, limpieza y
acondicionamiento, que se llevarán a cabo en la franja de desarrollo del

sistema.

En la etapa de abandono del sitio de la planta solar FV se llevará a cabo el
desarmado de estructuras y desmantelamiento de los paneles. En esta etapa
se podrá verificar directamente si se presentaron infiltraciones al suelo y
subsuelo. En caso de que se tuviera evidencia de infiltaciones de
hidrocarburos u otras sustancias que se utilicen en las labores de
desmantelamiento (por maquinaria y equipos) al suelo y subsuelo, se
desarrollarán los estudios necesarios que permitan delimitar la superficie
afectada y detectar las concentraciones presentes de los contaminantes,
procediendo a la restauración del suelo. En virtud de la descripción anterior, el
impacto derivado de la restauración de suelos se considera benéfico y poco

significativo.
El hecho de detener actividades que pudiesen provocar algún riesgo a la

población hace que el impacto sea benéfico que por su magnitud será poco

significativo.

177
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

l. PLAN DE EVALUACIÓN CONTINUA DE LOS IMPACTOS SOCIALES

El presente Plan de Gestión Social considera que los impactos sociales
negativos que se generan por el desarrollo del proyecto de la Planta Solar FV
Alten Seis tienen un impacto moderado en las comunidades impactadas, por lo
que no se justifica la cancelación del mismo. Sin embargo, debido a la escala
de temporalidad de largo plazo de la planta solar FV, los riesgos pueden

modificarse en virtud de su evolución, contexto y operación.

Por ello, la estrategia de evaluación continua de los impactos sociales consiste
en trabajar en la prevención, la reducción del nivel de vulnerabilidad y la
comunicación constante con las comunidades durante la etapa de operación
del proyecto. Esta estrategia se puede aplicar con una periodicidad anual
durante los primeros cinco años de operación de la planta solar y
posteriormente con una periodicidad quinquenal, por el resto de la vida útil del

proyecto.

En este sentido, será necesario realizar recorridos y observación directa en las
localidades del área núcleo con el fin de entrar a los escenarios cotidianos de
las comunidades y percibir los posibles cambios o irrupciones que el proyecto
haya generado. Esta metodologia cualitativa se combinará con la técnica de la
entrevista semi-estructurada con actores estratégicos en las localidades, para
conocer la opinión que éstos tienen sobre la operación de la planta solar y
detectar problemas que se pudieran estar presentando en las comunidades a
causa de la misma. La información permitirá revalorar los impactos sociales
derivados de la operación del proyecto que se hayan establecido en el Plan de
Gestión Social original, al identificar posibles nuevos impactos sociales y

caracterizarlos.

Hecho lo anterior, y al aplicarse esta metodología con una periodicidad anual,
durante los primeros 5 años de la operación del proyecto, se podrán ajustar las
medidas de prevención y mitigación de los impactos sociales negativos, pero

también se podrán ampliar las medidas de posibles nuevos impactos sociales

178
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

positivos que se hayan detectado como resultado de la operación de la planta
solar FV.

La evaluación continua de los impactos sociales permitirá ajustar también el
enfoque o estrategia de acercamiento y comunicación con las comunidades en

el área núcleo y con otros actores de interés identificados.

179
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

B. INTRODUCCIÓN

El Plan de Gestión Social de la Planta Solar FV que se desarrolla en el Estado
de Aguascalientes, en el municipio El Llano, es el conjunto de actividades entre
instituciones y comunidad, que exponen los posibles cambios y
transformaciones del entorno ambiental, social y económico de las
comunidades como producto de la ejecución del proyecto que nos ocupa. Las
estrategias de acción para crear las condiciones que permitan cambios en las
comunidades y en las administraciones de gobierno, dentro de un contexto de
sostenibilidad, así como recibir los beneficios socioeconómicos generados del
proyecto mismo, es lo que dicho plan determina, siendo éste una herramienta
dinámica y flexible dentro de los parámetros a seguir en la construcción e

implementación del proyecto, antes, durante y después.

Un Plan de Gestión Social contiene la estrategia de implementación del
conjunto de medidas de ampliación de los impactos sociales positivos, así
como de la prevención y mitigación de los impactos sociales negativos. El Plan
de Gestión engloba el conjunto de actividades interinstitucionales y
comunitarias que identifican los posibles cambios y transformaciones del
entorno ambiental, social y económico de los habitantes, generados como
resultado de la ejecución del proyecto que nos ocupa. Dicho plan define las
estrategias de acción para crear las condiciones que permitan cambios en las
comunidades y en las administraciones locales y regionales dentro de un
contexto de sostenibilidad y recibir los beneficios socioeconómicos esperados

con ocasión del proyecto.

El Plan de Gestión Social es un instrumento vivo que debe ser revisado y
actualizado de acuerdo con el avance del proyecto en las etapas de
construcción de la planta solar FV, durante su operación y abandono o
desmantelamiento, con el fin de minimizar los impactos sociales en las

localidades de influencia del proyecto. Este Plan se programa con la

participación de los actores de interés identificados y se realiza por la empresa

promovente.

180
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

El Plan de Gestión Social deberá incluir como mínimo los siguientes
componentes: 1. Plan de implementación de medidas de prevención,
mitigación y compensación de impactos sociales negativos y de medidas de
ampliación de impactos sociales positivos; 2. Plan de comunicación y
vinculación con las comunidades en el área núcleo y área de influencia directa;
3. Mecanismos de participación activa y equitativa de las mujeres y hombres
integrantes de las comunidades en el área núcleo y área de influencia directa;
4. Plan de comunicación y vinculación con otros actores de interés identificados;
5. Plan de inversión social; 6. Plan de abandono o desmantelamiento y 7. Plan

para la evaluación continua de los impactos sociales

181
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

C. PLAN DE IMPLEMENTACIÓN DE MEDIDAS DE PREVENCIÓN,
MITIGACIÓN Y COMPENSACIÓN DE IMPACTOS SOCIALES NEGATIVOS Y
MEDIDAS DE AMPLIACIÓN DE IMPACTOS SOCIALES POSITIVOS

El Plan de Implementación de medidas de prevención, mitigación y
compensación de impactos sociales negativos y medidas de ampliación de
impactos positivos se implementará para por un lado, prevenir, corregir, mitigar
y/o compensar los posibles efectos adversos que podrían ser causados sobre
los elementos del medio físico, biológico y socio económico por la ejecución del
proyecto, y por el otro lado, para ampliar los efectos positivos que genere el

proyecto de la planta solar fotovoltaica.

Una vez que se ha realizado la identificación, la predicción y la valoración de
los impactos sociales del proyecto Alten Seis se proponen las medidas de
prevención y mitigación de los impactos sociales negativos que como ya se ha
señalado en las páginas anteriores, son: riesgo de accidentes, generación de
ruido y emisión de contaminantes a la atmósfera durante el despalme, los

cuales tienen un impacto moderado para las comunidades.

Para los impactos ambientales y sociales adversos, siempre que sea posible,
se aplicará una jerarquía de mitigación, concentrándose primero en medidas de
prevención (que eviten que se produzcan los impactos), posteriormente en
medidas de minimización (cuando la prevención no sea posible), y finalmente

en medidas de compensación (de los riesgos e impactos residuales).

Estas medidas y acciones de mitigación serán gestionadas de manera
sistemática a través de programas de gestión, donde se abordarán todos los
riesgos e impactos sociales identificados en el proceso de evaluación,
incluyendo los contratistas sobre los que la empresa promovente tiene

control/influencia.

182
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Para asegurar su adecuada implementación, estos programas de gestión:

+ Podrán incluir planes de gestión social o planes temáticos.

+ Contarán con la asignación de los recursos humanos y económicos
necesarios.

+ Tendrán personal responsable de ALTEN designado.

+ Serán cuantificables en la mayor medida posible.

e Tendrán un enfoque adaptable

Finalmente, la principal medida de prevención y mitigación de los impactos
sociales negativos es la realización de un Programa de Vigilancia para el
cumplimiento de las actividades del Proyecto Alten Seis y que tendrá como
objetivos: Evaluar los componentes del sitio y verificar la viabilidad de la obra
en función de la autorización de los impactos sociales, así como vigilar la
aplicación de las medidas de prevención y mitigación que se deberán aplicar al

proyecto.

El programa tiene los siguientes alcances:

1.-Evaluación social inicial del sitio

2. Entrevista con Supervisor de Obra y aplicación de Lista de Verificación.

3. Promover el cumplimiento social mediante pláticas de sensibilización,
campañas, u otros a los trabajadores.

4. Reporte de desviaciones al supervisor de la compañía contratista.

5. Verificación de corrección de anomalías (seguimiento hasta la corrección).

6. Integración de evidencias para Reporte de Cumplimiento social

Desarrollo:

a) Evaluación social inicial del sitio

1.- Entrevista con el supervisor de la obra para la exposición de los alcances de
la Supervisión Social emitido por la autoridad, haciendo hincapié en las
responsabilidades del contratista para el cumplimiento de la autorización
ambiental.

Entregable: Minuta de reunión.

183
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

b) Entrevista con el Supervisor de Obra y aplicación de Lista de
Verificación.

1.- Recorrido conjunto al área de ejecución de la obra, para liberar los sitios en
los frentes de trabajo al iniciar las actividades de la obra.

Entregable: minuta de reunión y evidencia fotográfica de inicio de los trabajos.
2.- Revisión mediante recorridos diarios y aplicación de listas para verificar el
correcto cumplimiento de las medidas de prevención y mitigación en cada
frente de trabajo.

Entregable: fotografías de las desviaciones detectadas.

3.- Validación y firma de la lista de verificación por parte del Supervisor y por el
Supervisor de la Obra (contratista).

Entregable: Listas de verificación debidamente firmadas y recolección de
documentos que amparen las buenas prácticas y actividades relacionadas al

mismo.

c) Promover el cumplimiento mediante pláticas de sensibilización,

campañas u otros.

Incentivar y promover el cumplimiento y en materia social de acuerdo a la

programas establecidos por la empresa y comunidad

Entregable: Listas de asistencia del personal y evidencia fotográfica.

d) Reporte de desviaciones al cumplimiento social para el supervisor de

la compañía contratista.

e) Integración de Evidencias para Reporte de Cumplimiento social
1.- Compilación de evidencia fotográfica, documental, etc.
2.- Revisión, análisis y validación de evidencias recibidas.

3.- Integración de los Reportes de Cumplimiento y entrega a la autoridad.

184
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

LLANO, AGUASCALIENTES.

Medidas de ampliación de impactos sociales positivos

Las medidas de ampliación de los impactos sociales positivos son:

Creación de empleos directos e indirectos. El proyecto contribuye a
la creación de empleos directos e indirectos durante las etapas de inicio
de la obra, construcción y operación.

Incremento del PIB de los municipios, ya que por la naturaleza del
proyecto se da la recaudación de ingresos municipales por el pago de
permisos de licencia de suelo y de construcción por parte de la empresa
promovente.

Inversión social en beneficio de las localidades del área influencia
núcleo y directa al proyecto. El proyecto contribuye al desarrollo
humano de las localidades impactadas en el área núcleo y área de
influencia directa del proyecto mediante la implementación de un Plan
de Inversión Social. El Plan de Inversión Social se diseña de
conformidad con el Plan de Implementación de las Medidas de
Prevención y Mitigación de impactos sociales negativos, y de las
Medidas de Ampliación de Impactos sociales Positivos, así como con la
participación de los actores interesados en el proyecto, bucando que
esta participación sea justa y equitativa en los beneficios asociados al
mismo.

Contribución a mitigar el Cambio Climático. Este proyecto se
caracterizará por la implementación de energía eléctrica renovable a
través de paneles fotovoltaicos, aprovechando la alta radiación solar
que llega a esta zona y por ende, las energías renovables no producen
emisiones de CO2 y otros gases contaminantes y no generan residuos

de difícil tratamiento y son inagotables.

El proyecto posicionará al Estado de Aguascalientes y al municipio El
Llano como uno de los principales generadores de energía solar
fotovoltaica en México, lo que tendrá efectos positivos de imagen y

económicos.

185
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Con el desarrollo de este proyecto se dejarían de producir 474,346.51
Tn-C0%/año. Incluso el proyecto tiene ventajas sobre otro tipo de
energias renovables, como en el caso de las hidroeléctricas, las cuales
tienen un fuerte impacto en toda el área de embalse de la presa; o las
eólicas, con impacto importante en las poblaciones de aves. Y tampoco

utiliza materiales de alto riesgo como en el caso de una central nuclear.

+ Fortalecimiento de la seguridad energética. Este proyecto contribuye
con el objetivo 4.6 de seguridad energética que plantea el Plan Nacional
de Desarrollo 2013-2018, y que pretende abastecer de energía al país
con precios competitivos, calidad y eficiencia a lo largo de la cadena
productiva. Así como con la generación de energía eléctrica a partir de
fuentes e energías renovables contribuyendo a la diversificación de la
matriz energética, tal y como establece como prioridad el Programa
Sectorial de Energía 2013-2018.

+ Uso de servicios locales. La adquisición de materiales, equipo e
insumos en las etapas de preparación y mantenimiento del sitio-
construcción, asi como en la etapa de operación y mantenimiento. En la
medida de lo posible en los establecimientos del municipio y la región,

para con ello enriquecer las economías local y regional.

186
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

D. PLAN DE COMUNICACIÓN Y VINCULACIÓN CON LAS COMUNIDADES
EN EL ÁREA NÚCLEO Y ÁREA DE INFLUENCIA DIRECTA

El Plan de Comunicación y Vinculación con las comunidades en el área núcleo
y el área de influencia directa está orientado a trabajar en la prevención, la
reducción del nivel de vulnerabilidad y la comunicación constante con las
comunidades durante las distintas etapas del proyecto: previo al inicio de la
construcción de la Planta Solar FV Alten Seis, durante la construcción de la

planta solar y durante la operación del mismo.

Ahora bien, durante la etapa previa al inicio de la construcción del proyecto se
logró una comunicación con la comunidad. Así, mediante la indagación
cualitativa, se incluyeron recorridos y observación directa en las localidades
para identificar lo presente u oculto. La observación participante permitió entrar
a los escenarios cotidianos y percibir las actividades de personas en la casa,
en el trabajo, en el campo y en las festividades de las comunidades. Asimismo,
se utilizó la técnica de la entrevista semi-estructurada con actores estratégicos
en las localidades, tales como: los dueños de los predios, pobladores de las
comunidades del área núcleo del proyecto y autoridades municipales (el
Presidente Municipal de El LLano), estatales (funcionarios de la Secretaría de
Medio Ambiente, la Secretaría de Gestión Urbanística y Ordenamiento
Territorial y la Secretaría de Salud) y federales (autoridades de la Comisión
Federal de Electricidad y la SEMARNAT). Particularmente, el uso de esta

técnica fue útil para explorar el sentir de estos actores sobre el proyecto.

Por otra parte, fue importante conocer qué tipo de información y juicio tienen

los pobladores de las localidades sobre el proyecto y sus expectativas en torno
al mismo. El conocer estas percepciones ayuda a prever el nivel de
involucramiento de estos actores con el proyecto para estimar su capacidad
potencial de organización, recursos y movilización, pero también es útil para
trabajar en estrategias de comunicación durante las etapas de construcción y

operación del proyecto solar fotovoltáico.

187
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Las expectativas de los habitantes de las localidades de las áreas de influencia
en torno al proyecto pueden relacionarse con la generación de empleos
directos cerca de sus comunidades, ya que estos habitantes se dedican

principalmente a la ganadería y la agricultura.

En este sentido, la empresa promovente ha formalizado un Procedimiento de
Participación de los Actores Sociales identificados en el municipio de El Llano.
En este procedimiento se tiene en cuenta que los actores sociales y sus
intereses pueden cambiar con el tiempo, por lo que respecta a los diferentes
aspectos del proyecto en sus diferentes fases (diseño, construcción, operación
y desmantelamiento), de ahí la necesidad de interactuar con ellos en estas

diferentes etapas.

Especialmente, es importante la colaboración con las autoridades del municipio
de El Llano, ya que por un lado es la autoridad gubernamental más relacionada
históricamente con las comunidades de las área de influencia al proyecto solar
fotovoltaico y por el otro lado pueden facilitar la participación efectiva de estas

comunidades en el marco del proyecto.

Ahora bien, en el Procedimiento de Participación de los Actores Sociales se
considera que debe darse el acceso a información relevante a los actores
sociales interesados y afectados por el proyecto, brindando información precisa
y oportuna del proyecto. Una de las formas más efectivas de brindar este tipo
de información es através de reuniones que pueden ser convocadas por las
autoridades municipales y con la participación de representantes de la empresa

promovente y que tendrían como propósitos:

a) Informar a la población sobre aspectos de interés de las etapas de
construcción de la planta solar fotovoltaica, de su operación y
desmantelamiento, asegurando una adecuada transparencia en la
divulgación de la información relevante del proyecto, con el objeto de
promover un mejor entendimiento sobre el mismo e infundir confianza

en las comunidades locales.

188
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL

b)

LLANO, AGUASCALIENTES.

Informar a las comunidades sobre las necesidades específicas de
personal por parte de la empresa y de las calificaciones necesarias para
acceder a los puestos de trabajo, con el fin de realizar un reclutamiento
entre los pobladores;

Informar a la población sobre el plan de inversión social que la empresa
promovente pretende llevar a cabo en su comunidad y los impactos
ambientales, económicos y sociales que el proyecto traerá a las
comunidades; evitando exagerar los aspectos positivos oO restar
importancia a los posibles aspectos negativos.

Ofrecer un proceso de diálogo bidireccional entre las comunidades
locales y la empresa promovente, que asegure el establecimiento y
mantenimiento de relaciones constructivas a lo largo de la vida del
proyecto. Para las comunidades locales, el proceso de consultas les
ofrece la oportunidad de obtener información, dar a conocer a la
compañía el contexto local en el que se enmarca el proyecto, plantear
problemas e inquietudes, hacer preguntas e incluso sugerencias.
Asimismo, el proceso de consultas permite la participación de las
comunidades en la implementación y seguimiento del plan de gestión
social, permitiendo que se involucren en la toma de decisiones y
obteniendo su retroalimentación.

Abrir canales de comunicación con las comunidades locales y otros
actores sociales para recibir quejas y buscar su atención por parte de la
empresa promovente. En este sentido, la empresa promovente ha
establecido un Mecanismo de Reclamaciones para recibir, gestionar y
dar respuesta a las consultas, quejas y reclamaciones de las

comunidades locales y otros actores sociales.

Con estas reuniones la empresa promovente alentaría un proceso de

comunicación y vinculación con la comunidad en colaboración con las

autoridades municipales. Es importante que la población pueda sentir como

suyo el proyecto de la Planta Solar FV Alten Seis, ya que es un proyecto con

duración de largo plazo en el municipio y concretamente en las localidades de

189
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

influencia, por lo que es relevante que se logre concientizar sobre los
beneficios económicos, ambientales y de seguridad energética que este

proyecto brindará.

190
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

E. MECANISMOS DE PARTICIPACIÓN ACTIVA Y EQUITATIVA DE LAS
MUJERES Y HOMBRES INTEGRANTES DE LAS COMUNIDADES EN EL
ÁREA NÚCLEO Y ÁREA DE INFLUENCIA DIRECTA

Uno de los factores más importantes para avanzar en el desarrollo humano y en
el reconocimiento a los derechos humanos es lograr que tanto mujeres como
hombres tengan igualdad de oportunidades para su desarrollo en los ámbitos

público y privado.

En el Estado de Aguascalientes, las cifras que ofrece el Plan Sexenal del
Gobierno del Estado 2010-2016, en su capítulo 4 Bienestar Social, Calidad de
Vida y Servicios Públicos revela que todavía al día de hoy existe un trato
asimétrico hacia las mujeres, por lo que el objetivo del plan es fortalecer la
participación de las mujeres en los espacios públicos y privados, así como el
fomento a la igualdad, respeto y equidad dentro y fuera del hogar. De acuerdo
con datos de este plan sexenal, el porcentaje de rezago educativo de las
mujeres en el estado es del 42.1% y el porcentaje de violencia de género

alcanza el 70.6%.

Ahora bien, en relación al municipio de El Llano donde se instalará la Planta
Solar FV Alten Seis, es importante mencionar que en el año 2010, 658 hogares
fueron encabezados por mujeres, lo que representó el 0.23% del total de los
hogares en el estado y el 1.01% del total de hogares con jefatura femenina en la
entidad. El porcentaje de hogares con jefatura femenina en El Llano es menor al

porcentaje estatal como lo muestra la siguiente tabla:

191
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Población y hogares con jefatura femenina en el Estado de Aguascalientes
y en el municipio de influencia del proyecto

Aguascalientes 1,184,996 289,575 64,932 22.42

El Llano 18,828 4,154 658 15.84

Fuente: Instituto Nacional de Estadística y Geografía, México en Cifras, Información Nacional
por Entidad Federativa y Municipios

Por lo anterior, dado el importante papel que desempeñan las mujeres en la
economía de El Llano al ser el sostén de un importante número de hogares, y la
influencia que como jefas de familia tienen no sólo en sus hogares, sino también
en sus comunidades, es importante incorporar mecanismos que permitan la
participación activa de las mujeres en las comunidades del área de influencia
del proyecto de Planta Solar FV Alten Seis, y que sean equitativas en relación a
la participación de los hombres, con el fin de lograr la consolidación,
implementación, seguimiento y retroalimentación del plan de gestión social.

De tal forma que el mecanismo que se propone son reuniones convocadas por
las autoridades municipales en El Llano y la empresa promovente y que se
lleven a cabo en las localidades del área de influencia núcleo. Se recordará que
estas comunidades son: San Miguel de los Sandovales, Santa Elena, Santa
Clara (Las Mieleras) y Santa Rosa (El Huizache).

Las reuniones tendrán un carácter informativo, participativo y de toma de
decisión directa, cuya finalidad principal será la presentación del Plan de
Gestión Social a las comunidades y en donde se garantice, en primer término,
que habrá igual número de participantes mujeres y hombres que representen a
la comunidad. Asimismo, las reuniones deberán procurar las mismas
oportunidades a las mujeres y hombres para expresar sus opiniones en torno al
plan de gestión social, su implementación y la forma en que la comunidad y las
autoridades municipales darán seguimiento y retroalimentación al mismo.

192
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

F. PLAN DE COMUNICACIÓN Y VINCULACIÓN CON OTROS ACTORES DE
INTERÉS IDENTIFICADOS

Estrategia de interacc con los actores de interés identificados

Derivado de la matriz de análisis de actores de interés identificados descrito

con anterioridad, se describe la estrategia de interacción con dichos actores:

En relación con la empresa promovente como un actor beneficiario del
proyecto, la estrategia de interacción es una entrevista semi-estructurada en la
que se plantean algunas preguntas a la empresa que buscan explorar las
motivaciones de la misma para llevar a cabo el proyecto y la pertinencia del
mismo. En primer término se pide a la empresa que especifique su misión y los
valores que la constituyen. Así mismo, se plantea a la empresa las razones por
las que ha seleccionado al Estado de Aguascalientes y al municipio que guarda
relación con el proyecto, así como la forma en que considera que este proyecto

impactará económicamente a la región de influencia.

En el mismo sentido, los propietarios de los terrenos por donde se instalará la
planta solar FV son actores que guardan una relación de influencia directa. De
tal forma, que la estrategia de interacción es también una entrevista semi-
estructurada en la que se busca analizar las motivaciones y percepciones de
los propietarios con relación al proyecto. Así, se pide a los propietarios su
opinión sobre la empresa promovente y su evaluación sobre el proyecto que

ésta pretende desarrollar en sus predios.

Continuando con la estrategia de interacción de los actores interesados, ya se
ha mencionado que los funcionarios de gobierno municipal guardan una
relación de beneficio con el proyecto. Nuevamente, se recurre a la entrevista
semi-estructurada para profundizar en el conocimiento de estos actores clave
sobre la empresa promovente y el proyecto de planta solar FV que se instalará
en terrenos de su municipio. Pero más importante aún, se utiliza esta técnica

para explorar las opiniones de estos actores clave sobre los impactos (positivos

193
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

y negativos) que el desarrollo de este proyecto tendrá tanto en el municipio
como en las localidades aledañas al mismo. También, esta técnica es relevante
para conocer si el gobierno municipal está implementando estrategias de
información a la población sobre el proyecto y cómo el municipio colaborará
con la empresa promovente para la mejor ejecución del mismo y la mitigación

de los impactos sociales negativos.

Para finalizar con la estrategia de interacción con los actores de interés
identificados, se ha mencionado con anterioridad que los pobladores de las
localidades guardan una relación de influencia con el proyecto de la planta
solar FV son otros actores clave que pueden tener capacidad de movilización y
organización que influya en los tiempos de ejecución del mismo. En este
sentido, la observación participante que permite entrar a los escenarios
cotidianos y percibir las actividades de las personas, así como las entrevistas
semi-estructurada son útiles para explorar, en primer término, el tipo de
información y juicio que tienen sobre el mismo, y sus expectativas, es decir,
cómo piensan que este proyecto les puede beneficiar o afectar. El conocer
estas percepciones ayuda a prever el nivel de involucramiento de estos actores
con el proyecto para estimar su capacidad potencial de organización, recursos

y movilización.

194
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

G. PLAN DE INVERSIÓN SOCIAL

El Plan de Inversión Social describe las acciones que la empresa promovente
Alten Energías Renovables México Seis, S.A. de C.V. realizará para invertir en
el desarrollo humano de las localidades en el área núcleo y el área de
influencia directa a la Planta Solar FV Alten Seis en el municipio de El Llano en

el Estado de Aguascalientes.

El Plan de Inversión Social se diseña de conformidad con el Plan de
Implementación de las Medidas de Prevención y Mitigación de Impactos
Sociales Negativos, y de las Medidas de Ampliación de Impactos Sociales
Positivos, así como con la participación de los actores interesados en el
proyecto, bucando que esta participación sea justa y equitativa en los

beneficios asociados al mismo.

Los resultados de la linea base y las localidades en el área núcleo y de
influencia directa son el punto de partida para considerar las acciones de
inversión social, con un enfoque de sostenibilidad, de seguimiento a largo plazo
y de involucramiento de los actores estratégicos en tres niveles: empresa

promovente, comunidades y gobiernos municipales.

El Plan consistirá en ejecutar inversiones sociales y productivas junto con
procesos de capacitación y fortalecimiento de las comunidades que colindan al
área de influencia núcleo y área de influencia directa del proyecto a través de

los siguientes mecanismos:
a. Micro-regional.

Se propone invertir recursos especialmente focalizados en las 4 comunidades
localizadas en el área de influencia núcleo de la Planta Solar FV ya que son
comunidades con población indígena, socialmente vulnerables y en situación

de pobreza.

195
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

La metodología de gestión de la inversión social debe incorporar el
fortalecimiento de la organización comunitaria y la planificación participativa

local en el plan de inversión.
b. Sectorial.

Se propone el financiamiento a inversiones de infraestructura y equipamiento
en las localidades cercanas al proyecto en los diferentes temas de importancia
que requieren las localidades, tales como: educación, salud, agua y
saneamiento, asi como el mejoramiento de infraestructura vial (en este caso,
una opción sería mejorar los caminos y accesos a localidades rurales),
productiva y de medio ambiente, en la zona a desarrollar del mencionado

proyecto.

Fortalecer la institucionalidad local, apoyando con capacitación, asistencia
técnica, equipamiento y personal temporal a las comunidades implicadas
directamente en el proyecto, con el propósito de potenciar su capacidad de

gestión del desarrollo local.

Promover la capacidad técnica, administrativa y operativa del Plan, fomentando
la participación de las comunidades rurales involucradas en coordinación con

el municipio.

El Plan buscará también avanzar en el proceso de consolidación de los fondos

sociales; mejorar la coordinación para la identificación y selección de los
proyectos con las respectivas comunidades sectoriales y mejorar los procesos
de participación de las comunidades en la identificación, selección y ejecución

de los proyectos.

196
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

H. PLAN DE ABANDONO, CIERRE O DESMANTELAMIENTO

Es importante mencionar que en el caso del proyecto que nos ocupa, no se
considera propiamente esta fase, de abandono, cierre o desmantelamiento , en
virtud de que se pretende que la vida útil de la planta solar FV se prolongue al
término de los 40 años de vida, renovando solo la infraestructura que se vaya

deteriorando.

Sin embargo para efectos de presentar información a esta Secretaría de
Energía respecto del supuesto de que no se prolongara la vida útil de la planta
solar, a continuación se mencionan las acciones que de llegar a ser el caso se
realizarían. En la etapa de abandono del sitio de la planta solar fotovoltaica
Alten Seis, y en caso de que no se prolongue la vida útil o que el sitio no sea
destinado para fines de uso industrial, se realizarán las actividades de limpieza
de paneles, desmantelamiento de equipos, desarmado de estructuras,
limpieza y acondicionamiento, que se llevarán a cabo en la franja de desarrollo

del sistema.

Como resultado de las actividades mencionadas, se generarán
momentáneamente humos y partículas al medio ambiente, que pueden ser
levantados por el viento, ocasionando un deterioro potencial en la calidad del
aire ambiente local. Los impactos que se presentan por la realización de estas
actividades se consideran adversos y moderados, porque sus efectos son

puntuales, a corto plazo y mitigables con acciones simples.

El funcionamiento de los vehículos, maquinaria y equipo empleado en la etapa
de abandono de la planta solar FV Alten Seis, incrementará los niveles de ruido
en la franja de desarrollo del sistema por el desarmado de estructuras. El
efecto principal consistirá en la alteración temporal de los niveles de ruido en la
zona, pudiendo ser mitigable, ya que tanto los vehículos, la maquinaria y los
equipos deberán presentar buen estado físico para el desarrollo de las

actividades.

197
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Por lo anterior, los impactos relacionados con el aumento en los niveles de
ruido en la zona se consideran adversos y poco significativos, en función de su

extensión, temporalidad, relevancia y recuperabilidad.

En la etapa de abandono del sitio de la planta solar FV se llevará a cabo el
desarmado de estructuras y desmantelamiento de los paneles. En esta etapa
se podrá verificar directamente si se presentaron infiltraciones al suelo y
subsuelo. En caso de que se tuviera evidencia de infiltaciones de
hidrocarburos u otras sustancias que se utilicen en las labores de
desmantelamiento (por maquinaria y equipos) al suelo y subsuelo, se
desarrollarán los estudios necesarios que permitan delimitar la superficie
afectada y detectar las concentraciones presentes de los contaminantes,
procediendo a la restauración del suelo. En virtud de la descripción anterior, el
impacto derivado de la restauración de suelos se considera benéfico y poco

significativo.
El hecho de detener actividades que pudiesen provocar algún riesgo a la

población hace que el impacto sea benéfico que por su magnitud será poco

significativo

198
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

I. PLAN DE EVALUACIÓN CONTINUA DE LOS IMPACTOS SOCIALES

El presente Plan de Gestión Social considera que los impactos sociales
negativos que se generan por el desarrollo del proyecto de la Planta Solar FV
Alten Seis tienen un impacto moderado en las comunidades impactadas, por lo
que no se justifica la cancelación del mismo. Sin embargo, debido a la escala
de temporalidad de largo plazo de la planta solar FV, los riesgos pueden

modificarse en virtud de su evolución, contexto y operación.

Por ello, la estrategia de evaluación continua de los impactos sociales consiste
en trabajar en la prevención, la reducción del nivel de vulnerabilidad y la
comunicación constante con las comunidades durante la etapa de operación
del proyecto. Esta estrategia se puede aplicar con una periodicidad anual
durante los primeros cinco años de operación de la planta solar y
posteriormente con una periodicidad quinquenal, por el resto de la vida útil del

proyecto.

En este sentido, será necesario realizar recorridos y observación directa en las
localidades del área núcleo con el fin de entrar a los escenarios cotidianos de
las comunidades y percibir los posibles cambios o irrupciones que el proyecto
haya generado. Esta metodologia cualitativa se combinará con la técnica de la
entrevista semi-estructurada con actores estratégicos en las localidades, para
conocer la opinión que éstos tienen sobre la operación de la planta solar y
detectar problemas que se pudieran estar presentando en las comunidades a
causa de la misma. La información permitirá revalorar los impactos sociales
derivados de la operación del proyecto que se hayan establecido en el Plan de
Gestión Social original, al identificar posibles nuevos impactos sociales y

caracterizarlos.

Hecho lo anterior, y al aplicarse esta metodología con una periodicidad anual,
durante los primeros 5 años de la operación del proyecto, se podrán ajustar las
medidas de prevención y mitigación de los impactos sociales negativos, pero

también se podrán ampliar las medidas de posibles nuevos impactos sociales

199
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

positivos que se hayan detectado como resultado de la operación de la planta
solar FV.

La evaluación continua de los impactos sociales permitirá ajustar también el
enfoque o estrategia de acercamiento y comunicación con las comunidades en

el área núcleo y con otros actores de interés identificados.

200
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

J. RESPONSABLES DE LA ELABORACIÓN

La presente Evaluación de Impacto Social fue elaborada por SIDEA S.C.
Sistemas de Innovación y Desarrollo Ambiental S.C., Sistemas de Innovación y
Desarrollo Ambiental S.C. (SIDEA) es una empresa de consultores
especializados en manejo de recursos naturales que brinda servicios de
asesoria y gestión en administración del medio ambiente, sostenibilidad y temas
del sector energético. Constituida en la actualidad por un grupo multidisciplinario

de profesionistas con más de 10 años de experiencia.

Cuenta con un amplio historial de proyectos resueltos y aprobados por la
autoridad ambiental en distintas materias (incluyendo proyectos complejos de
infraestructura), comprendiendo la gestión de manifiestos de impacto ambiental,
estudios técnicos justificativos, programas de seguimiento a condicionantes en
materia forestal, en materia de impacto y riesgo ambiental, atención a
procedimientos administrativos ante la PROFEPA, así como la elaboración de
evaluaciones de impacto social y planes de gestión social. Estos proyectos han

sido desarrollados a la techa en 28 estados de la República.

A continuación se enlistan los nombres de los profesionistas que intervinieron

en la elaboración de la evaluación:

Dra. Pilar Rodríguez Ibáñez

Es ingeniero ambiental con Doctorado en Política Pública por el Instituto
Tecnológico y de Estudios Superiores de Monterrey (ITESM). Investigadora del
Sistema Nacional de Investigadores del CONACYT y Profesora en la Facultad
de Derecho y Criminología de la Universidad Autónoma de Nuevo León.
Miembro de la Academia Mexicana de Impacto Ambiental Capítulo Nuevo León

y consultora en temas de impacto social en SIDEA, S.C.

Lic. Zulma Espinoza Mata
Es Licenciada en Derecho y Ciencias Jurídicas por la Universidad Autónoma de

Nuevo León. Profesora de la Facultad de Derecho y Criminología de la

201
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Universidad Autónoma de Nuevo León. Jefe de la Unidad Jurídica de la
Delegación Federal de SEMARNAT en Nuevo León de 1995 al 2004. Miembro
de la Academia Mexicana de Impacto Ambiental Capítulo Nuevo León.

Dedicada a la consultoría en temas de sustentabilidad por más de 10 años.

Ing. Rafael Aranda Ramos

Presidente y Representante Legal de la Sociedad Civil denominada “Sistemas
de Innovación y Desarrollo Ambiental”, empresa consultora que ofrece servicios
de asesoría en materia ambiental. De julio de 2006 a la fecha. Jefe de la
Unidad de Gestión Ambiental de la Subdelegación de Gestión para la
Protección Ambiental y Recursos Naturales de la Delegación Federal en Nuevo
León de la Secretaría de Medio Ambiente y Recursos Naturales. De julio de
2003 a febrero de 2006. Ha sido Secretario Técnico y Jefe del Departamento
de Ordenamiento Territorial y Política Regional de la Delegación Federal en
Nuevo León de la Secretaría de Medio Ambiente y Recursos Naturales. De
junio de 2002 a junio de 2003. Es ingeniero forestal con Maestría en Ciencias
Forestales en la Facultad de Ciencias Forestales de la Universidad Autónoma

de Nuevo León (Créditos terminados).

Ing. Oscar Infante Mercado

Es ingeniero forestal por la Universidad Autónoma de Nuevo León. Asesor de
biodiversidad para la empresa CEMEX de 2004 a 2008, desarrollando
estrategias de biodiversidad en todas las operaciones extractivas de la empresa
presentes en 23 países. Consultor ambiental en temas de sustentabilidad,

riesgo ambiental y biodiversidad en SIDEA, S.C.

Lic. Luis Carlos Garza

Es ingeniero agrónomo zootecnista por el Institutto Tecnológio y de Estudios
Superiores de Monterrey, así como licenciado en Derecho por la Universidad
Autónoma de Nuevo León. Miembro de la Academia Mexicana de Impacto
Ambiental Capítulo Nuevo León. Dedicado a la consultoría en temas de

sustentabilidad.

202
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.
IV. ANEXOS

FOTOGRAFÍAS DE ALGUNOS DE LOS PREDIOS DONDE SE INSTALARÁ
LA PLANTA SOLAR FV ALTEN SEIS

Predio 1 Propietario Sr. Merced Moya Pérez

Figura 1. Predio destinado a la agricultura

DGI ATA

Figura 2. Predio destinado a la ganaderia

203
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Figura 4. Infraestructura tendido electrico

204
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Predio 2 Propietario Sr. Filiberto Martinez

Figura 5. Predio destinado a la agricultura

Figura 6. Predio destinado a la ganaderia

205
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Figura 7. Infraestructura cuenta con electricidad el terreno

Predio 3 Propietario Sra. Angelica Leticia Sánchez Flores

Figura 8. Predio destinado a la agricultura

206
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Figura 9. Predio destinado a la ganaderia

Figura 10. Infraestructura y agua almacenada

207
EVALUACIÓN DE IMPACTO SOCIAL DE LA PLANTA SOLAR FV ALTEN SEIS, EN EL MUNICIPIO EL
LLANO, AGUASCALIENTES.

Así mismo, como parte de los documentos aportados por el promovente, se

adjuntan los siguientes documentos:

A. El Sistema de Gestión Ambiental y Social para 4 proyectos fotovoltaicos que
están siendo desarrollados por Alten en el Estado de Aguascalientes (El
documento consta de 22 cuartillas).

B. El Procedimiento de Participación de los Actores Sociales (12 cuartillas).

C. El Mecanismo de Reclamaciones ya existente para A5 (1 cuartilla).

Por último, como parte del trabajo realizado por el prestador de servicios en el

Sistema de Información Geográfica, se adjunta un grupo de 14 mapas.

208
